Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, I simply wish to refer to the official status of Strasbourg, a wonderful city which nevertheless has a series of defects. Yesterday, I left home before 1 p.m. and arrived here just before 8 p.m. I had been moving from airport to airport. Then, fortunately, the City of Strasbourg provides a service to bring us here, but it consists of a bus which picks up a large number of passengers and we end up wasting a lot of time. I believe that this is a great city, where we should perhaps all meet once a year, but the rest of the time we should act in a pragmatic manner, take a practical approach to finances and work in one single headquarters, where we should all be located. This is much more sensible, much more rational, and I believe that that is how we should view it and, while we should praise this great city for its official status, we have to operate efficiently.
A similar problem. I omitted to sign last night as I was travelling all day and arrived a bit late last evening. I would appreciate it if you would consider me as having been present when it comes to the Minutes. I was in Strasbourg yesterday evening but I omitted to sign.
Mr President, I got to Strasbourg on time yesterday but last week my flight was delayed by several hours getting to Brussels, then I had to wait an hour and a half for a taxi, and to cap it all I fell victim to the train strike. I would ask you to take note of that as well.
Mr President, I would also like to support what has just been said, and indeed I would very much have liked to have been present at the start of yesterday' s sitting since, coming from the region that has just suffered this disaster in the south of France, I would have liked to have actually been able to hear the President' s words on the subject.
In addition to these few words, as a witness who is unfortunately very much concerned by this, I would simply like to ask if, in addition to expressing our sympathy - and the families of victims will undoubtedly appreciate it - we might, on behalf of the European Parliament, undertake a solidarity action in the form of aid which may be allocated to this region in the south which has suffered greatly, firstly for the families who have lost everything, but also for the economic resources which have been destroyed. Right now, there are enormous requirements, and I would like my fellow Members in the European Parliament to join this surge of solidarity which is currently making itself felt.
I have here a special feature, which I shall pass on to you, from the local daily newspaper whose pictures clearly show the vast extent of the disaster, with over 30 dead and many more missing. I believe it is one of the most serious flood disasters we have had in our country. I hope that this wish will be followed up by the European Parliament, and I thank you for this.
Thank you very much, Mr Esclopé. On behalf of the European Parliament, may we also express our sympathy towards the victims of this natural disaster.
(The Minutes were approved)
Mr President, I would like to draw Parliament' s attention to the interview - published yesterday - that our President, Mrs Fontaine gave to an Italian newspaper, La Stampa, where she is openly and strongly in favour of state funding for private schools in Italy.
Now, at the moment this matter is the subject of a very heated political debate in my country and I think it totally inappropriate, if not intolerable, for our President to side so strongly with one party, given her institutional position, what is more, overlooking the fact that an article of the Italian Constitution talks explicitly about freedom for anybody to open a private school without putting burdens on the State.
I would therefore invite the President to take more care, at the time of a political debate in one of the countries of the Union, not to take sides and to respect, or at least take into account the existence of the constitutions in force in the various Member States of the Union.
Mr President, I have to say that what Mr Vattimo said is not a true representation of the facts. The President of this Parliament only stated the outcome of a vote in this House on a European Parliament resolution which called on all the Member States to respect the commitment to equality of school qualifications, i.e. to facilitate scholastic equality. No position was taken: she only spoke of what was happening. However, I think that this attempt to exploit, even in this House, a political battle that the left is fighting in Italy against equality of school qualifications is absurd and not relevant to this Parliament' s work.
Thank you very much, Mr Tajani.
System of own resources
The next item is the report by Mrs Haug (A5-0052/1999) on behalf of the Committee on Budgets, on the proposal for a Council Decision on the system of the European Union' s own resources (COM(1999)333 - C5-0092/1999 - 1999/0139(CNS)).
Mr President, ladies and gentlemen, we are getting down to serious business now, for this is about our money, or the European Union' s revenue to be precise. The discussions we are having today on reforming the system of own resources are directly related to the discussions we had and the decisions we reached in the spring of this year. I would like to draw your attention to the Commission' s comprehensive report, which presents a thorough analysis of own resources and has presented many of the options for reform which come up in discussion.
We established our position on the own resource system, as a Parliament in March, with full knowledge of this report and following very full discussions. Unfortunately, the Berlin Council was unable to reach agreement on an actual reform step but contented itself with the kind of haggling for which it has long been famed. The outcome of the Berlin conclusions has been further complication of the own resources system and restriction of the European Union' s financial room for manoeuvre.
This situation cannot be allowed to continue. We must put an end to the situation in which each Head of Government and Finance Minister in the Council only has the short-term interests of their own country at heart when it comes to planning our revenue, regardless of the consequences. This Community can only be sustained and developed if our common interests as a whole and our longer-term aspirations are taken account of, and if we are prepared to invest in this. In this connection, it is the Council' s policy in particular that merits condemnation, for it persists in committing expenditure at international donor conferences, the burden of which falls to the European budget, without ensuring that the corresponding revenue is in place. That being the case, the Council is not taking its dealings with the European Union' s revenue very seriously - and that is putting it mildly - and it may, in the forthcoming enlargement process, become a real handicap capable of obstructing our opportunities for development.
However, I am also disappointed with the proposal put forward by the Commission on changing the own resource system. Of course, we are not under any illusions; we too are aware that the Council was not about to perform a dramatic about-turn at some point from the spring onwards, and initiate far-reaching reform. Obviously, I recognise that where our proposals are concerned, the Commission, as must we as a Parliament, has to take into account the mood in the Council and the positions adopted there if we want to achieve a workable outcome.
Nevertheless, the Commission could have done more, in fact I would go so far as to say that it should have done more. It has trailed snail-like behind the Council, only to now place before us as a proposal something that follows the Council' s agreement to the letter. But it is also the role of the Commission to be the driving force of integration; at the very least, it must fulfil its role as guardian of the Treaties, warding off any regulations which could damage the Community. In my view, it has failed to do so in the case of the present proposal. However, I would not want to spare us as a Parliament a certain amount of self-criticism either. We too could have been more courageous in our demands in respect of reform of the own resources system, and ought to have paid less attention to the discussions taking place at national level.
At all events, we are going to have to be more consistent in the next round of reforms - which ought not to be too long in coming - if we want to ensure that the Union still has the financial power to act after enlargement and once it has additional tasks. That is why we want to commit the Commission to making the schedule tighter than it envisaged doing in its report. Allow me to make clear in a few points the work that we can and must get under way if we are to change the own resource system in such a way that it will also be possible for there to be progress towards reform.
Firstly, planning the European Union' s revenue must be undertaken in accordance with a number of fundamental principles, without which the system would be unable to function indefinitely. This means that we need a system that is transparent, uniform and balanced. In the long-term there must be a direct link between the citizens of Europe and the European Union' s financing of its expenditure, and for the benefit of those individuals who are now calling again for there to be an increase in taxation, I would like to make quite plain that of course there must be no increase in the overall tax and contributions burden borne by the citizens, but then that was the position we took up back in March as well.
In the foreseeable future, as long as the budget is financed by the Member States, this principle means in practice that financing must take place under the same conditions for all concerned. There must be no more derogations or rebates in the future. We in the Group of the Party of European Socialists have reached agreement on this demand, and that includes those individuals from Member States that continue to benefit from such derogations or are hoping to benefit from them soon. It represents a great step forwards and I am very proud of it. Indeed, I would call upon all the groups to support this compromise, which will be presented to them in the form of an amendment.
Secondly, securing and consolidating our financial power to act also means acquiring new forms of revenue that we can truly call our own and that will replace the previous ones. But above all, it means not tampering with the only sources of income that are truly ours, that are the Union' s by right, that is to say, our traditional own resources. But this is exactly what will happen if the Commission' s proposal is implemented. If the refund - to be retained by the Member States - of the costs associated with the collection of these traditional own resources were to be increased by 150% then such fears would certainly be justified. Unfortunately, the majority in the Committee did not support my request to leave this refund at 10%. Personally speaking though, I am able to warmly endorse the present draft amendment, expressive as it is of the desire not to raise the amounts Member States are permitted to retain to 25%, for this would leave the traditional own resources intact.
Thirdly, if there is to be transparency, balance and manageability then the basis for financing must be unambiguous. The essential pillar as far as the current financing framework is concerned, is the gross domestic product of the Member States. This must continue to be the case for as long as the EU is financed by the Member States, for any other method would distort the system and render it illogical. The own resources ceiling of 1.27% expresses what proportion of gross domestic product has to be devoted to the European budget. This figure has become a politically reliable basis for cooperation based on partnership between Parliament and the Council. That is why it must be maintained and must not be changed arbitrarily. These are a few aspects of the proposal I am putting to you concerning changes to the own resources system.
Unfortunately, there is no possibility of doing more at the present time since we have only limited room for manoeuvre in our actions. The consultation procedure in force here and, above all, the restrictive framework created by the Berlin Council' s agreements mean that we can only be moderate in our dealings. I would ask you all though, to at least give me your support as far as these draft amendments are concerned.
Mr President, Berlin may not be ideal, but the Committee on Budgetary Control deemed it the best possible outcome in the current climate. Top of the agenda of the Committee on Budgetary Control was - what else can we do?: how can we monitor things in the best possible way? We have decided to maintain our viewpoint, as Mrs Haug has just stated that we must maintain the own resources ceiling at 1.27%, provided that the old calculation method is maintained.
With regard to the cost of collection, the Committee on Budgetary Control has not objected to the increase in this cost from 10 to 25%. As for the stand-by percentage of VAT resources, the Committee on Budgetary Control agrees with a reduction thereof and also approves of this reduction occurring one year earlier than planned in the Committee' s proposals.
We are also of the opinion, as has been expressed by the Committee on Budgetary Control itself, that it is necessary that a reserve is built into the expenditure for the European Agricultural Guidance and Guarantee Fund so as to be able to cushion unforeseen expenses. As I have already stated, it is obvious that the control on revenue is paramount for the Committee on Budgetary Control. In this respect, we have attempted to refer to the work of this Parliament' s first Committee of Inquiry, the Committee of Inquiry which was involved in fraud in transit. Since the publication of this Committee' s report, we have heard very little in this respect. We would like to change this. We would like to be kept informed by the Committee on a regular basis.
What is to be gained from having a situation whereby revenue is collected from the Union which belongs to the Union but the work involved is carried out by the national services? We have therefore managed to have an amendment adopted which stipulates that in the year 2003, the Committee will need to submit an extensive report to demonstrate the level of improvements achieved since the work of this Committee of Inquiry. Finally, Mr President, the Committee on Budgetary Control is of the opinion that, at the half-way stage, we should once again look into a new system of own resources because if new countries join, the current system could well prove to be too complex.
Mr President, the own resources system is the hub of European policy; it directly affects 370 million citizens with national and economic sensibilities of very different types.
The rapporteur applies certain questionable criteria, for example she accuses the Commission of having limited itself to applying Council guidelines. We must remind the rapporteur that that was the task which the Council entrusted to the Commission: to transform the political equilibrium of the fifteen into a concrete and viable proposal.
We agree with the rapporteur' s request for a more transparent and simpler system, which is intelligible to all the citizens of Europe. We also agree that there is a need to take account of the citizen' s fiscal capacity and a need to seek new sources of income. The current system still contains regressive elements which should be modified.
We believe, however, that this is neither the time nor the place to impose expiry dates on the British rebate and the reductions granted to certain countries in the funding of the said rebate, especially when these proposed decisions have still not been approved in the various national Parliaments. It seems to us inappropriate to launch into this debate at the moment.
The benefits of belonging to the European Union cannot only be measured in budgetary terms, since there is the possibility that imbalances will be created. The Berlin agreements are a combination of the total level and the composition of spending, political reforms and the own resources system. The said combination must guarantee equity within a budgetary framework which includes enlargement. It is for this reason that it seems to us so inadvisable to modify the Berlin decision in the absence of a solid basis.
Neither do we share your apprehensions concerning the application of the ESA(95). It is an accounting system which allows for a broader base for GDP resources and, consequently, greater financial resources, without surpassing the relative index expressly laid down in the Berlin agreements and in the interinstitutional agreement. Your fears concerning the modification of the 1.27% can simply be corrected by a downward adjustment of the ceiling on the said resources. It is therefore an unnecessary amendment.
Neither do we consider the amendments on the traditional own resources to be necessary. The 25% which the Member States are going to retain for collection expenses will allow for an administrative improvement in customs efficiency and the fight against fraud, which is an aspect that is frequently pointed out by the Court of Auditors. We also reject the idea of rewarding success in collection since this is incompatible with the principle of equity.
Finally we cannot accept the amendments which modify the timescale for the entry into force of the decision on own resources. Neither the political reality of the Union, nor the needs of enlargement, and much less the complexity of implementing a system which, in 1997 alone, cost EUR 82,469 million, make it advisable for Parliament to vote for changes to the said timescale.
Finally, we appreciate the continued efforts of the rapporteur, at least over the last year, in bringing together positions and putting forward a common position on behalf of this Parliament. There are already broad areas of consensus on the basis of which we can contribute to improving the funding of the Union, but the result of the vote in the Committee on Budgets shows that there are some ideas on which we are far from reaching a consensus.
For many of us, our final vote will depend on the result of the voting on various amendments, but, in its current wording, we prefer the Commission' s text.
I would like to start by congratulating the rapporteur, Mrs Haug, for addressing some of the key problems in the current system of own resources. In her report, Mrs Haug is right to check the Commission' s arbitrary changes introduced through the back door, via a mathematical operation relating to the ceiling on own resources. Now in the interinstitutional agreement, the Council entered into a binding agreement with the European Parliament on the percentage of GNP, i.e. 1.27%. The Commission is now saying that this means cash value of 1.27%. This is not acceptable. The rapporteur emphasises that we should be striving to establish a more equitable system of financing the EU. The Community budget should have a fair system of revenue collection. The traditional own resources, for example, are a systematic source of inequitable burdens on Member States and, as has been said, are prone to fraud and excessive bureaucracy. Instead, the EU budget should be funded on the basis of criteria which improve the fairness of the system and what I would like to see therefore is a fair system of net contributions.
I am speaking here on behalf of the Socialist Group, but if I were speaking as a British member, I would question particular references to the British rebate. If the budget is to be fair, there should not only be a fair system of contributions but also a fair system of spending. Unfortunately, such a fair system appears to be a long way off. I believe that a really serious attempt to reform the Community' s finances should start by making sure that all Member States get their fair share of expenditure. Until this happens, attempts to reform the own resources system will not improve the situation.
Therefore, what I want to see is a proper reform of the EU' s finances for the future. But reform cannot be focused on single issues such as the rebate and I feel very uneasy about discussing this issue at this stage in the new Parliament. It is too early to be making decisions on this subject and setting things in tablets of stone when all the facts are not in front of us.
Mr President, first I would like to thank Mrs Haug for a very well prepared report. It continues a series of reports in which Mrs Haug has meritoriously and comprehensively analysed the EU' s system of own resources.
The report under discussion is based on the decisions taken at the Berlin Summit, which involve many compromises. The most important basis mentioned were the estimates for Member States' contributions, reconciliation on which became more important than safeguarding EU financing. The cornerstone of the system of own resources is still, however, the percentage a member pays out of GNP. The ceiling for committed contributions remains at 1.27% of GNP, which guarantees that EU revenue rises with inflation and general economic growth.
But this is where the system' s clarity ends. First, the premium paid for the collection of traditional own resources, i.e. customs duty and agricultural levies, was increased to 25%. This rise in the rate is, in fact, a clear concession to those countries that collect mostly customs duties, relatively speaking. The rise was justified by the need to collect contributions more efficiently, but that is not sufficient justification.
Politically, the most problematic issue is the rebate in respect of contributions by the United Kingdom. The UK has been a member of the EU for 30 years, so it cannot be a matter of a transitional stage. The same might be said for the agreement made on the payment of this rebate. The reduced contributions by Germany, the Netherlands, Sweden and Austria do not have any proper justification either.
Mrs Haug' s report contains a proposal whereby a report on amending the system should be drafted before 2004. It should examine in particular concessions on contributions and the possibility of creating a new system of own resources that would relate directly to the public, without increasing their burden of taxation. The Liberals support this reform, all the while stressing that the burden of taxation must not be increased. Perhaps new forms of own resources could include environmental protection taxes, as environmental questions concern all, and not just the new Member States. It is important, however, that the new system outlined in the report should come into effect in all respects from the beginning of 2007.
Mr President, I would like to congratulate the rapporteur on her report. She has hit the nail on the head with her observation that at the Berlin Summit, political ideals and ambitions had to give way to a short-sighted bookkeeping mentality.
The European Union' s own resources have the feel of national contributions. This is why the discussion on the system of own resources is being dominated by a net mentality: who are the net payers of the European Union and who make the net profits? It will be clear that the economic benefits appeal to the individual Member States, to the detriment of values such as stability, solidarity and welfare in the long term.
It is regrettable that the net payers mainly focus on the revenue side of the budget. Consequently, a net mentality will mainly lead to missed chances. For example, the Netherlands has turned its back on the fund for refugees, a fund which, by the Netherlands own admission, it would benefit from disproportionately. But the Netherlands had prioritised "money back from Europe" over and above "value for money" .
The Berlin straitjacket means, above all, that Europe cannot realise its responsibilities. It leads to proposals in which Turkey, purely from financial motives, is offered a different political route of access. It leads to transitional periods which are far too long for the other candidate countries in terms of the environment, for fear that otherwise this, and I quote from the government document, "would lead to an increase in financial strain" .
Unexpected events - which are always to be expected - lead to unfortunate mishaps, to proposals where the reconstruction of Kosovo is at the expense of developing countries.
The Berlin Summit could also be dubbed the Summit of national exemption positions. Four countries were exempted from contributing to the United Kingdom' s exemption position. The rapporteur adopted a very wise viewpoint in this respect and has formulated a goal which I support, namely the abolition of all these exemption positions. The four countries which, rightly so, have rejected the British correction mechanism, should make an effort to rectify this situation.
In respect of levies, it has been proposed that the Member States can now retain 25% instead of 10%. Contrary to the rapporteur, I welcome this development, and I would even take it one step further. As far as I am concerned, Member States should be allowed to keep 100%, as long as we increase the rebate via the percentage of GNP. The GNP eminently reflects the economic development in Member States. It is, to my mind, therefore, the fairest instrument to distribute Europe' s financial responsibility over the Member States.
Mr President, Mrs Haug, first I would like to offer my thanks. Examining your report was a pleasure both for political and intellectual reasons. I firmly believe that the report describes what is deemed to be politically feasible, but I think that in view of the challenges that lie before us, it is our responsibility to draw up fundamental reforms aimed not at what is deemed to be politically feasible but rather at what is considered to be politically necessary. If one wants to change a system then one must establish clearly in one' s own mind what the disadvantages of the current system are, and I believe that these can be summed up under the following four main headings.
Firstly, the existing EU own resources system has a very rigid framework. The sources of revenue are limited in number, some are on the wane and additional expenditure can only ever be financed if expenditure elsewhere is cut to pay for this. However, European integration has now reached such proportions that we have simply reached the limit of our capacity where this framework is concerned. This means that tasks such as enlargement of the Union, upholding human rights worldwide, and creating basic conditions for combating severe unemployment can no longer be tackled using this framework.
Secondly, if we want to be effective in our discussions on reform in this Parliament then ultimately, we as a Parliament must also be given the opportunity to have our say on all the aspects of the process. In this respect, the powers of the European Parliament in budgetary matters do not go nearly far enough.
Thirdly, the existing structures for budgetary decision making are such that it is extraordinarily difficult for fundamental reform to be carried out. It stands to reason that the Member States will not exhaust the established ceilings when they are under pressure at home to have to overhaul their budgets and maintain the stability criteria.
Fourthly, discussion about a fair and balanced structure is justified on the one hand but also absurd on the other. Absurd because the Member States interpret the concept of fairness in such a way that, in the final analysis, they want to get out of the European Union' s budget that which they put in. That being the case, I for one would be only too happy to spare us the detour via the European Union. Fairness within the European Union can only mean one thing, namely that the original objectives of economic development, prosperity, and the balancing out of developmental differences constitute the criteria by which fairness is measured.
Ultimately, every budget represents the financial implementation of political strategies. The European Union has undertaken to do a great deal in the course of the next few years. If, in so doing, we are only ever going to try and reduce expenditure, then it will simply not be possible to do justice to our political needs. And if, in addition, rebates, corrections to contributions and so on are to be introduced, then it is only fair to say that any enterprise carrying on in this way would go bankrupt.
This means that we must now concentrate our minds on how we can improve our revenue. Europe needs a financial instrument that, aside from the funds arising from gross domestic product, is independent of the particularist interests of the Member States. In other words, we need to raise our own taxes. The first report in March cited a whole range of positive suggestions to this effect, i.e. an eco-tax, a CO2-tax, taxation on the creaming-off of short-term speculative gains, ECB profits. This is the path we must go down if the European Parliament and European Union are to have sufficient own resources at their disposal in the future.
Mr President, the Haug Report, which is before this House, presents an eminently political problem, the problem of financing the Union by means of its own resources.
In other times, French leaders would not have hesitated before adopting the policy of the empty chair on such a matter. Today, unfortunately, our country is the great loser of the Berlin Summit where the Fifteen agreed upon the review of the Union' s system of own resources.
In Berlin, we effectively acknowledged the principle according to which some rich countries, those from the northern part of the Union, were paying too much, hence the revised weighting of Member States' financing shares, resulting in the increased participation of France to the tune of several billion francs.
It is, moreover, obvious that limiting the participation of some Member States in financing the UK rebate will have the effect of increasing the contribution of the others. As far as this corrective mechanism in favour of the United Kingdom is concerned, we obviously share the opinion of the Haug Report, which proposes that this privilege is gradually phased out, whereas the Commission is proposing only technical adjustments to the reform.
We are opposed to the Haug Report, however, when it proposes to gradually reduce the system' s dependence on Member States' contributions and to achieve financial autonomy in the long term. Financial autonomy, fiscal autonomy, is this not all leading up to the introduction of a European tax by the back door? At any event, financial autonomy of this type is still in line with that same rationale which we are clearly against. Ever greater integration, ever greater federalism within Europe, always to the detriment of nation states, eliminating their last remaining area of sovereignty, their fiscal sovereignty. We cannot accept this and we shall be voting against this report.
Mr President, last March Parliament examined a first Haug report on own resources. Now we have another, a sort of Haug II, Return of the Haug, but it is a poor sort of comeback.
On 11 March, in our resolution, we voted in a paragraph stating: "believes that the revenue system should as a matter of principle be rid of exemptions and special arrangements" etc. We are well aware of what the Berlin Council made of this and what the Council based its Berlin Agreement on. Now, six months later in November, we are examining a report which makes no mention of this point except for a single amendment which, for my part, I would like to see adopted, but it is a Recital which attempts to say more or less the same thing in even vaguer terms.
The fundamental problem before us may be summed up simply as follows: either the system of own resources is referred to us under co-participation, as part of the package of measures which Parliament is asking the IGC to deal with so as to make it, as it were, more democratic, with greater participation, or else, unfortunately, all we can do on this point is note that the ball is in the Council' s court and will stay there for a long time if our proposals are not taken into consideration.
I believe and I hope, therefore, that Parliament may, on the basis of this report, be supported with revenue by this reference in particular as well as by others, and by the elements contained in it, and that Parliament will associate itself to a formal demand, according to which the Intergovernmental Conference will be authorised to tackle both the proposed reforms and also this fundamental aspect of the full participation of Parliament not only as regards the "expenditure" but also as regards the "revenue" of the Union budget.
Mr President, almost thirty years ago it was decided to replace the system of revenues then in force, based on the contribution of the Member States, with a system of own resources. The importance of this decision is obvious. Now that three decades have passed, the weaknesses of the current system are only too well known. It is not adequate and it is not simple, logical, transparent or fair.
It is therefore unsustainable. It is the result of successive, confused judgements which have been forced by the needs, pressures and interests of those who, in different contexts and historical periods, have had the ability to protect them. The perverse relationship between the contribution from each Member State and its relative ability to guarantee it is unacceptable.
The United Kingdom' s system of positive discrimination, based on the destructive concept of fair return is unjustifiable. The idea of investing the European Union with own resources has, for this reason, remained a good intention. Even now, instead of introducing urgently needed reform, the Berlin Council has limited itself to a new raft of small judgements that have resulted from major commitments.
To insist on the current logic of expenditure in which the consequences of the common agricultural policy are increased, which, apart from jeopardising any aim for fairness which has been accepted as a principle of the Treaties, is political in name only. To insist on the system of revenues currently in force, the product of different, contradicting interests, is irreparably incompatible with the desire to develop the project of enlargement of our geographical area.
All of this has been studied, known and discussed for far too long. We are not even talking about disproportionate resources. This is a sum that corresponds, in the Council' s proposal for Budget 2000, to only 1.10% of the Community' s GNP and this year could reach 1.27%. This is a fundamental issue. The success of the European Union' s pledge before its citizens and the world depends on our ability to show that we are facing up to the necessary reform.
I know that this is a complex issue, as I know what a utopian idea it would be to try to start afresh. The past cannot be erased and has produced many good things. But to continue postponing decisions on this matter is to postpone much more than a difficult decision on the European Union financing system. It would affect a project in which I consciously maintain confidence, as do so many of our fellow citizens, aware as I am of its problems and its potential. Only a new approach to the issue of own resources which does not increase the fiscal burden on taxpayers, one which makes the system more transparent, simpler and more rational can provide the European Union with equitable conditions.
Mr President, listening to the spokesperson of the Group of the European People' s Party, I sincerely wonder why we exercise the right of consultation in this matter. Berlin was a step backwards in the field of own resources and, in general, in the field of European solidarity and construction of the political union. Both elements are probably linked, but I would not dare now to state which is the correct order of cause and effect. In any event, Parliament criticised it severely in the Spring.
The decision on own resources which we are discussing today, which is merely a translation on the part of the Commission of the European Council' s political decision, is the best evidence of this retrograde step. All the features of the system which may lead to confusion between own resources and national contributions are highlighted. I wonder, by the way, why these national contributions were abrogated in Maastricht.
Parliament' s position is to condemn and rule out the application of the so-called principle of fair return to the European budget. Well, Berlin has confirmed that principle, and without daring to admit it, naturally, they have sided with Mrs Thatcher.
There was a disputed British rebate, for historic reasons which are becoming less apparent but which are understandable. Berlin maintains it but also offers four small rebates to Germany, Austria, Sweden and the Netherlands, which are not exactly the poorest countries in Europe.
It increases the already scandalous 10% prima de collection premium to an unspeakable 25%. The only real justification for such an aberration is to lower the Dutch bill, despite the fact that the payment - to use the Council' s terminology - is inflated to the benefit of the Dutch coffers as a result of the Rotterdam effect. And that is what they want to hide.
The Commission' s proposal is completely unsatisfactory, as was the Council' s decision. We will only resolve the problems of own resources when we accept that the contributors are not the Member States but the citizens. What is unjust is the fact that two European citizens with an identical income make different contributions because of the mere fact that one lives in Frankfurt and the other in Seville. That is where the injustice lies. Therefore, it should be made clear that the objective must be that the citizens directly shoulder the burden of the Community budget without an opaque system of resources which will mask the process and prevent democratic accountability. Meanwhile, temporary solutions should be aimed at ensuring a certain degree of justice and transparency and not the reverse.
Mr President, the draft resolution proposes to increase the European Union' s own resources and to distribute them among the States in a different way. The real problem is not between States, or between the States and the European Union. The real problem is between social classes. Of course, the draft resolution states, hypocritically, that this should not lead to an increase in the burden of charge on the European citizen. But it seems obvious that this is just an empty hope, and that future European taxes will be added to the others.
I am all the more opposed to any idea of increasing taxes because taxation, whether it be national or European, bears down on the working classes in particular. Throughout Europe the main taxation resource is the indirect taxes which are particularly unfair since they are paid by both the poorest and millionaires at the same rate. Thus, the most badly paid employees and even the unemployed or the homeless, when paying VAT on their food, are contributing towards financing the European institutions which, nonetheless, have not undertaken a single measure in their favour.
The basic raison d'être of the European Union is to favour large firms by sweeping the obstacles out of their path, unifying their market in Europe and supporting them on the international market. And if it is necessary to pay more for the European institutions which are working on their behalf, well then, let the major firms pay, let us tax their profits and the dividends of shareholders, let them be forced to pay.
Mr President, more autonomy in raising own resources will automatically mean - and I agree with the previous speaker here - a heavier burden for the European citizens. At the end of the day it will only lead to additional taxes being brought in and not to certain taxes being abolished. We believe that it will only be possible to reform the system of own resources with the agreement of the national parliaments, for we will also have to take their ideas into account.
It goes without saying that we are in favour of systems being simpler and more transparent, and that ultimately we are also in favour of the burden on the citizens of Europe being eased rather than increased, so that we in Europe can achieve greater economic growth and in this way raise more taxes for the Union, that is to say for the national Member States. Before we advocate more autonomy though, we must exploit, that is to say fully explore, every available opportunity for making savings in the EU budget, and we must also explain to the citizens of the Union why we are permitting ourselves expenditure for two parliaments and are not coming up with simpler systems that would relieve the burden on the citizens of the Union rather than add to it. We will advocate simpler and more transparent systems, but we will not advocate putting even more pressure on the citizens of the Union in the form of additional taxation.
Mr President, a system of own resources gives rise to four questions: who must pay, what are the bases for payment, what must be paid and who must decide to enforce payment? Neither the Commission nor Parliament have the power to provide an answer to these four questions. In this affair, we are the imaginary actors in a play written by someone else. Mrs Haug with her report has the great merit of doing this, by setting out a number of problems and heading in the right direction.
Who must pay? States or individuals and economic operators? Current evolution is towards States and not towards individuals and economic operators. It is a dangerous tendency, going towards intergovernmentalism, towards the UN-isation of our system of resources.
What are the bases for payment? Proportionality, progressive increase? We may well hesitate. Something that we can observe today is that if there is a step in the right direction, towards proportionality, we are in the process of inventing a new system, which involves making the contribution fit the expenditure. I pay, therefore I receive. I receive, therefore I pay. I give you subsidies, on condition that you pay for them. It is absurd! The situation is completely surreal.
What must be paid? Is anyone considering how much longer we can continue with such a limited collection rate at a time when the European Union is taking on more and more new responsibilities relating to the continuation of monetary union and enlargement of the Union, and to the assumption of foreign and security policy responsibilities? In this respect, our schizophrenia is rampant.
Finally, who decides who must pay? At the moment, it is the States, and States only. This mechanism must absolutely be reformed. It is essential for the matter of own resources to be the focus of the next Intergovernmental Conference.
Mr President, Commissioner, rapporteur, following the Berlin Agreement, and the interinstitutional agreement, it was mandatory to review the system of own resources of the European Union in order to weight the shares of each Member State correctly.
The report by Jutta Haug recalls the objective of this overhaul. It is fourfold: to simplify the system, to create greater transparency thus making it more comprehensible, to strengthen the financial autonomy of the European Union and to reduce the imbalances between Member States' shares in the budget. The envisaged readjustment of the balance between the four types of resource and, in particular, the reduction of the VAT share in favour of the GNP-related share of each country is of particular interest, since it is far more equitable. It is a better reflection of each citizen' s actual capacity to contribute. We consider this important, and it must be pursued.
While various elements have been underlined by previous speakers, I would like to return to two specific points. Firstly, it is essential that the imbalances in the current budget shares due to rebates, which are perhaps justified in terms of previous history, should be gradually, progressively but persistently dismantled and that the contributions of each country are brought to what they should be in objective, accounting terms. This simplification is essential for the equity of the system and for the transparency of management, two imperatives which will go towards ensuring the future of Europe. Particularly on the eve of enlargement, current practices for rebates or reductions are no longer justified and must therefore be inexorably abandoned.
The second point I wish to draw your attention to is one I find extremely strange. It is the request made by Member States to deduct administrative costs for collecting this tax, which may go from 10% to 25%. What justification is there for this usurious inflation? The strengthening of supervision and follow-up tasks for food safety are perfectly standard activities for states. The 10% basic rate must therefore be maintained, making it possible to amply cover the expenses incurred in this task. On behalf of the Parliament, I expect the Commission to take up the requirements mentioned above, since they are essential to our political objectives of clarity, transparency and equity.
Mr President, I believe that reform of the own resources system is necessary if we are to strengthen the principles of transparency, fairness, solidarity and cohesion, with the corresponding extension to the area of Community revenue. And, in the same context, we reject concepts such as fair return or the false issue of net financial contributions. I understand that such a reform will have to target national contributions that correspond effectively to the respective economic development, so the GNP will have to be strengthened as an essential indicator for such contributions. This is what we have always maintained, in clear opposition to the repeated but inconsequential proposals for creating new jobs as a source of own resources.
This is why, on this matter, we agree with the Commission' s current proposal. We want to emphasise, though, that what is particularly relevant at the moment is the obvious shortfall in resources, a situation which is entirely due to the lack of political will and not to a need to reform the system of own resources.
I would like first of all to reject the argument made by a number of people here that to increase own resources is to increase the burden of taxation on the citizens of Europe. That is, of course, not necessarily true. The responsibilities of the European Union are based on the principle that there are some things we can do more efficiently at European level. If we decide to transfer responsibility for agricultural industry from the Member States to the European Union and discharge that responsibility more efficiently, the end result could in fact be a reduction in the burden of taxation. Similarly, if we decided to transfer responsibility, say, for development cooperation, from the Member States to the European Union, I believe we could achieve immensely more in the world with the same amount of money and we could increase own resources while at the same time not increasing the burden of taxation on the citizens of the European Union.
We talk about democracy and transparency. First of all I would say that anything that we decide in a democratic way, through the institutions of the Union, about own resources, is what own resources are. If the European Union, in a democratic process, decides that own resources are simply a straight percentage of GDP collected by the Member States and passed over in a lump sum, that is fair enough: that is what own resources are and that is democratic. The more elements we drag in, the more un-transparent we make the system, the more difficult it becomes. That is why I am not concerned in the least by the 10% or the 25%. If we have a fixed figure that the European Union needs as own resources, then obviously if we leave the Member States more of what we call the traditional own resources, we have to collect more of that as a percentage of GNP. So this argument is not important all.
The balance of advantage, or the balance of returns to Member States, is extremely difficult to calculate. Let me make one further point on this. If you look at Holland and Germany, on whose behalf there was so much crying in this Parliament, you will find that the single market has given them immense benefits and they have had extremely positive balances in their trade with the rest of the Union over the years.
Mr President, the EU will be faced with having to make very large financial investments when, in different rounds, ten or more countries from Eastern and Central Europe and from the Baltic region become members. Clearly, there is occasion for discussing the EU' s financial requirements if this process is to be managed successfully. At present, the EU is not entitled to raise taxes itself. Nor, as I see it, should it be entitled to do so in the future either. The Haug report does not involve our automatically introducing taxation by the EU, but it opens the door for taxation of this kind, which is bad enough.
What is not spelled out is nonetheless what a lot of people are obviously thinking. In the last few days, the Swedish mass media have been saying that the EU intends to introduce a tax on flights and mobile telephones. It is perhaps no accident that it is precisely in Sweden, which has far and away the heaviest burden of taxation in the EU, that imaginations are running riot when it comes to finding new forms of income from taxation. If taxes are to be directly discussed at all within the EU, then the Member States must first, in my view, show clearly and precisely which national taxes are to be reduced at the same time. Otherwise, our citizens will just be afflicted with new forms of taxation, and the EU' s citizens do not need still higher taxes.
How, then, is the enlargement of the EU to be financed? Yes, the alternative to new income from taxation is still that of reduced costs. This will involve better prioritising and concentrating on the major and crucial questions. The enlargement of the EU is one such priority. As long as almost half the EU' s budget goes on subsidising agriculture and as long as five sixths of it, including the Structural Funds, goes on subsidies of one kind or another, there can be no doubt that changes can still be made.
Mr President, Mrs Haug, ladies and gentlemen, it goes without saying that the revenue side of the budget is as important as the expenditure side of the European Commission' s budget, albeit we do not have an annual debate on the latter. At the Berlin Summit, changes to the revenue side were agreed on in respect of the maximum proportion of VAT paid to the EU, the British contribution rebate and the financing thereof, and with regard to the proportion of customs duties and agricultural levies that can be retained by the Member States.
The Commission considers that we are justified in raising this amount to 25%. However, I would also like to make quite plain the fact that in return, I would expect the Member States to step up the measures for supervising the own resources as appropriate and to stop trying to talk their way out of this, so that these supervisory measures really do start showing favourable results. A decision was also reached as to when the Commission is to review the current financing system and report on the possibility of raising autonomous own resources.
I welcome the fact that Parliament has again had such an in-depth debate on the financing structure and I personally welcome still more the fact that I have been able to discern a great deal of common ground between my own basic position and the positions expressed today in the contributions to the debate.
In October 1998, the Commission presented a report on the revenue side of the budget and possibilities for reform. Many arguments put forward in this report are the same as those ventured by Parliament in its earlier Haug I report and in the Haug II report that we have here before us. All deliberations on reform ought to concentrate, above all, on making the revenue side transparent, effective and simple. There is no longer transparency in the current system on account of the copious individual provisions relating to the VAT rate of collection, the British rebate and the financing thereof. The citizens are no longer able to tell what proportion of their taxes is spent on the European Union. This lack of transparency is a bad thing and as such is reason enough, in my view, for us to endeavour to make reforms.
I share the view - as I emphasised during my hearing before this Parliament back in September - that it should be our aim in reforming the financing system to strengthen the financial autonomy of the Community. We need to create the opportunity to establish revenue without - and I want to stress this point - increasing the overall burden on the taxpayer. I also share the view that an equitable approach to planning the budget is not something that should be reserved for the revenue side alone, and I share the view that we should not wait until the year 2006 to have a debate on reform, but rather that the debate, together with its administrative back-up, should take place in this legislative period.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
Budgetary discipline
The next item is the report (A5-0055/1999) by Mr Averoff, on behalf of the Committee on Budgets, on the proposal for a Council Regulation on budgetary discipline ((COM(1999) 364 - C5-0141/1999 - 1999/0151(CNS)).
Mr President, the 1994 decision on budgetary discipline is, without a doubt, outdated on several counts. A great deal of water has passed under the bridge since it was first applied and numerous important changes have come to bear in the interim, the most important being the introduction of EMU on 1 January 1999, the pursuit of enlargement with the countries of Central and Eastern Europe, Cyprus and Malta and, finally, Agenda 2000, which sets out, inter alia, the changes needed in the agricultural sector.
These changes and the strengthening of budgetary discipline apparent in both the conclusions of the Berlin European Council and the new interinstitutional agreement are the main reasons why this decision needs to be amended and supplemented with new mechanisms. The Committee has referred to these developments and has drawn on experience to date in implementing the current decision in order to arrive at today' s proposal, which seeks to amend and strengthen the current guideline, which refers specifically to agricultural expenditure. However, the proposal does not confine itself to adjusting certain provisions; it also makes changes to tighten budgetary discipline and to strengthen the procedure used to achieve it, as evidenced by the preventive nature of the proposed measures. This marks a new approach and entails an increase in the management responsibilities of the European Commission.
The changes which accompany the report under discussion accommodate the majority of proposals relating to adjustments to provisions. In addition, however, certain adjustments have been improved and rendered more functional, without detracting from their efficiency. Certain measures which were automatic are now no longer so, while care has been taken not to over-react. This means that the facilities provided for in the interinstitutional agreement must be used before these measures are applied. It was also decided to reject the proposal to replace the decision by a regulation since the fact that the measures are adopted as a decision has no effect on their efficacy. This change merely seeks to maintain a balance between the authority of the institutions. In all, the fundamental arrangements are as stringent as before and there are no changes which affect the principle of budgetary discipline. Budgetary discipline is indispensable and must govern both Community and national budgets, forming as it does the basis for sound budgetary management. However, I would stress that budgetary discipline is not an end in itself and must not stand in the way of proper and efficient application of the basic provisions of Community law or, in this case, affect the basic principles of the common agricultural policy.
Mr President, I consider that the report under discussion and the proposals contained in it, as formulated by the Committee on Budgets, represent a strict but balanced and efficient way of strengthening budgetary discipline. Budgetary discipline affects all of us, but it can only be applied where there is basic cooperation between the institutions and with the Member States.
Finally, Mr President, I should like to point out that there was very little input in the procedure leading up to this report; apart from the Committee on Agriculture and Rural Development and a few fellow members who helped with the changes, I cannot in all honesty say that there was a great deal of input. I realise that my report is far from perfect and that numerous other changes could have been included; however, I fear that Parliament finds the word discipline somewhat disagreeable.
Mr President, for the Committee on Agriculture and Rural Development, the principle aspects of this report on budgetary discipline on which we have presented amendments are the following:
Firstly, the new coverage of the agricultural guidelines and their future revision. The Commission includes within the scope of the guidelines the available amounts foreseen in the Financial Perspective for accession, which appear in heading 8 of the interinstitutional agreement. This heading envisages a hypothetical scenario prior to enlargement for the purposes of mere illustration and orientation. Therefore, we understand that it is not possible to include it within the guidelines. In fact, the correct thing to do would be to re-examine the guidelines before the first enlargement on the basis of the real needs so as not to block a series of guideline appropriations with total uncertainty with regard to their suitability in terms of amount as well as timescale.
Secondly, the adequate funding of rural development and the accompanying measures. In this respect, the Commission is urged to introduce sufficient flexibility in its management in order to respond appropriately to the multiannual and non-compulsory nature of these expenses. On the other hand, we consider it necessary to also improve funding conditions and, therefore, we propose the possibility of carrying out transfers of unused appropriations from compulsory to non-compulsory expenditure.
Thirdly, the implementation of the principle of flexibility within certain limits for agricultural expenditure, proposing the transfer to the following budgetary year of unused expenses or resources. We consider that this would not only improve the funding of the second pillar of the CAP, but that it would make it possible to deal with disasters or unexpected situations with the speed and efficiency that such events require.
Lastly, in relation to the increases in the management powers of the Commission, by means of which it can reduce the amount of direct aid or suspend the payment of monthly advances to the States, we consider that Parliament is not sufficiently involved in the adoption of these measures. And we also believe that they cannot be used in a systematic way because that could lead to a budgetary overrun year after year at the expense of the real needs of the budget over which they are exercised, which could even result in peace itself being put at risk.
Mr President, Mr Averoff' s report on budgetary discipline is excellent and it affects the implementation of the next budget. The European Parliament has always been in favour of discipline. This means that Parliament has refrained from increasing its expenditure, although there may have been sums set aside for this in the margins, the Financial Perspectives or the basic agreement itself. Parliament has been very strict in the area of staff increases.
The report now under discussion concerns agricultural expenditure. Agricultural expenditure is the EU' s largest item of expenditure, taking approximately 45% of the budget. For that reason, agricultural expenditure is the major consideration when we are discussing the EU budget. The ceiling for them is determined by a policy of agricultural expenditure. In practice, the ceiling is an interinstitutional agreement, which is clearly lower than the expenditure policy. This is another clear indication of Parliament' s accountability in matters of the budget.
Agricultural expenditure is a rather sensitive issue within the EU, as agricultural policy is the only area where the EU has a direct influence on citizens' livelihoods. In its practice of agricultural policy the EU has an exceptionally great responsibility. This particularly concerns the reduction of direct subsidies mentioned in Article 5(7). Such a situation cannot arise, as it concerns directly a reduction in the income of individual persons and is thus a curtailment of their constitutional rights. It would be the same as withholding pay.
Agricultural expenditure now divides into compulsory and non-compulsory expenditure. LFA aid and environmental aid, in particular, are important in many less favoured agricultural areas. It follows that in future Parliament will have an even greater responsibility than before for agricultural policy. In this regard, the spirit of the report, which stresses the importance of cooperation between the Council and Parliament, is very good.
Mr President, ladies and gentlemen, budgetary discipline plays an important part in all policy areas so that we can guarantee a balanced budget in the long term. Of course, this is particularly important in those policy areas that are of great budgetary significance in quantitative terms, and the agricultural sector is still the largest sector when it comes to expenditure.
At the Berlin Summit and then in the interinstitutional agreement, the Council, Parliament and the Commission agreed to fix the ceilings on agricultural expenditure, and thus to stabilise the agricultural share in the overall budget in the long term. In addition, the European Parliament, the Council and the Commission decided that there should be no interchangeability between the expenditure categories for the market regulation measures in the agricultural sector and the measures for rural development.
The Commission' s proposal aims in essence to guarantee that the ceilings of both sub-sections can be strictly adhered to. This is more difficult to achieve where the Guarantee Fund is concerned because there may be considerable fluctuations as a function of production and price trends. It is necessary, under such conditions, for the Commission to be able to have recourse to suitable measures when it becomes apparent, in the course of preparation of the budget or its implementation, that the ceilings are being exceeded or are at risk of being exceeded. In fact the first corresponding revision of budget 2000 has already been carried out now as per the relevant procedure, because it became apparent that unless an across-the-board cut was carried out, this ceiling would, under certain circumstances, have been exceeded.
I welcome the fact that in principle, Parliament supports the procedure proposed by the Commission for maintaining the ceilings. I note that Parliament would like to be able to fall back on the revision of the Financial Perspective should the need arise. Allow me to say in response that the Commission would only entertain the idea of undertaking a revision of the Financial Perspective in the event of truly unforeseen needs arising. What is important is that the reform steps for agricultural policy introduced in Agenda 2000 should also find expression in the Union' s budget, and we need a sound decision on budgetary discipline to this end.
Mr President, Commissioner, would you support me in my observation that the proposal you are making means that the Council' s commitments will actually be eliminated from the compulsory funds but the Council' s rights, in particular those pertaining to the re-routing of surplus funds, will be preserved, which means in effect that there will be a switch from compulsory funds to non-compulsory funds without Parliament retaining its sovereign rights over this sector of the budget?
I do not share your view Mr Graefe zu Baringdorf. However, you all know what my view is on the issue of the division between compulsory and non-compulsory expenditure. This division is an existing state of affairs though and one that will certainly merit more and more discussion.
Regarding the matter of interchangeability between these two categories, I might point out that in the course of the debate on the next report we will discuss how those funds that were not required in the agricultural sector - i.e. in the 1A categories, in respect of market regulation measures - on account of price and market trends, can be re-allocated and made available for other measures.
Mr President, in my capacity as draftsman for the interinstitutional agreement from which this decision is derived, I would like to know the Commission' s position, because no statement has been made with regard to our proposal to exclude the expenses foreseen for future accession from the guidelines.
I say this because in the interinstitutional agreement they appear in a merely illustrative capacity and outside the Financial Perspective, in Annex II. The Financial Perspective appears only in Annex I. Instead, the Commission' s proposal includes expenses which do not form part of the Financial Perspective within the guidelines.
Mr Colom i Naval, the decision was taken in Agenda 2000 to create a separate heading for expenditure on enlargement. In fact, the decision was also taken to establish measures for development aid in the agricultural policy sector now. I believe that was an important decision.
When it comes to the question as to whether the expenditure earmarked for agricultural policy will be sufficient, it is certainly necessary to keep a constant eye on how the situation in the applicant countries is evolving and to establish what the assumptions were that the Berlin Summit based its estimate of necessary expenditure on. If I conclude that these assumptions will need to be revised, then I will inform Parliament immediately and, I will, of course, make it my business to enter into discussion with the Committee on Budgets on how the situation should be handled.
Ladies and gentlemen, I have granted two requests to speak over and above the speakers ' list since we are well on schedule. We will not always be able to do this but when the opportunity allows I believe we should take it, for it would do this House no harm whatsoever if the debates were to become more spontaneous and political than is usually the case.
But as I said, no permanent rights derive from this in the sense of a precedent being set. Whether there is opportunity for something like this depends on how disciplined you are about keeping to your speaking time.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
Supplementary and amending budget No 5/1999
The next item is the statement on the report (A5-0061/1999) by Mrs Dührkop-Dührkop, on behalf of the Committee on Budgets, on supplementary and amending budget No 5/1999.
Mr President, I could limit my intervention to simply presenting the supplementary and amending budget SAB 5 and explaining my recommendation to vote in this Parliament.
But, Mr President, we have to understand that SAB 5 cannot be seen in isolation, but that it forms a whole with SAB 4 and what we call the global transfer and the Notenboom procedure. Allow me, then, to begin with some thoughts which are directed at the Commission.
On presenting the SAB 4 and in the tripartite dialogue, on the 7th, before the adoption of that SAB 4, the Commission announced that the supplementary and necessary payment appropriations - EUR 650.5 million in particular for PHARE, TACIS, Obnova and FYROM - were covered, or were going to be covered, by means of three instruments: SAB 4, the global transfer and SAB 5, which today is the object of our debate and resolution. And SAB 5 would also serve to increase the posts in OLAF from 15 to 30, as the supervisory committee recommended in its report on this body, so that OLAF may begin to work in accordance with the priorities which had already been identified.
On 15 September, Parliament discussed SAB 4 and it was then approved, both by Parliament and by the Council, in the vote in plenum. Today SAB 5 is also being debated. But with regard to the global transfer, which is one of the three instruments, and which the Commission had presented to increase the payment appropriations, part of this whole does not pass through this procedure in the Plenum. It passes a little more unnoticed through the Committee on Culture, Youth, Education, the Media and Sport.
But you will allow me, since this is part of the whole, to make some observations and take this opportunity to quote directly the small gems of arguments which the Commission uses to transfer payments between the different lines and transfer them towards external actions.
I shall begin with a curious issue, which is the reduction in the line which is called "European Union Celebrations for the Millennium" . The Commission' s justification for removing all the payments from there is: "The planned activities are not taking place."
Next I have three lines, "Special actions for the benefit of the Baltic region" , "Integrating gender issues into development cooperation" and "Preparatory actions by the NGOs in the campaign against child abuse" . In these cases the Commission says: "No decision has yet been taken" . We are in the middle of November. It will be done, but we will see that as a result of taking decisions so late, especially in preparatory actions, which is what all these lines are, and they are priorities of this Parliament, payments may be removed on the grounds that decisions have not been taken.
I would like to ask, firstly: Who decides that it will not be done? (given that the political priorities, in my understanding, are set by Parliament). And secondly: what is the reason for this delay in the taking of decisions? I would recommend an improvement in 2000.
I do not want to be firmer with you, but I believe it is important, given that we said the 1999 budget was a bridge, not only with regard to funding, but also in the setting down of the political priorities for the new Millennium.
Lastly, of the three instruments, it is SAB 5 which we are examining today with an additional EUR 202 million in payment appropriations for external actions and these 15 additional posts for OLAF. And the Commission proposal states - and the rapporteur is very happy about this - that they will be entirely funded by the EAGGF-Guarantee, since there are appropriations there which will not be used.
I would ask Parliament to approve the resolution which is short and concise. It takes note of SAB 5 and indicates once again that the forecasts for agricultural expenditure have been excessive. It is also indicated in this resolution - and this is perhaps the most important point, section 4 - that it asks Parliament to approve the decision to increase the amount of supplementary and amending budget 5/99 by EUR 25 million in payment appropriations intended for the PHARE programme, in accordance, Mrs Schreyer, with the urgent needs of this programme which the Commission has indicated.
Lastly, I also want to appeal to the Council. I would like to ask the Council to approve without amendments this SAB 5, amended by Parliament, so that the payments are not subject to further delays.
Mr President, the very first thing I would like to do is thank the rapporteur, Mrs Dührkop Dührkop, very much indeed for this report on the Commission 's fifth supplementary and amending budget, and make it known that it meets with our approval. You may find it astonishing that a fifth supplementary and amending budget is being put forward here, at the end of this financial year. I would like to remind you though that Parliament, or rather the European Union as a whole, have, in recent years, developed the Notenboom procedure to such an extent that the carry-overs were practically indecipherable by the end of the year, and that we pressed for doing this by means of supplementary and amending budgets, in order to achieve greater transparency. And look what is happening: the number is rising all the time. I think though, that this has enabled us to bring about greater openness and also a situation that lends itself more readily to scrutiny.
It will not surprise you to learn that I am particularly keen to talk about OLAF and the fifteen additional posts. OLAF, which came into operation on 1 July this year, thereby disbanding UCLAF, the previous anti-fraud office, is a new body and we want to do everything we can to make it run efficiently. I assume that this is something that is a major matter of concern for the Commission every bit as much as it is for the other institutions, which are at present still engaged in deciding on accession via the interinstitutional agreement.
Originally, amending budget 4/1999 provided for 15 posts for OLAF, which was to have a total of 300 posts. A total of 120 posts that were part of what used to be UCLAF - I will refer to them as posts rather than people - are already at the disposal of OLAF and we must now consolidate this position with all haste. That is why we were most disappointed that people took so much convincing when it came to adding a further fifteen posts to the fifteen provided for in the supplementary and amending budget 4/1999, i.e. a total of 30 for this year. I am very grateful to the Committee on Budgets for giving its unequivocal support to the Committee on Budgetary Control in this matter and that we now have these 30 posts for 1999. The budget has earmarked 75 posts for the year 2000. But the full staffing plan really ought to guarantee that OLAF is fully up and running by 2001 at the latest.
Mrs Schreyer, I would like to put a few direct questions to you. I believe you have been in touch with the monitoring committee, for which provision has specifically been made to reinforce its secretariat with high-flying personnel. This monitoring committee, which is part of OLAF, comprises five independent experts who continue to pursue their normal occupations however. They may not be undertaking this work on a voluntary basis - they receive a certain amount of money to cover costs, but this is not payment in the real sense - and they require appropriate support. You will have had contact with the monitoring committee by now and in so doing also have allowed yourself to be persuaded that this work is necessary to guarantee the independence of OLAF.
Yesterday, we decided on the procedure for appointing the director of OLAF in the Committee on Budgetary Control. I would like to ask you the following question Mrs Schreyer: on 28 October, I wrote to you to ask if you, indeed the Commission as a whole, could send me official confirmation of the list of eleven candidates for this office. I am sorry to say that so far I have not received a reply to this letter. I would like to take the opportunity in this plenary sitting to urge you most fervently to provide a response as soon as possible. As soon as possible means that I am counting on it being this week - and I want to make that very plain - so that we can get the official referral under way, so as to enable us to make progress here in Parliament. The Council is putting pressure on, as is Parliament. And so should the Commission, so that there is still time for us to appoint the director before the end of this year. I would urge you, if you are able, to undertake to have the official referral together with the list of eleven candidates, forwarded to us straightaway.
Mr President, Commissioner, first of all, I would expressly like to thank Mrs Dührkop Dührkop for the excellent work she is doing in the way of follow-up to Budget 2000. I believe it has rarely been the case that a rapporteur has had to contend with in excess of 60 carry-overs and five supplementary and amending budgets in the course of one financial year. A multitude of amendments and additions to the original budget plan prompted her to say, in the course of the last discussion we had on supplementary and amending budget 4 that she no longer recognises her own baby, that is to say Budget 1999.
If what I am about to say has a ring of criticism about it, then it is not directed primarily at you Mrs Schreyer, for you are not the one who has had to take responsibility for this over the past few weeks, but when we as a Parliament draw up a budget at the end of a year, i.e. in the autumn, then we take for granted the fact that we are setting priorities in this budget and that these priorities are also the ones that will actually be applied in the course of the budgetary procedure and will be put into practice. Put another way, we assume that the things we consider to be important will actually be implemented in the form of policies.
What we are in fact seeing is this budget being amended rather drastically for the fifth time. I am aware that we requested that the budget be amended a fifth time, directly on account of OLAF, and we stand by this, but all the same we must ask ourselves whether there is any point in setting priorities in the course of budgetary negotiations if they are only going to be revoked at a later date.
Here is an example from last year: ultimately, the Committee on Budgets and also Parliament pushed very hard for a line covering aid for Armenia and Georgia to be increased. We were aware that not everyone was in agreement with this but pushed it through nonetheless. What we have found to be the case is that in the course of this year the additional three million that we earmarked were not used at all, rather they were completely dispensed with because the measures could not be implemented or because the decision was taken not to implement them. That is our problem.
In future, we would like to know - and this is why we intend to monitor implementation more closely than before - what becomes of our priorities? We intend to ask you repeatedly in the course of the year what has actually happened in certain cases. This is also a task that we will entrust to our committees when we say to them: when you outline policies and literally follow our every move in the course of the budgetary procedure and say we need another EUR 100,000 there, for example, then would you please continue to follow matters up when it comes to implementation. I am also directing this comment at our own committees. It is not enough just to make one' s presence felt here in the budgetary procedure. What we have done in the course of the last few years is to incorporate an ever increasing amount of reserves into the budget in order to be able to improve control and become more heavily involved in implementation. But that truly cannot be the right way of going about things!
Allow me also to direct a comment at the Commission on the subject of SAB5: you are of course aware that we were a new Parliament, - and I really must make our disapproval very plain at this juncture, as we approach the end of the year - yet still you introduced a supplementary budget in the summer recess, when we were completely unable to react to it because the new Parliament was not up and running at that stage. That is no way to behave! It is our intention - and you can rely on this being the case - to keep a very close eye indeed on this in future, that is to say on how you behave towards us and what prospect there is of us actually living up to our responsibilities.
There is one more thing I would like to say as what I have said so far relates to the current budgetary procedure. We are now embarking on very difficult negotiations and there are figures in the frame again which none of us are very confident will actually form a sound basis. We concluded an interinstitutional agreement at the beginning of this year which was to strengthen people' s faith in cooperation between the Council, the Commission and Parliament.
If this faith is to be justified, then what we produce in consequence of our decisions and in our discussions must have a firm basis. I want to make that very plain and make specific reference to the figures that have been placed before us for Kosovo. We must have very reliable figures for this, otherwise we will be constructing a budget that will grind to a halt in the course of next year. This would mean us having to reallocate and redistribute from left to right again something in the order of hundreds of millions, and a budgetary procedure cannot be used to this end! We want there to be a firm basis now; we want it to be made plain that the situation in Kosovo has gone on for several years now and that we must work together on this for several years to come. We want there to be a firm basis that is long-lasting. For we are not justified in undertaking an infinite number of reallocations and carry-overs and supplementary budgets when this gives the impression that we did not make a good enough job of our work to begin with.
Mr President, I would like firstly to thank Mrs Dührkop Dührkop, as is customary, for her good report concerning SAB 5/99.
In addition to Mrs Dührkop' s report, we have already heard the debates on the issues of own resources and budgetary discipline and the truth is that none will be of any advantage to the tax-payer unless we improve the efficiency of the campaign against fraud.
Mrs Theato has just commented very effectively on the fact that we have replaced UCLAF with OLAF. We are debating how to find the most suitable director. But none of this is of any use if we do not provide OLAF with the necessary resources. Therefore, I am pleased that by means of this supplementary and amending budget of EUR 202 million the new posts can be increased from 15 to 30 and that, furthermore, it should be done this time with the agreement of the Council.
Every day, OLAF is having to deal with an increasing number of problems. Every day, the geographic area is increasing and I therefore believe that every day, OLAF must be provided with sufficient means, both in terms of personnel and of material means, so that it may attend to the new issues. For example, I believe that one of the parts which has still not been sufficiently studied is the proportionality of fines: I am referring to the fact that the worst fraud should be punished with the greatest fine. We also lack knowledge of the details when a fine is lowered or waived.
Therefore, I have always said - and I repeat it here today - that in order to move forward, good will is not enough, but we also need the Council, the Commission and the European Parliament to move in the same direction. And, as in this case, to be able to count on a strong and effective OLAF which will benefit the European tax-payer.
Mr President, this supplementary and amending budget 5/99 is an important step towards ensuring that the new anti-fraud office, OLAF, will soon have the power to act. I welcome the fact that the expert recommendations provided by the OLAF monitoring committee were also taken full account of on this occasion. This was not always the case, as we have heard. This has been put right, which is good for OLAF. It underlines our desire to secure OLAF' s independence. The decision as to how these posts are to be filled will lie with the future director of OLAF.
Last night, the Committee on Budgetary Control established a hearings procedure for the candidates. It is our intention to compile a list of three names which the President of our House will then be able to decide on in concert with the Council and the Commission. As such, we are following the recommendations provided by our Committee on Constitutional Affairs.
What we still need from the Commission though, in order to be able to start the process - and I agree with Mrs Theato here and am specifically addressing this comment to you Mrs Schreyer - is a formal decision on the candidates to be considered for the post. There were 450 applicants. The OLAF monitoring committee whittled this down to a list of 11 names. Vice-President Kinnock and you yourself informed us that the competent services of the Commission have endorsed the monitoring committee' s vote. As far as I know, however, the Commission has not yet reached a formal decision itself and rumour even has it that the Commission is to decide on a list today that now comprises only four names. Would you be so kind as to correct me if I am wrong.
It is quite clear that such a decision would be in violation of the OLAF Regulation, which sets out that you as a Commission, require a positive statement from the monitoring committee. Parliament and the Council decided that this is how it should work, so as to ensure that the new director would be independent of the Commission. But you only have a positive statement of this kind for the list of 11, not for a list featuring more names and not for one featuring fewer names either.
I am not nit-picking; the point is that as this process unfolds, it must be beyond all doubt. Particularly in view of the incidents of the last few months and the crisis in the Commission, it would, to my mind, be a severe handicap if the new director were to be appointed without EEC legislative procedure having been fully complied with.
Mr President, I would like to reply to Mrs Schreyer, in a general way, on the comments we made. Mrs Schreyer, I believe that you will have been able to deduce - from these and also from my intervention in September - that we are very concerned about the need to rectify and reassign the amounts within the budget itself.
Mrs Schreyer, I would like to ask you a simple question: has the Commission, given what we have heard here in September and today, addressed the question of how, in the budget for 2000, we can avoid the situation whereby, in the middle of November, we are still producing a supplementary, amending and transferring budget?
And a final question: is there anything else on the waiting list before the end of the year for the 1999 budget? As rapporteur, I would like to know.
Mr President, rapporteur, ladies and gentlemen, this fifth letter of amendment for the budget of 1999 is in accordance with the directives proposed in May in budgetary conciliation. The means of payment for the PHARE and TACIS programmes, for former Yugoslavia and for the macro-economic aid for Macedonia can now be increased, that is to say they can now be safeguarded. As such, account is also being taken of the negative effects that the Kosovo conflict and the Kosovo war had on the situation in Macedonia, among other things, and we can at last come up with the budgetary aid this country badly needs and that was promised back in the spring or summer.
In addition, this letter creates 15 new posts for OLAF and it goes without saying that I would like to address the questions that have been put to me here on the appointment of the director of OLAF. It is true: the independent monitoring committee - and I would like to place great emphasis here on the word "independent" in the context of the monitoring committee - picked out 11 candidates it considered suitable from the multitude of applications. The Commission' s nomination committee then made a selection and I can assure you that at some point today you will receive the list of candidates that the nomination committee deems to be suitable.
I believe that the procedure can be interpreted in such a way that naturally the Committee on Budgetary Control is at liberty, for its part, to conduct hearings of the 11 candidates and reach a decision. I very much hope that the Commission' s procedure and the one you use in your hearings produce similar outcomes. In view of the eligibility of the candidates on the list, I am optimistic that it will be possible to find a very good candidate to hold this difficult office.
I would like to turn again to the matter of carrying appropriations forward. Parliament had already transferred EUR 30 million less in the overall carry-over. Consequently, the rapporteur proposes increasing the PHARE programme by EUR 25 million now. Again, I can assure you, as I also did in the trialogue, that we support this amendment and request the Council to adopt it.
If this modified supplementary and amending budget is adopted, then it will be possible, in 1999, taking into account all the amendments, to make available and finance an additional EUR 670 million for the PHARE and TACIS programmes, for south-east Europe and other programmes, mainly from unused funds in the agricultural sector. All in all, I welcome the fact that it has been possible, on account of this reduction in expenditure, to increase funds in the external action sector.
Several of you have criticised the fact that carry-overs of this order of magnitude are being proposed, and indeed that it was feasible to do so. To this, I would say that surely the reality of budgetary policy is that there will always be developments in the course of a financial year, that is during the handling of a budget, that will debar full exploitation of all the budgetary lines. This does not signify a failure on the part of the Commission to accept Parliament' s decisions. I will make it my business to see that Parliament' s decisions are adhered to. Nevertheless, we will always be faced with situations in which one or other development debars full exploitation of the lines. I will inform you whenever it is possible to predict to what extent situations of this kind will arise, and I believe that what we must do then is to jointly consider neither freezing these funds, nor employing them, but rather reallocating them to precisely those areas where Parliament too agrees that this represents constructive use of these surplus funds. As I said before, I am absolutely convinced of what a positive development it was that since less money was needed in the agricultural sector, i.e. less money had to be spent, on account of market and pricing trends, this is now available for such urgent and important external action programmes as are detailed in the documents we have before us.
Mr President, I have a specific question: Mrs Schreyer, you said that the list will be made available to us before the end of today. Which list is that? The list of eleven or a list of four? Mr Bösch explained it in great detail. I would like to warn of the fact that we are not pursuing the procedures properly. They are clearly set out in Regulation 1037/1999 and in the interinstitutional agreement. Parliament is not in a position to say "we will hear eleven ", or if there is another list, "we will hear four" ! That is not how it works! We cannot afford to open up the possibility of those who were placed on the list by the monitoring committee taking legal action. First of all you must reach agreement with the monitoring committee and then you must officially pass the list on to us so that we can then set our own procedure in train, come to an agreement with the Council and then make a proposal to you as regards who to appoint. Ultimately therefore, you appoint in name only, but the procedure leading up to this must be conducted properly. Could you please tell us exactly which list it is you intend to make available to us today?
Mr President, I congratulate you. This is a genuine Parliament and we are embarking on a debate. I believe that we should be grateful for that. Mrs Schreyer, I agree with you and I am very pleased that agricultural expenditure will in fact have to fund this last SAB. But I also take you at your word when you say that we are going to take great care in the budget to ensure that the reassignments do not alter the priorities that the European Parliament has set. The examples which I gave earlier were, curiously, genuine priorities. And I take your word so that in 2000, as part of a joint effort, which is much more intense and much more open, we may from the outset prevent priorities such as the Baltic regions or actions in favour of children from being the first to be affected, because there is a suspicion that it is perhaps not you who do not want to carry them out, but rather other powers which are behind it.
Mr President, chairman of the Committee on Budgetary Control, my committee has also debated the matter of how we can guarantee to avoid committing formal errors. Of course we have, in the appointment of the director of OLAF, a situation that is new to us. A special procedure has been decided on. At the same time, the decision does not cover every detail - understandably so I might say - and as such does not map out every single step. Therefore, we must handle this together so that the existing procedures, which the Commission regards as formal procedures; i.e. the calling-in of the nomination committee and also Parliament' s right to conduct hearings of the candidates, and the role of the monitoring committee, can be included in the process.
The Commission now has to hand the recommendation of its nomination committee and this selection was made on the basis of the list of eleven candidates. As such, there has therefore been a combination of procedures in this instance. I can assure you that I will bring everything we have talked about in today' s discussion on how we are to proceed - you decided yesterday how all this is to be brought into line - into the Commission' s debate. All I can say, and I really want to impress this on you again, is that I am very much in favour of us being able to reach this decision before the end of this year. It is already relatively late, but the decision ought to be reached this year so as to enable the director to set to work without further delay, and I am actually very optimistic that we will be able to reach a sound decision here, on the basis of an interinstitutional procedure.
I would like to respond to Mrs Dührkop Dührkop as follows: of course the priorities this Parliament sets in the course of the budgetary process and for the budget itself are guiding principles for the Commission when it comes to the implementation stage of the budget. That is why I referred to the fact that you could count on being informed in good time if difficulties should arise. When it comes to the examples you have just cited, this is expenditure which I set great store by, I can assure you. As such, I will, of course, ensure for my part, that foundations are laid here which will make it possible for this expenditure to actually be deployed. But if, on the other hand, savings are made, on account of positive trends say, then there is no reason why we should not put our heads together and decide how this expenditure could be usefully re-deployed.
The debate is closed.
The vote will take place on Thursday at 12 p.m.
Environment and Community energy policy
The next item is the statement on the report (A5-0039/1999) by Mr Chichester, on behalf of the Committee on Industry, External Trade, Research and Energy, on the communication from the Commission to the Council and European Parliament on "Strengthening environmental integration within Community energy policy" (COM(1998) 571 - C4-0040/1999).
Mr President, both the Maastricht and the Amsterdam Treaties focus on environment protection measures. This communication from the Commission takes the issue forward within the energy sector.
Three objectives have been set out: firstly, to promote energy efficiency; second, to increase the share of production of cleaner energy sources - the target is 12% from renewables by 2010 - third, to reduce the environmental impact of the production and use of energy products.
Three priorities have been set for integrating these environmental objectives in energy policy. First of all, they need to be implemented in a balanced way which takes account of competitiveness and of security of supply. Then, they must be realistic and cost-effective. Third, they must be flexible in their implementation to take account of rapidly changing markets and technologies. Global warming is a major issue but, of course, it is not the only environmental issue that we confront. In the energy and transport sectors there are major contributors to global warming emissions. We, in Europe, must do our part and set a good example to the rest of the world, while recognising that the major pressure for energy consumption in future will come from countries like the United States, which is rather profligate in its consumption of energy, and also from developing countries which, as their economies grow and they raise their standard of living, will look for more energy consumption, which is likely to come from rather polluting sources of energy.
The report calls on the Commission to promote best practice, to encourage the exchange of views and experience, to encourage increased public awareness while respecting the principle of subsidiarity. It must be recognised that energy policy is still determined largely at Member State level. But there can be no doubt that energy efficiency is a matter that should be of concern to all of us.
The report also calls on the Commission to support the process of integrating these environmental objectives in energy policy through research into the impact of climate change, through research into all possible technologies, through research into identifying the best indicators to measure achievements in reducing emissions and through regular reports to Parliament.
In terms of possible legislative action, this report calls on the Commission to consider amending existing legislation or to introduce new measures which will strengthen those objectives, but it also asks the Commission to follow-up and study the effect of all legislative measures up to now and to report on their full cost and their full effectiveness to Parliament.
The report also calls for the environmental objectives to be taken into account in the enlargement process. There are many concerns about energy consumption and electricity generation in the applicant countries, which need to be addressed. The report reminds us that in order to achieve significant improvement in global environmental protection measures and reduction of emissions, we need dialogue and consensus with both our trading competitors and developing countries alike.
The Commission has made one major omission in not making any mention of nuclear energy in this report. Whatever your views on this source of power and electricity, it is a fact that it supplies a significant part of our electricity in Europe and it does so in a way which does not produce CO2 or other greenhouse gas emissions and that is why - and the only reason - it has been mentioned in this report. It would be a mistake for this reference to nuclear energy to distract attention from the main thrust of this report, which is about improving energy efficiency, drawing more supply from renewable sources, and integrating our environmental objectives in our energy policy. It is a good start and there is much more to do.
Mr President, thank you very much. Parliament has taken receipt of a report on this subject produced under the tutelage of Mr Chichester and I would like to congratulate him on it. It is a good report. Another way in which the European Union seeks to further environmental policy in the field of energy is by setting up programmes promoting the efficiency of installations.
But I want to again make clear today that the most important environmental policy measure we have taken to date was when we abolished the monopolies and introduced competition in the directives on gas and electricity of 1996 and 1998. For it is only under such circumstances that the former monopolies are forced to shut down all their unprofitable installations and pass the consequences of this onto the consumer in terms of costs. Only now do they have an incentive to operate their installations as efficiently as possible. I also want to draw your attention to one aspect in particular. It is only when a sector opens up to competition that variable rates can be set, something we are all familiar with in the case of the telecommunications sector. Variable rates will lead to consumption over a 24 hour period being corrected and as such better use will be made of the installation capacity and fewer installations will be required. In other words, it will not be necessary to produce as much energy and that is the most significant contribution to environmental policy to come out of these directives.
Hence the observation, incidentally, that the deliberations put forward by the previous Commission on the so-called integrated resources planning - an expression I really dislike - will die a death for this very reason, because there is no need for regulation. For the energy suppliers and distributors will endeavour of their own accord to manage demand appropriately.
When it came to adopting the directives, the PPE Group stressed that as far as we were concerned there was still a lack of harmonisation of environmental policies. That is why we have this report before us today, and we await further initiatives from the Commission. I would also like to remind you that these directives provide for priority regulations with respect to the supply of electricity from renewable energies and combined heat and power systems. These will all be of obvious benefit to the environment. What we still lack though and what the previous Commission failed to achieve, and what we hope will be achieved in the end, is a European directive which does not just provide for the regulation in technical terms of the supply of electricity from renewable energy, but which also clearly sets out, in accordance with European competition law, models that show how electricity produced by this method can be promoted in a manner which meets Community requirements.
I see Mr Linkohr sitting just across the way. We were unable to support the proposal he put forward at the time in every last detail, but we are agreed on the line of approach, i.e. that European legislation must be drawn up in this area. I would also like to say in this context that we are soon to enter into very careful deliberations with the Commission, in Committee, on what else needs to be done in regulatory terms in the field of gas and electricity, for contrary to all declarations, we still do not have a European market, to a large extent we still have 15 individual markets. This situation must change!
Finally, I would like to make an observation of a rather personal nature. Whosoever believes that environmental protection can be achieved by introducing a CO2-tax will find no credence with me at any rate. This is a quote from the Secretary-General of the IAEO who recently held forth before us all, stating that he knew of no examples to support the contention that linking taxation with the emission of harmful substances really does make a difference in terms of less energy being used and achieving reductions in the emission of harmful substances. Consequently, and until there is evidence to the contrary, I will continue to regard all deliberations in respect of CO2 as nothing more than an increase in taxation by the backdoor, and I personally would only be prepared to support this if other taxes were to be cut in advance, rather than just an announcement made.
Mr President, first of all I would like to thank Mr Chichester for his report and for his proposals. This will certainly not be the last debate on environment and energy policy that we have in this House. However this report has enabled us to make some headway.
Had we been conducting this debate 10 or 20 years ago then there would have been very different things at the forefront of our minds. We would have been discussing sulphur dioxide, nitric oxide or dust. We have achieved a number of successes in this area in the course of the last few years, I am very glad to say. Europe' s air quality has improved and a whole range of initiatives has been set in train in those areas where there is still room for improvement. The biggest problem in this respect is still posed by Eastern Europe of course, i.e. those countries wishing to join the European Union, and we ought not to disregard this problem in my view.
Furthermore, we ought not to forget that some of these qualitative improvements were achieved purely on account of the fact that gas replaced coal, although just how beneficial this was is a moot point. In any case, this change and new technologies have definitely enabled us to improve the air quality and indeed this point has been made in the report as well.
Mr Mombauer rightly pointed out - at least this is what I understood him to mean - that without a doubt, the internal market we have now created requires certain efforts to be made on the part of the Member States. But it also requires the European Union to come up with framework directives, that is a framework in which competition can take place under environmentally friendly conditions. That is the new task which the European Union has in store for it. And so we need there to be more, not less concerted EU action in this area.
Secondly, I would like to point out that, as far as we are able to predict, the fossil energy sources, that is coal, oil and gas, will predominate for a long time to come in Europe alone, to say nothing of the rest of the world. In other words, if we want to improve the quality of the air, if we want to tackle the greenhouse effect then we must also continue to focus heavily on combating these effects, which are caused by burning fossil fuels. Unfortunately we do not discuss this nearly enough, but it really is still the case that improved burning technologies - and energy-saving devices too, incidentally, but above all improved burning technologies - offer the best chance of success in this area. I believe that when it comes to research, there is still a great deal we can do here to increase effectiveness. The fuel cell is certain to be of benefit to us in the years to come and the same goes for the combined heat and power system. These technologies, which are highly effective, must be promoted, possibly by means of taxation if market forces alone do not do the trick.
I also believe that it is very important, when it comes to energy policy, to do more in the way of galvanising individual citizens into action and making use of their powers of imagination. It is worthwhile having citizens come up with initiatives in the field of energy policy. They stimulate individuals ' imagination and also their willingness to take risks. There is a whole host of examples of initiatives that have been pursued in villages or towns, or by individual groups, which have led to a great deal of energy being saved or to new technologies being implemented more rapidly than is usually the case. We should prize such things highly.
On a final note though, I would like to mention two phenomena not directly associated with the European Union but with the world climate. Some of you may have read that in China there are such phenomena as smouldering fires. Huge quantities of coal burn and smoulder. Some of these smouldering fires occur naturally and some are started by people. They produce enormous amounts of CO2, far more than the amount we are cutting down by over here.
The second phenomenon concerns the burning of what is known as associated gas, in Russia and also in the Near East. Quantities of CO2 are released in these countries that vastly exceed the amounts we have cut down by here in Europe in the course of the last few years. As such, incidentally, larger quantities of gas are being burnt than we import from Russia. I would just like to draw your attention to this phenomenon. This calls for more than just a report. What is really needed here is for policy to be developed as well, perhaps even at the highest level. I felt it was imperative that I refer to this phenomenon once again.
Mr President, Commissioner, I would like to compliment the rapporteur, Mr Chichester, on his report. The Liberal Group agrees with the main thrust of the recommendations in the resolution, except for considerations C and L and sections 4 and 5.
Mr President, the benefits of nuclear energy are not as undisputed as these sections make them out to be. Where nuclear energy helps us achieve our CO2 objectives, it also adds to the environmental problems of nuclear waste, which is completely opposed to the objectives of the communication of the Committee before us, namely a more powerful integration of the environment into the energy policy.
My second point concerns Amendment No 7 submitted by the Liberal Group with regard to section 1. My group is delighted that the rapporteur has accepted this as a supplement. Energy policy falls within the principle of subsidiarity but its transnational environmental impact is very much a European concern. Since sustainable development has become a Treaty objective, it is only logical to include an energy section in the Treaty which enables an integrated approach to energy and environment.
Liberalisation leads to lower energy prices in time. This will, however, not lead to higher energy consumption. After all, energy is a high cost item for companies and private people alike and this is set to remain so.
A further incentive to integrate policies on energy and environment is the introduction of an eco-tax, as is already in place in the Netherlands and Sweden. The introduction of an eco-tax may lead to more energy efficiency and, as such, lower energy consumption. My group calls on the committee and Member States to introduce such a tax in a coordinated manner, thus avoiding unfair competition within the Union. Needless to say, this tax should not add any extra cost to the European citizen.
The most vital requirement of energy and environmental policy as we approach the millennium is to meet our Kyoto commitments, and here of course a CO2 tax would have a major role to play. Unfortunately, that has not yet been agreed, but we would ask the Commission to proceed in this direction.
We are not in fact meeting our energy commitments under Kyoto at all. Energy conservation, rational planning and renewable energies are agreed to be the most important way forward other than the CO2 tax, about which, as I have said, no agreement has yet been reached. They are indeed the right way to sustainability, but we are not pursuing them strongly enough. The most recent statistics on energy intensity show that for 1996 we are at level zero. We are in fact going backwards after seven years of trying to meet climate change commitments: this is not only unacceptable, it is completely scandalous. I would refer you to those statistics - I am sure you know what they are, and we have to do better. Our citizens expect and, indeed, demand that we do better.
The Commission and Parliament have indeed together sought to keep the already small budget for SAVE and ALTENER on target and for that I thank you and I hope we can continue to make progress.
What does not have a place in energy and the environment is nuclear power because it is not sustainable. We do not have the ability to deal with nuclear waste although various fancy solutions have been proposed, including sending it to the moon, and we would be indeed on another planet if we agreed with Mr Chichester that nuclear power was a solution. It is not, and I think that he was very ill-advised to add this discordant note to an otherwise more or less acceptable report. I also feel that the Commission was most wise to avoid reference to nuclear power in its own proposals and I would advise you to keep to this approach because it is a most divisive thing to propose, and we will certainly not agree to it.
The recent nuclear accident in Japan has exposed once again the criminal negligence of the nuclear industry, and the recent falsifications of safety checks by BNFL at Sellafield are further evidence that we need to have great anxiety about the nuclear industry and how it operates. What do we want, and what is the way forward? We want the implementation of commitments in the White Paper on renewable energies, for example. We want these commitments fleshed out by a Commission action plan on renewable energies. Reference has been made to the internal market, and this is the most important environment in which we now operate: here the large subsidies for coal and nuclear energy must be ended and support for renewables as an important aspect of environmental policy must be made realistic. Legally-binding targets for renewable energies are an important part of this strategy, but we must also have very clearly the externalisation of internal costs in respect of traditional energy production. Finally, I think that if we have a level playing field and if we end the subsidies particularly for nuclear energy, we will see the other forms of energy coming forward.
Mr President, energy is at the heart of any economic or social activity. All citizens are affected by the supply, transportation and distribution of energy. There is still a lot to be done to ensure that the right to energy is a reality everywhere, both in the poorest countries and in industrialised countries, where all classes of the population do not have access on equal terms: needs are not therefore being satisfied and energy-related issues are becoming crucial.
The European Union is still highly dependent on energy. CO2 emissions have not yet been stabilised and energy sources have not yet been diversified. Designing an energy policy which respects the environment therefore requires determined effort. In this respect, the fifth UN Conference on Climate Change has just confirmed the divergences between those with pro-active policies and those who are continually attempting to circumvent the Kyoto targets. The European Union is itself undertaking to ratify the Kyoto Protocol by the year 2002 and is campaigning for measures which are different for developing countries and for industrialised countries. Its CO2 emissions were reduced by 19% in 1997. In this way it may contribute, I believe, to preventing the Americans' exclusively commercial liberal concept gaining the day, a concept which goes as far as to call into question the Kyoto targets.
Yet, Europe has not made sufficient effort, and there is no guaranteed response to all these challenges. There is, therefore, cause for concern in the fact that the Commission and the Council continue to regard opening the energy market to free competition as an essential phase. As the Chichester report indeed observes, there is a contradiction between liberalisation and the reduction of CO2 emissions. But this is not the only contradiction. Market pressure is also exerted on public service tasks: the most effective centres of resistance to unbridled free competition and public enterprises are under threat. Furthermore, the call for competition restricts the capacity of States to intervene in energy policy choices and to guarantee equal access for users. Energy is not like other goods for sale and must be treated as a special case. Greater cooperation and the coordination of national policies are required, not an integrated European policy.
Finally, the rapporteur is astonished, rightly so, that the Commission makes no mention whatsoever of nuclear energy even though it contributes towards reducing CO2 emissions, even if this energy should be safer and more environmentally friendly. Such key issues merit extensive public debate, enabling everyone to come to terms with the challenges and choices involved in energy policy.
At the outset I want to compliment Mr Chichester on the preparation and presentation of this report.
The Commission' s communication on strengthening environmental integration within Community energy policy is very welcome in view of its realistic approach to the question. Sustainable development is not just a lofty aim, it is an obligation imposed by the Treaties and must therefore form the central principle of any future European energy policy and at the same time a balance must be struck. Certain clear targets have already been set by the Union in the energy field to reduce CO2 emissions by 8% by the middle of the next decade and of course to double the contribution of renewable energy sources from the current 6% to 12% by 2010.
The efforts at Community level complement those of Member States. In my own country, Ireland, for example, EUR 160 m are to be spent on the development of an environmentally sustainable energy sector. With the combined efforts of the Community and the Member States which have primary responsibility for energy policy, I believe that these targets can be attained. We must be careful to allow sufficient flexibility to take account of the necessary adjustment of the energy market while in transition, and for this reason our targets must remain realistic and proposals must remain open as to details. Mr Chichester recognises the limited role Parliament can play in energy policy, given that it is essentially a Member State competence. We do have a clear and consistent voice when it comes to environmental matters, and the environmental considerations of energy generation are self-evident and considerable. I support initiatives at European level which contribute to the efforts of Member States to meet their commitments under the Kyoto Protocol on limiting greenhouse gas emissions from the energy sector. We recently voted to renew the same programme with increased funding and this will make a valuable contribution to Member States' efforts.
In conclusion, I believe that much can be learned from an exchange of views between Member States on energy policy, and I support Mr Chichester' s call for the Commission to highlight examples of best practice in integrating environmental objectives in the energy policy.
Mr President, the Treaty of Amsterdam stipulates that the environment should be integrated in other areas of policies. This very clearly applies to the European energy policy, since it has a great impact on the environment.
A very one-sided view is taken of the CO2 issue both in the communication of the European Commission and in the motion for a resolution of the Committee on Industry, External Trade, Research and Energy. The risk that other environmental effects will be neglected in the energy policy is considerable. Think, for example, of the emission of acidifying substances and dust particles in the production of electricity, among other things. In directives currently under way, such as the national emission limitation directive and the directive on large combustion plants - refer to the Oomen-Ruijten report - these issues are of key importance. This is why I believe that it is necessary to bear the following considerations in mind with regard to the resolution. In Amendments Nos 1 and 4, reference is made to the fact that in traditional energy production, alongside CO2, harmful substances are released which contribute to the formation of smog and acid rain. The policy on CO2 reduction should not prejudice the efforts to cut down on the above-mentioned emissions.
In Amendments Nos 2 and 5, the application of total energy is recommended, so as to save energy and, consequently, reduce CO2 emissions.
Amendment No 3 highlights that in the application of nuclear energy, in addition to a possible CO2 reduction, various other environmental effects also play a role, such as the storage of radio-active waste.
In Amendment No 6, we request the Committee to consider all environmental effects when undertaking comparative research into different sources of energy. I am quite convinced that this has not happened yet. CO2 emissions and energy savings have been looked into, rightly so, and I fully support this. But, as I already indicated, there are a large number of environmental aspects which have been ignored, and so there is definitely no sign yet of a more forceful integration of the environment and energy policy.
Mr President, I would like first of all, to congratulate the rapporteur, especially on his skill in extracting the nuclear issue from this report. But, apart from that, like him I believe that the problem that Parliament has is that we cannot find the right time to tackle the matter of energy policy in a general and in-depth fashion. This is due to the omissions in the Treaty, and also perhaps to Parliament itself. In fact, with the recent preparation of a report on renewable energy sources, what we can see is a piecemeal approach to this issue, which nonetheless is a fundamental issue: once again, I agree with the rapporteur and with many of the speakers.
As regards this report, we cannot restrict it to the environmental impact related to CO2. It is a very important aspect of the problem but, as Mr Belder and other speakers have said, there are many other aspects, in particular the nuclear issue, which have an ecological impact and which must be dealt with.
The problem also involves the appropriations. Lacking a single policy on energy, the European Union is proliferating appropriations, especially those for research. This is evidence that even today there is a hidden policy to promote nuclear power, which is no longer tolerable, in my opinion. The 12% renewable energy target is totally inadequate and, even despite that, there is a risk that it will not be possible to achieve it. It is essential, therefore, to unify the energy debate in order to determine exactly what our investment choices are, and to put an end to the contradictory situation whereby at least five members of the European Union, Austria, Italy, Denmark, Portugal and Greece, who do not actually use nuclear power, are obliged to finance a nuclear policy which is still subsidised, by more than 50%, by the European Union. A debate must be initiated, I believe, as a matter of urgency, in order to have real discussion of the matter of energy, and to end the practice of tackling the subject piecemeal, which has been the case until now.
Mr President, Members of the Commission, although the importance of environmental considerations has grown over the years, the aim of the Union' s energy policy in the future too must be to ensure that Europe' s industrial and household energy supply is kept at a competitive price. In meeting this aim, the environment also has its own role to play. The environment is, however, not the main objective of an energy policy, - and should not be.
In recent years, the European Union has done much to achieve a more sustainable energy economy. We have committed to a considerable reduction in carbon dioxide emissions by 2005. We have invested in the increased use of renewable energy resources, and we have expressed our firm desire to take account of the requirements of a sustainable energy economy in the enlargement process. At the same time, we must, however, acknowledge that the demands concerning the Union' s energy policy are partly contradictory.
In connection with this report, there was a wish to discuss nuclear power, and how appropriate a means of production it will be in the future. There can be no denying the contradiction there is between the speeches made here opposing nuclear power, which came from at least a couple directions, and the aim to reduce carbon dioxide emissions. The share of nuclear energy in electricity production must be kept at least at its present level, and it should perhaps even be increased, so that we can achieve the ambitious target for the reduction in carbon dioxide emissions, to which all of you, my good friends, including Mrs Plooij-van Gorsel and Mrs Ahern, and everyone else in this House, are committed. If we are to take proper account of the environment, this requires that Member States allow sufficiently early on for replacement and renewal investments in their national strategies, this being a matter for decision making at national level.
Neither can the aim to have a common European energy tax be buried. Reform must, however, be based on the notion that there will be no increase in the overall burden of taxation for European industry. In this regard, I share the concern of my colleague, Mr Mombaur, that the possible threat of an energy tax should be offset by looking into other forms of taxation for business. At the same time, we have to ensure that no model for an energy tax will prevent the very important exploitation of fuel peat in Finland in the future either.
Mr President, this is an important report and the work of a professional. It is, however, very general in nature, and I would like to touch on something fairly concrete in this issue. I thus thought I would speak about gas, and a little about Russia. The share of renewable energy in the European Union will have doubled in ten years' time from 6% to 12%, and in reducing carbon dioxide emissions an important and really decisive factor is held to be the development of combined electricity and heat plants using coal and natural gas as fuels. In my own country, wood chip energy production from waste wood is now becoming very competitive and important.
Investigations show that the use of gas is growing in the Union, but at the same time the Union will have run out of this resource in 10 - 20 years' time. Russia is our biggest importer, and it is there that the world' s largest deposits of gas are to be found, many of which are located relatively nearby, in northern Russia, Siberia and the Barents Sea region.
It is predicted that the additional need for gas will be approximately 150 billion cubic metres in 2020, twenty years from now. Russia' s gas production will also start declining in a few years' time. Production will therefore decline in both the EU and Russia, but our requirements will grow. To meet the gas consumption requirement for this region we will perhaps need four or five pipelines of additional gas.
This is precisely the problem. With Russia we have a partnership and cooperation agreement, which cannot be implemented without concrete objectives. At the same time, the situation in Russia is confused, though, hopefully, after the elections it will have recovered to some extent. We would have a common target for investment here: gas, which we badly need and whose new production and satellite regions in the north are quite near us. In fact it might be said that Russia must turn to its resources in the north as in the south there appears to be an on-going period of fighting and wars. In other words, Russia will turn to a region where these problems do not exist. The European Union is also offering a cooperative hand in the light of the northern dimension.
I therefore propose that the Commission take forceful measures in this issue, and, at this stage, I would ask what the Commission has done to resolve the gas issue via Russia.
Mr President, Mr Chichester has quite rightly stated in his report that environmental considerations must be taken better account of in the Union' s energy policy, but, by virtue of the principle of subsidiarity, the Member States bear the main responsibility for energy policy. The environmental dimension must also be included in energy policy at regional and local level. That too has been mentioned in this report.
The recently amended SAVE and Altener programmes are the cornerstones of a sustainable and environment-friendly energy policy. Energy efficiency and the use of renewable sources of energy must be stepped up to meet at least the ambitious targets of the Union. That will require research, pilot projects, exchange of experience and new technology applications. We have to ensure throughout the whole Union area that the networks are also at the disposal of small companies that produce renewable energy.
The greatest barriers to the increased use of renewable energy and energy saving are attitudes and ignorance. For that reason, communications have an important part to play in the promotion of more environment-friendly production and use of energy. All this requires money. Unfortunately the Union budget sets aside very little funds for the promotion of a sustainable energy policy. This amount has to be increased if we mean to keep to our targets. The Member States also have to seek bold taxation solutions and other incentives to boost energy efficiency and increase the use of renewable sources of energy. Peat, as a renewable energy resource, must also gradually be included in the incentives package.
The report presents nuclear energy in too favourable a light. In my opinion, nuclear power is not the solution to the environmental problems of energy production. Nuclear power is still needed, but the safety factors involved and the storage of nuclear waste are still serious problems.
Mr President, it is extremely important that arrangements be made to introduce environmental considerations into energy policy, and I therefore welcome the Commission' s announcement. The Kyoto objectives confront us with a significant challenge, and sustainability ought to be a general principle for the development of future energy policy. Nuclear power is not the solution. This form of energy might enable CO2 emissions to be reduced but, at the same time, it creates very many new environmental problems. For the same reason, I support Amendment No 8 which is about giving due weight to the precautionary principle. It is high time that the EU began to prioritise its own objectives in connection with doubling energy production from renewable energy sources.
As late as last week, the Commission was ready to submit a proposal for a new EU directive which would have set drastic limits upon national subsidies for renewable energy sources. Now, the proposal has fortunately been withdrawn, partly because of Denmark' s commendable readiness to sound the alarm. The directive established a situation in which it would be open to producers in all EU countries to supplement national subsidies for over and above the first 5% of energy from plant which uses renewable energy sources. In practice, a proposal of this kind would have meant that the use of renewable energy sources would not have increased beyond 5% for there is no finance minister in any country who would want to finance the development of projects in other countries. In that way, the Danish energy plan, the aim of which is that 20% of the energy supply should come from renewable energy sources by the year 2003, would have run into major problems. I hope therefore that, when it comes up with a new proposal, the Commission will read its own announcement concerning the increased weight to be given to environmental considerations in the Community' s energy policy and that it will actively help ensure that more use is made of renewable energy sources.
Mr President, environmental considerations are very important in the field of energy and that is why I would like to thank Mr Chichester warmly for his report, which addresses the right questions in substance. Approximately 50% of our energy requirement in Europe is met by mineral oil and 25% by gas, which means that ¾ of our energy currently derives from fossil energy sources. If we take as read that we import more than 50% of the European Union' s total energy requirement then we definitely need to ask ourselves the following question: how can we guarantee reliability of supply in the face of climate change, which in view of the worldwide CO2 problem may, indeed will affect us, not just if there is a failure to take preventive action on our part, but, above all, if there are changes in the political climate?
Speaking of changes in the political climate, I would like to point out that we are extremely dependent on certain regions. 39% of the gas we use has to be imported and 41% of this comes from the CIS States. Gas consumption is experiencing very rapid growth in the European Union and energy imports to the European Union are still rising at a rate of 0.9% per annum. We have made good progress where the environment is concerned. CO2 levels are constant to rising slightly, we achieved a 30% reduction in SO2 levels between 1990 and 1994 and a 9% reduction in the case of NOx. Nuclear power cannot be the answer to our problems. That is why the Austrian delegation intends to abstain when it comes to consideration L and section 5.
Increasingly, nuclear energy is being replaced by gas. That is why we consider reliability of supply in this sector to be paramount and also why Parliament does not intend to give way in the negotiations with the Council on ALTENER and SAVE - that is to say with EUR 81 million and EUR 68 million. We need reliability of supply, we need competitive energy!
Mr President, Commissioner, it is with great satisfaction that I receive the Commission communication on the inclusion of environmental aspects in the energy policy, even if, like many people, I must deplore the serious delays which have arisen in this field in Europe.
In fact, many Member States, with jurisdiction in this area, have too often chosen to overlook this issue, resulting in real ecological disasters. For all that, now that the requirement has been established, apparently with general consensus, the problem of implementation arrangements remains and, here, the task of reconciling the policies proposed is far from being as easy. It is a source, indeed, of a great deal of disagreement, on a par with any of the challenges which the European Union must meet.
As far as I, and others, of course, are concerned, the main challenges are as follows. Firstly there is the challenge of the safety of our power supplies and the energy dependence of the European Union, a dependence which is going to grow and which is likely, we are told, to reach 70% in the year 2020, with all the consequent political risks. Next, there is the commitment made at Kyoto to reduce CO2 emissions by 8% relative to their 1990 level. Confronted with these two challenges, there are some arguing in favour of the all-nuclear solution, while others are arguing in favour of completely giving up nuclear power.
Personally, I do not think that either of these two extremes offers the solution to environment protection. I would be more in favour of a balanced development of energy sources, retaining the nuclear share but especially developing renewable energies. The European Union has set the target of increasing the share of renewable energies from 6% to 12% by the year 2010, but the financial resources must be found for this and, today, we are a long way off, to judge by the latest discussion in the Conciliation Committee.
A further challenge, an absolutely major one, is related to the contradiction, a particularly serious contradiction, I feel, between the liberalisation of energy networks, which, while it certainly affords a certain reduction in prices, also, by the same token, favours waste, and the promotion of rational and economic energy use. To the pro-liberals I say that it is necessary to recognise that the market does not solve all problems and ultraliberalism has negative effects.
In order to meet these challenges and overcome these contradictions, what we need, very quickly, is cooperation at every level, in the Member States and with candidate countries, to enlist the assistance of candidate countries and to work within the terms of the fifth framework programme. The rapporteur has done an excellent job and has produced some excellent proposals. I would like, in conclusion, to congratulate him on this.
Mr President, I am liberal but not ultra-liberal. Questions relating to energy and the environment must be seen in context, and methods of obtaining energy must be framed in a balanced and well-judged way. Because almost all energy production and use has a negative effect on the environment, energy policy must also be seen as an important part of environmental policy. Good access to energy sources is a prerequisite of our well-being and of jobs and development. The way in which we adapt our methods of obtaining energy must therefore take account of Europe' s need for growth and increased employment. It is quite clear that if nuclear power and access to nuclear energy are handled in an irresponsible way, this will seriously damage both Europe' s opportunities for growth and its ability to deal successfully with what is, in my view, the most serious threat to the environment, namely climate changes due to increasing carbon dioxide emissions. Let us therefore stop burying our heads in the sand in the belief that the problems involved in adapting our methods of obtaining energy will disappear. The rapid phasing-out of nuclear power, the reduction of carbon dioxide emissions, a better environment, continued well-being and economic power - these are not all of a piece.
Mr Chichester' s report is mainly characterised by a holistic vision which I am convinced must be present in policy concerning energy and the environment. One additional point, however: a common environmental tax for the whole of Europe must become a reality. This will be required.
Finally, the unsafe and, in certain cases, downright dangerous nuclear power stations in Central and Eastern Europe must be closed down very quickly. It is unusually bad policy to close down properly operating nuclear power stations in the Member States, necessitating a replacement source of power involving increasing carbon dioxide emissions, at the same time as retaining a form of nuclear power which constitutes a serious environmental threat to the whole of our continent.
Mr President, I also want to congratulate Mr Chichester on his report. It is undoubtedly the case that, among the environmental problems we perceive as being serious, current energy systems probably account for at least 50% of the causes of these problems. Therefore, it is naturally important that the European Union should get more of a grip on energy policy in the future.
Seven years after the Rio conference and the convention on climate change, and carbon dioxide emissions are still continuing to increase. This is something which has been touched upon by many speakers here today. The main problem, as I see it, lies in the fact that the industrialised nations have done too little at home. This especially applies to the United States which appears to be most interested in purchasing so-called hot air from Russia and Ukraine and in that way honouring its commitments.
This deadlock must be broken. As I see it, only the EU can do this, and by means of an active strategy. On the one hand, it must emphasise efforts on the home front and active cooperation with, above all, the developing countries, as well as aid to these countries to enable them to adjust their methods of obtaining energy to environmental requirements. On the other hand, it must show that it is in fact possible to change course without incurring large costs because we obtain so many other environmental benefits when we limit our dependence upon fossil fuels.
In order to manage this successfully, a number of different means of control are of course required, for example norms and standards, but also economic means of control. We must look very carefully at road traffic because emissions in this area are continuing to increase very considerably. When energy becomes cheaper due to efficiency measures, there is unfortunately a tendency for savings to be eaten up through the so-called rebound effect; that is to say, we cause demand to be increased. I therefore think that taxation is an important means of control. A carbon dioxide tax involving a simultaneous reduction in the tax on work would be an excellent step in the right direction. It would show the world that we are tackling these questions seriously. It is my hope that, during the next few months, the Commission will take initiatives along these lines so that we might translate words into deeds.
Mr President, firstly I would like to thank and congratulate Mr Chichester on his positive and constructive report on the communication from the Commission to the Council and European Parliament on strengthening environmental integration within Community energy policy. I would also like to thank all the Members of Parliament who have participated in this debate for their constructive and positive contributions.
At the Helsinki Summit, which will take place in December, the Heads of Government will deal with the issue of environmental integration and sustainable development in different policy areas, and especially energy. Therefore today' s debate is particularly appropriate.
Firstly, I would like to point out that it is precisely the energy sector which has been the first to draw up a communication on environmental integration in its policy. This reflects the significant role which it has to play given the environmental challenges which face us. The energy sector has made a substantial contribution to improving air quality on a local and regional level as compared to previous practices. The directive on large combustion plants with regard to the reduction of sulphur dioxide and nitrogen oxides and the Auto Oil programme to deal with the problem of air quality in cities, are good examples.
I would like to highlight the existing cooperation between the energy and environmental sectors. This confirms that there are ways of strengthening integration and, as a result, establish environmental quality standards at a cost which will not affect European competitiveness, which is an issue that should always be taken into account.
This cooperation is particularly important in the light of the challenge presented by climate change. Energy continues to occupy a significant place in the preparation of international negotiations for the application of the Kyoto Protocol. As a whole, the Commission receives the opinions of Parliament very favourably. The insistence on the need to influence the instincts of the people and the habits of the consumer and to establish channels of communication with the citizens and small and medium-sized businesses confirms the importance which political leadership will have with regard to changing our consumer habits and promoting sustainable development. As I often point out, we have to start by providing an example, by way of public facilities and public buildings, and by way of the public sector and the institutions, of how energy can be used in a more efficient and rational way.
Technology will play an important role, but the establishment of new and more demanding environmental standards will depend on the support of the citizens. The search for cleaner and more viable technologies is one of the Commission' s main ambitions. The resolution of Parliament reminds all of us of the external dimension, that is to say, the process of enlargement and relations with non-EU countries, especially the developing countries; it requires that we adopt a realistic, balanced and flexible approach to the development of policies, which is especially important when it comes to examining the combination of energy sources and its evolution over time.
The Commission agrees with Parliament that it is necessary to adopt a broad approach in order to promote the use of energy sources with low carbon content in order to satisfy demand. In our programmes, we insist on renewable energy and energy efficiency. These demand policies are a central pillar of our sustainable approach to energy policy aimed at addressing the major environmental concerns of our citizens.
Parliament also requests that we attend to the sector which has not received all the attention it deserves. That is to say the development of the capacity to separate and store CO2, which is an option which should be studied in depth.
In conclusion, Mr President, we receive this resolution favourably. It reminds us of the true definition of a form of development which can be maintained over time; a sustainable development. The human dimension of our policies should also be borne in mind. And we must carefully analyse the economic and social consequences of our political decisions in the energy and environment sectors.
And to sum up, Mr President, several speakers have referred to a broader debate which would take into account all the issues, not only demand and environmental issues but also the question of energy sources and energy dependency based on the forecasts. Undoubtedly, this is a debate which we will have to lend all our attention to, and I hope that, throughout the coming months and, of course, before the end of this Commission' s mandate, we will be able to fully develop it, transparently, intensely and effectively in the discussions, as has been the case with the discussion of this report.
The debate is closed.
The vote will take place in a few minutes, that is at 12 p.m.
Mr President, I have learnt that the services of Parliament - I do not know whether this was under the instructions of the President - have prohibited a press conference by the President of the Court of Auditors of the European Union on this Parliament' s premises. I would like to register a strong protest, on behalf of my group. I believe that this type of behaviour towards the President of another European institution is an outrage and an affront to this House. I request that my protest be communicated to the President and I expect explanations with regard to it.
I will ensure that your remarks are passed on. I personally have no information about this but I will ensure that the President is informed of your concern. Normally it is the Quaestors who give permission or not for such meetings so I do not know the situation.
Mr President, I would like to confirm that, once again, the Radical Members will not be taking part in the vote. As you all know, this is because we intend to protest against our inferior position in terms of parliamentary rights and the right to take the floor. I hope that this House will not start to think of our interventions as an annoying habit, or even something to be treated superficially and with amusement. I think that it would be a serious situation if Parliament were to get used to conditions of continuing discrimination against some of its Members. And a sign from the Presidency that they are paying attention and are sensitive to this matter that we are constantly raising would not go amiss either.
Mr President, I support what Mr Cappato said. As a member of the Italian Socialist Movement, I too am continuing to abstain from voting in support of the Members' fight for freedoms and for improved conditions in the Rules of Procedure of the European Parliament. I therefore declare that I will be abstaining from voting for the whole of the parliamentary term, in line with the Radical Members.
Vote
Before the vote, I would ask the Commission to give its position on the amendments.
De Palacio, Commission. (ES) Mr President, the Commission can fully accept Amendments Nos 2, 3, 4 and 8. Furthermore, the Commission can accept, in principle, Amendments Nos 6, 7 and 9, pending certain clarifications and some reworking of its wording. There are only three amendments, Amendments Nos 1, 5 and 10, which are not acceptable to the Commission. This is basically the Commission' s position.
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0043/1999) by Mr Lange, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council Directive amending Directive 88/77/EEC on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous and particulate pollutants from diesel engines for use in vehicles, and the emission of gaseous pollutants from positive ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles (5734/1/1999 - C5-0028/1999 - 1997/0350(COD))
President. Again, I give the floor to the Commission to comment on the amendments.
Mr President, as Commissioner Liikaanen indicated yesterday in the debate on Mr Lange' s report, the Commission can accept Amendments Nos 3, first part, 6, 7 10, 16 to 26 and 29 to 47.
It can accept in principle, but subject to further reworking, Amendments Nos 1, 4, 5, 13, 12 - the two parts of Amendment No 12 - and 15.
It does not agree with the contents of Amendment No 2, Amendment No 3, section 2, nor Amendments Nos 8, 9, 11, 14, 27 or 28.
(The President declared the common position approved as amended)
Report (A5-0039/99) by Mr Chichester, on behalf of the Committee on Industry, External Trade, Research and Energy, on the communication from the Commission to the Council and European Parliament on strengthening environmental integration within Community policy (COM(1998)571 - C4-0040/1999)
(Parliament adopted the legislative resolution)
EXPLANATIONS OF VOTE
- I respect the reasons for which the British delegation has abstained on Amendments Nos 5 and 8 - junior doctors - but I have not followed this line since firstly, this is a negotiating position and secondly, my close family experience of a highly stressed and overworked NHS midwife do not allow me to impose long working hours on vital medical staff for any longer than is absolutely necessary.
- Perhaps I should start with a historical, not current, declaration of interest on why I have voted in favour of Amendment No 5, Article 1(6), concerning junior doctors.
My husband, Dr Rhys Jenkins, currently a GP and working restricted hours, has in the past worked in excess of 100 hours a week whilst training to become a doctor. This first-hand knowledge has highlighted for me the dangers of requiring doctors to work such long hours. This potentially endangers the lives of patients and certainly can have a detrimental effect on doctors' health. I believe that a much delayed and staggered transition such as that proposed by the Council of Ministers is unnecessary and inappropriate.
In addition there is a particularly acute problem in Wales where the British Medical Association calculates that 30% of junior doctors are working longer than the recommended 40 hours a week. The figure in Scotland by comparison is calculated at 10%. There is a huge problem in terms of recruitment in the profession, and a haemorrhaging of trained doctors to other countries due to the excessive working hours.
The present situation in which large groups of workers are excluded from the EU' s basic working time regulations is unacceptable. We therefore think that the Smet report constitutes an important step towards improving the work situation of hundreds of thousands of employees and preventing a situation in which working times are made into an unfair means of competition. We consider however that the proposal to regulate Sunday working, originally a proposal from the Group of the European People' s Party, is unjustified. We are therefore going to vote against Amendment No 1.
We also consider that Amendment No 7 concerning fishermen' s working times is too far-reaching. We consider that the special conditions which apply in the fisheries sector are better taken into account in the Council' s common position.
- Commissioner Byrne, at his hearing stated that: the future of public health policies should not be linked only to the present crisis of the day; that there must be a high level of human health protection in all Community policies; that we must be proactive in public healthcare.
I repeated these words to the junior doctors of Ireland who, by the way, work the longest hours of any in their profession in the EU. They were greatly encouraged by them.
In light of Commissioner Byrne' s statements, let us look at the words of the Permanent Working Group of European Junior Doctors: "Research demonstrates that sustained wakefulness such as that experienced by junior doctors (working excessive hours), reduces performance to a level similar to excessive alcohol consumption."
These totally unacceptable conditions not only undermine the health of our junior doctors, they also undermine our health care system and endanger the patient. I call on my own Irish Government to support this working time directive in line with the rapporteur' s suggestions. I also call on the Commission to support Commissioner Byrne as he strives to be pro-active in public healthcare by ensuring that patient care and the health and training of non-consultant hospital doctors is protected.
- (DA) The Danish Social Democrats have today voted for the Smet report on changing certain aspects of the organisation of working time. We think it is a good idea that those employees who have not to date been covered by the Working Time Directive should now be so.
We have declined to vote for Amendment No 6 from the Committee. We agree that the reference period for offshore work may be extended to 12 months. A shorter period might compromise safety because it would involve more flights to and from the oil platform. Consideration has also to be given to the welfare of employees on the oil platform, where there is very little space. We think it is important that the social partners in the labour market should be involved in such important questions as the organisation of working time. We think, however, that EU legislation must respect the structures and traditions in the national labour markets. We cannot therefore vote in favour of this proposal from the Committee.
We have voted against Amendment No 7 from the Committee. The background to our doing so is that this proposal removes the Member States' freedom to choose whether to regulate employees' hours on the basis either of working time or rest time, as established in ILO Convention no 180 concerning seafarers' working hours. We think that sea fishermen will be able to achieve better protection if working time or rest time is regulated on a daily or weekly basis, as proposed by the Council, rather than by having a fixed limit of 48 hours in a reference period of 12 months.
- The European Parliamentary Labour Party abstained on Amendments Nos 5, 7 and 8 to the Smet report on the Working Time Directive. Although the EPLP is committed to the extension of the WTD to the excluded sectors, it understands the need for this to be done in a rational way.
We are committed to reducing the working hours of junior doctors, but it is essential that this is done in a planned and structured way which does not undermine patient care. This directive will require an adequate transposition period with staged reductions in working time.
The fishing industry required flexibility. This amendment does not recognise the reality of the needs of the fishing industry and will adversely effect it.
- (FR) We are now finally making good an omission dating from 1993, the year when the working time directive was adopted. This legislation represented definite progress but at the same time its application excluded six million workers. This included personnel involved in the transport sector, but also in work at sea (offshore workers, in particular, and "doctors in training" ).
It was no longer acceptable to exclude these workers in so far as the nature of their work was no different to that of the workers covered by the terms of the directive. The proposal under discussion today is intended to rectify the current situation. There have been fierce discussions, especially on the question of the "offshore" sector and doctors in training.
Regarding the latter, the European Commission' s initial proposal was that the application of the directive should be extended to doctors in training over a transitional period of seven years. We demanded that this period should be reduced to four years, with a maximum weekly working time of fifty-four hours (subject to negotiation) during that time.
This is the minimum that may be asked if the nature of this profession is taken into account. It is the welfare of these doctors at work, and the health and safety of their patients, which is at stake! This is why the Council' s common position on this, envisaging a nine-year transitional period, would be unacceptable!
Regarding offshore workers, we have demanded that working hours may be expressed by an annual figure subject only to collective wage agreements or employer-employee agreements. This condition shall have to be reconsidered taking into account the health and safety of workers within a period of five years after the directive comes into force.
The organisation of working time and the improved reconciliation of working life and private life which it affords must be of benefit to the majority. This is the condition on which we may start talking about Social Europe. It is more than time for this.
Recommendation for 2nd reading by Mr Lange (A5-0043/1999)
- (FR) I am abstaining from the vote on Mrs Smet' s report, which envisages limiting the working hours of doctors in training, even if it does represent some slight progress in relation to the current situation.
The fact is, I find it shocking that a transitional period is envisaged, even if it is less than that proposed by the Commission. As far as I am concerned, I cannot see any objection to the measure being applied with immediate effect.
I am even more shocked by the fact that the road transport sector is excluded from the scope of the directive to limit working hours, and by the conditions stipulated for offshore workers in this matter.
Report by Mr Chichester (A5-0060/1999)
Emissions from heavy goods vehicles are contributing more and more to carbon dioxide emissions due to the increasing number of consignments. Our aim by means of this report is to reduce emissions of this kind in order to contribute to cleaner air. In order to meet our commitments under the Kyoto Protocol, we must take decisions involving difficult commitments for industry, above all when it comes to carbon dioxide emissions. That is one of the purposes of this report. We are aware that the decision may be felt to be onerous for certain manufacturers. It is nonetheless our conviction that Swedish industry, with its considerable technical know-how, is well placed to cope with these demands within the time frame proposed in the report, which is to say by 2006.
Our understanding is that the proposals in the report are not confined to one particular technology but contain a range of technological solutions to choose from. To that extent, the report is neutral from a competition point of view. We are convinced that, in the long term, Swedish companies will win out by being well ahead in adapting to environmental demands. We are proceeding on the assumption that this judgement is shared by the companies concerned.
As Members of the European Parliament, we see it as our task to force the pace of such developments.
- (FR) This proposed amendment of Directive 88/77/EEC is based on the Auto-Oil programme concluded by the European Commission in 1996. In this context, Parliament has already had occasion to adopt proposed amendments to a number of directives addressing the technical improvement of engines and fuel quality.
I would not like us to lose sight of the strategy behind the Auto-Oil programme: the objective is to reduce pollution of the atmosphere connected with vehicle emissions. At the second reading stage, it is important for Parliament to clearly distinguish between the elements which it considers a priority and the rest.
Some might think, perhaps, that it is obvious. However, the second reading of a text, referred under the codecision procedure, is all too often an opportunity to enter into a game of one-upmanship against the Council. This temptation must be avoided at all cost, for a number of reasons. Firstly, the European Parliament is in danger of losing sight of the general objective of the proposal before it. Next, if it makes the text less clear, it is weakening its position. Finally, it loses its credibility with the people and those directly concerned.
In presenting his reasons, the rapporteur explains that the amendments adopted at the first reading by the European Parliament have made a significant contribution towards improving the initial Commission proposal. He specifies that the Council has, in its common position, taken on board some of Parliament' s significant amendments. I fully share this point of view. The rapporteur has, however, has started on the path of one-upmanship, and, in supporting 47 amendments, he was taking the risk of causing a delay in the entry into force of the best terms of this text.
The Council' s common position will make it possible to make real progress regarding pollution related to heavy-duty vehicle traffic. I was not in favour of adopting the amendments on which the House had to vote, since this would have delayed the entry into force of this text and thus the implementation of investment and industrial strategies. The sooner the directive can come into force, the greater the beneficial effect on the environment.
Mr President, the Chichester report will certainly have important repercussions on European energy policy. The Group for a Europe of Democracies and Diversities voted in favour, as we are committed to application of the principle of subsidiarity.
Energy is still a strategic and sensitive area for States. It is indeed essential to allow them to select and define their policy on the subject, since Europe and in particular the Commission, have only a supporting role rather than a critical role. This very realistic report demonstrates unquestionable open-mindedness. Nothing is anathematised and no doors are closed, particularly that of nuclear power. It lists the various energy sources, seeing them as complementary to, and not replacements for, the forms of energy currently used. Realism on the subject of energy makes this necessary. All avenues must be explored, none must be ignored or sacrificed. The diversity of sources must be acceptable.
Finally, it is necessary to ensure that the most absolute transparency is applied, while respecting strategic technical safety regulations. By means of serious and comprehensive studies and evaluations, everyone will be able to appreciate whether a given choice is appropriate, making it possible to make any operational changes necessitated in the light of the assessment of current knowledge.
We would like to see energy and the environment in intelligent coexistence, but we must, at all costs, avoid sacrificing energy on the altar of the environment. The consequences of this would be disastrous for the Member States.
- (FR) Despite its general title, once the gift wrapping has been removed, it readily becomes apparent that the draft resolution proposed by Mr Chichester is intended primarily to promote the nuclear industry on the pretext that it does not produce much CO2, at least as far as the power plants are concerned. Indeed, while it remains extremely vague on most environmental matters related to the energy sector, this resolution proposes that, in future, in the countries of the EU, nuclear-based electricity production should at least retain the share which it currently has. And this at a time when an increasing number of European countries are deciding to get out of nuclear power.
However, rather more than electricity production, the reduction of CO2 emissions involves the problem of the organisation of transport - a point of which the resolution makes no mention. It is silent, too, on the considerable risks inherent in nuclear-based electricity production and the accumulation, over the very long term, of radioactive waste!
We can do nothing other than vote against this draft resolution.
That concludes the vote.
(The sitting was suspended at 12.40 p.m. and resumed at 3 p.m.)
I hope you will bear with me. This is not a point of order, but I believe it is an historic announcement. As the House is probably aware, there have been recent announcements by David Trimble of the Ulster Unionist Party and Gerry Adams of Sinn Fein. Both have come out with statements which are committed to the peace process and to decommissioning for Northern Ireland. I am sure that the President will want to write on behalf of the European Union to congratulate all parties concerned on their actions, their courage and their determination to carry the peace process and decommissioning forward, and I am sure that you will agree that peace in Northern Ireland offers hope to everyone everywhere.
Mr Cashman, I am grateful for that information. I am sure that the Presidency and all of us offer our congratulations. I do not know if you knew, but I personally was rapporteur for budgets for the first aid package for the peace programme in Northern Ireland, and in a way, I therefore feel personally involved.
Judicial cooperation
The next item is the debate on the following reports:
A5-0060/1999 by Mr Lechner, on behalf of the Committee on Citizen' s Freedoms and Rights, on the proposal for a Council Directive on the service or transfer in the Member States of judicial and extrajudicial documents in civil or commercial matters [COM(99) 219 - C5­0044/1999 - 1999/0102(CNS)];
A5-0057/1999 by Mr Gebhardt, on behalf of the Committee on Citizen' s Freedoms and Rights, on the proposal for a Council Regulation (EC) on jurisdiction and the recognition and enforcement of judgements in matrimonial matters and in matters of parental responsibility of joint children [COM(99) 220 - C5­0045/1999 - 1999/0110(CNS)].
Mr President, ladies and gentlemen, this report concerns the service of judicial and extrajudicial documents. At first sight, this may appear a rather trivial, even irrelevant matter. It is in fact the case, however, that a citizen' s attempt to gain his rights largely begins when he serves a partner, a contracting party, or an adversary with documents such as statements of claim, responses, enforceable judgements or notarial instruments in the course of disputes, that is to say civil litigation, specifically by means of a formal, legally enforceable service procedure. However, when this has to be done across borders, i.e. from one country to another, then this attempt to fight for one 's rights often comes to grief at this very first hurdle, for the corresponding service procedures in different countries tend to be incomprehensible, complicated, and time-consuming, as well as costly, and are the source of a considerable number of errors. The fundamental agreements under international law- primarily the Hague Agreement of 1965 in our case - contain numerous national opt-outs, are confusing and difficult to grasp and to work with.
In order to improve this situation, the Member States concluded an appropriate agreement as early as 1997, on which Parliament gave its position. However, this agreement was not ratified. The proposal that has now been put forward by the Commission takes its inspiration from this agreement. As such, the Commission is exercising its right of initiative in the Community sphere of judicial cooperation in civil matters, based on Article 61c EEC in accordance with the procedure of Article 67, that is a unanimous decision from the Council of Ministers following parliamentary hearing. The United Kingdom and Ireland have declared that they wish to play a full part in the activities of the Community in judicial cooperation in civil matters. So far, Denmark has not made known whether it is also interested in joining the process.
The object of the directive is, as the title states, the service of documents in civil and commercial matters, i.e. specifically not in criminal matters. We are talking about one of several proposed measures in this field.
The first thing to be said as far as content goes is that if we were to do no more than replace the Hague and other agreements with a uniform, self-contained legal act of the Community then this alone would represent a considerable step forwards. It will render the legal position more easily accessible, it will simplify it and make it easier to comprehend. The most essential points to note are that in future, the transmission of documents is to proceed in a decentralised manner, directly between so-called transmitting agencies and receiving agencies, thus avoiding the delays caused by involving other agencies in the individual countries concerned. In addition, so-called central points are to be established whose purpose it will be to provide assistance when problems arise. Standard forms will be produced at Community level, common instructions as to the use of languages and translations will be provided, and not forgetting binding deadlines.
For all that the proposal may bring about a thoroughly remarkable improvement in the situation concerning cross-border lawsuits, still it does not go nearly far enough to my mind, particularly if a directive is to be proposed. A more suitable instrument, however, would be a regulation, for this would increase the binding nature of the legally relevant act and avoid possible sources of error.
What is more, the proposal contains too many derogations and special provisions for national exemptions, a relic of the practices under international law agreements. It is hard to see why a procedure for the service of documents, which ought, after all, to be efficient and fast, needs to be associated with a whole host of national special regulations. After all, this is not about the integrity, which is in every sense worthy of protection, of substantive, national systems of laws, nor is it about the equally justifiable protection which a state would like to afford its citizens in disputes, rather it is about straightening and levelling out the paths pursued in cross-border civil disputes, making them shorter, better, and above all faster, and indeed why should they not be cheaper as well?
For these reasons, we are proposing to you a series of deletions and amendments intended to eliminate special provisions of this kind or at least only to permit them in exceptional cases, as for example with Articles 2, 9, 12 and 15. Several other improvements have been ventured in addition, for example with regard to translations, language problems, costs and differences of opinion between the competent offices.
I would like to thank the Members of the Committee on Legal Affairs and the Internal Market and the Members of the Committee on Citizens ' Freedoms and Rights, Justice and Home Affairs most warmly for their cooperation and the motions they have tabled. I am also in the Commission' s debt for the proposal it so rightly put forward which will bring about a considerable improvement in legal entitlement across national borders.
However, the proposal does not go far enough. It is, as it were, a case of three steps forwards and then another one and a half steps back. The point of our motions is to ensure that when we take three steps forwards, we continue in that vein, and that retrograde steps - that is the exemption and special provisions - are dispensed with. Accordingly, I would ask you to give me your support and I would ask the Commission and Council of Ministers to adopt our proposals in the interests of improved legal entitlement for the citizens of our Union.
Mr President, ladies and gentlemen, creating a uniform judicial area is one of the European Union' s fundamental tasks. It must afford the citizens protection and safety, indeed security on which they can rely. Otherwise the people will not feel at home in a Europe moving towards further integration and they will reject it. The uniform European judicial area must therefore be more than judicial cooperation between the Member States on the basis of international treaties. It must be coherent, guarantee an equally high level of protection everywhere and, above all, rule out any form of discrimination, even if it is only procedural in nature.
The Treaty of Amsterdam has enabled us to take a sizeable step forwards. In principle, it has "communitarised" judicial cooperation in civil matters. Instead of turning to international treaties in this field, the Member States must now reach for the European legal instruments, i.e. regulations and directives, which come into being with the participation of the European Parliament as the elected forum representing the people. We now have before us, in this draft regulation on family law, an important component of the European judicial area. When we have finished with it, it will be possible to make it available for inspection, for the Commission has produced a good proposal. It is no contradiction that I, as rapporteur, should, nevertheless, consider it necessary for a series of amendments to be made which the Committee on Citizens' Freedoms and Rights, - please spare me having to use the correct name, which is unpronounceable - has unanimously approved.
Mr President, ladies and gentlemen, allow me to digress and touch on the matters of everyday life with which our legislation concerns itself. Breaking down borders between the Member States has not only created an internal market in Europe that is enabling the economy to flourish, it has also afforded the citizens of Europe a hitherto unknown degree of freedom. An ever increasing number of people are taking advantage of this new-found mobility. They get to know each other, find they like each other and pair off. Love has its own rules and develops at a pace that legislation has trouble keeping up with. This becomes clear only when there is a splitting up of partnerships that spanned the boundaries created by nationality and systems of laws. For it is then that former partners and different systems of laws quickly come to oppose each other as adversaries with all the unpleasant consequences this entails, children often being the ones to suffer most.
You will all be familiar with the kind of headlines we see when conflicts of this kind escalate to a point where people abduct their own children. Laws cannot stop people falling out and suffering the consequences. What laws can do though is to help keep this suffering within certain boundaries and ensure that there is no additional suffering owing to the application of differing, incoherent laws. The vagaries of the process alone can bring people to the point of despair, for example when it comes to the place of jurisdiction or the recognition of judgements. The Regulation on jurisdiction and the recognition and enforcement of judgements in matrimonial matters and matters of parental responsibility for joint children represents an attempt within the scope of the law to help alleviate and avoid the suffering engendered by broken partnerships.
It was my responsibility, as a rapporteur within the European Parliament, to ensure that the required regulation attains its goals without it becoming as incomprehensible to the citizens of Europe as its title. This is the light in which we are to view those amendments which, as has already been mentioned, were unanimously approved in committee following intensive discussions. There was only one point on which opinion differed at the end of the vote in committee, that of giving a child the opportunity to be heard in custody proceedings. I personally consider it imperative for a child to be heard if we are to do all we can to secure his or her welfare. An alternative view is that this goal can be achieved by different methods.
Working together with Mr Watson, I have now arrived at a solution that takes account of both views. I would expressly like to extend my thanks to Mr Watson for this, for he too is particularly concerned with the welfare of children, who are often the ones to suffer most when couples separate. I intend to table the compromise we have reached as an oral amendment at the vote, and it is my hope that this distinguished Chamber will lend its support to this process tomorrow. It goes without saying that we should also adopt the amendment then.
There is also another way in which we could lend added value to the regulation, although it is a point on which the European Parliament does not have the power to decide, only to request. As you are already aware, three Member States are not, in principle, party to the legally relevant acts of Title IV, in accordance with the Additional Protocols to the Treaty of Amsterdam, and are therefore not bound by them. However, two of these States are prepared to adopt the regulation we are discussing today. I urge the remaining State to accept the regulation as well. For if it were to do so then we would have taken a considerable step forward in terms of standardisation of family law within the European Union.
On a final note, permit me to emphasise three points, in respect of which it was important to me, following numerous discussions with those affected and with lawyers, to improve the Commission' s sound proposal. Firstly, when conflicts occur, the welfare of the children must be paramount and all other interests must take second place. Secondly, there must be no discrimination where disputes are concerned. The law must afford everyone, wherever they happen to be in the European Union, a comparably high level of individual protection. Thirdly, the jurisdiction of courts must be unambiguous and easily understandable. There must be no possibility of the recognition and enforcement of judgements being used as weapons of revenge. I believe I have the support of the Commission and I would like to thank all those who, by virtue of their constructive cooperation, made things easier for me with this report outside the parliamentary routine. In addition, I would like, just this once, here in this Chamber, to sing the praises of the Council, which likewise put all its weight behind this issue and made known its view that we need to reach a sound decision here with all due haste.
Mr President, both these reports before us today recognise the increasing mobility of persons and the rise in contractual and commercial transactions across our Union. As the internal market develops, our citizens really need a legal framework that guarantees them access to justice wherever they are and whatever their problems.
I will confine my remarks mainly to the report on the service of documents. I concur with Mr Lechner that the rules that formerly governed this are some 25 years old; they are complicated and out of date. With the increase in commercial transactions across the internal market, we need new, simple and certain rules. When our citizens or our businesses have to resort to the courts, they need to get past that first step, which is the service of documents, possibly in another jurisdiction, before initiating proceedings. Here we need a simple procedure.
As a lawyer in private practice in the UK, I myself, have often wrestled with a pile of books to find the right rules and the right way to go forward for my clients in these circumstances.
The proposals that we have before us take matters forward but perhaps they do not go far enough. My group will re-table certain amendments that were put to the Committee on Legal Affairs and the Internal Market to try to take matters forward even further, to make the systems that we are going to put in place more readily available and open to practitioners. We need to take this area of law outside the remit of a few specialists who may be able to charge a lot for it. We want to give our citizens across the Union real access to justice so that when they have to resort to the courts they can get things up and running quickly and without difficulties.
Mr President, ladies and gentlemen, I rise to speak about the Gebhardt report on judicial cooperation in family affairs. Anyone who comes into contact with judges and registrars in the cross-border areas of our Member States will know that this is a problem that urgently requires solving. For a long time, there has been an increasing number - and thankfully one that continues to increase - of marriages and familial relationships between people from different European countries. Naturally, this often results in a number of problems. There are also more and more people moving or emigrating from one country of the European Union to another in order to live and work there.
It is indeed the case that the current provisions pertaining to family law and also the international regulations on this subject are simply not adequate to deal with this problem. I would therefore like to join Mrs Gebhardt in offering special praise to the Council and Commission for their initiative in taking a decisive step towards solving this problem. This is indeed urgently necessary. Moreover, in my opinion the shortcomings that the document reveals are positively limited. There is a range of lesser aspects that have also been addressed in the committee discussions. For example, I still to this day do not fully understand why negative judgements should have been excluded from the scope of this regulation.
In my opinion, this is particularly problematic, since the fact that negative judgements are not binding in all States may ultimately mean that a State in which a negative judgement is made may not recognise a positive judgement made in another state, with the result that we are once again faced with the disintegration of what constitutes law in the European Union, which, of course, we do not want.
I would ask that the Council to reconsider this aspect in its further discussions on this subject and that it consider whether this problem cannot indeed be resolved. In all other respects, I support the initiative; I think that it is a good one and think that it should be pursued.
Mr President, the submitted proposal on matrimonial and custody cases represents a clear improvement for the citizens of the European Union and is particularly welcomed by the PPE Group. For this, I would like to express my thanks to the Commission and the rapporteur.
The aims of the regulation are to ensure that judgements made in the Member States pertaining to divorce and other forms of separation are rapidly recognised by the other Member States, and also to provide up-to-date and uniform regulations governing parental responsibility for the joint offspring of spouses. This was made possible by means of the entry into force of the Amsterdam Treaty on 1 May this year, which as part of heading IV in Articles 61 and 65 makes judicial cooperation in civil cases a firm part of the EC Treaty.
The sought-after aims cannot be achieved by the Member States alone and must therefore be realised at Community level on account of their transnational nature. This will enable the creation of a European legal area finally granting European citizens throughout the entire EU a common feeling of legal security and guaranteeing them a standard of marital status that is the same across Europe. Problems arising in the European Union in the past with regard to marriages between people of different nationality have been due to the fact that documents attesting to marital status used in connection with marriage ceremonies were not recognised in the same way by all the Member States.
Questions regarding the competence of the courts and the validity of their judgements for spouses of different nationality who wanted to separate proved to be even more problematic. They revealed that one could not rely on judgements made at some point in the past and that judgements in custody cases frequently took no account of the children' s interests.
The purpose of the present regulation is to improve and accelerate within the internal market the free movement of judgements in matrimonial cases and in parental responsibility proceedings. The aim of the European Union is to create an area of freedom, security and justice in which the free movement of people is guaranteed and in which citizens of the Union can assert their rights with the same guarantees that they could obtain from the courts in their own country. The recognition of judgements in transnational family disputes should therefore be made easier by allowing the European Community to govern the recognition of divorce decrees passed by the competent courts.
In such a linguistically diverse legal area as the European Union, uncertainty and discrimination with regard to marriages between people of different nationality can also arise due to a lack of linguistic proficiency. We therefore support the call of the rapporteur for the Member States to ensure that case records are drawn up in a language that both parties understand.
In addition to governing the jurisdiction and recognition of judgements on the dissolution of marriages, the regulation also covers the custody proceedings that in many cases accompany a divorce. This point requires particular emphasis, as it represents a significant addition to the protection of the children in question, whose interests must be guaranteed.
In the past, only a very small amount of progress has been made in creating a European Legal Area for the citizens' benefit. Recognising divorce decrees and judgements regarding parental responsibility will solve the legal and administrative problems with which citizens are confronted on a daily basis. The entry into force of this regulation will fill a loophole that has existed in the field of international private law and represents an important step towards extending the Union into an area of freedom, security and justice.
Mr President, this proposal, which we hope will, by means of a Community regulation, resolve the difficulties experienced by our citizens and their families due to failure to recognise judgements on ending the bond of matrimony and parental responsibility, deserves our applause and our sympathy.
Of course because on this important subject of family law, the very broad area not regulated by the law due to the way judgements cease to be effective across borders has had a legal and moral effect on thousands of our citizens, damaging families' social and psychological stability and particularly affecting the weakest members, that is, women and children.
We have all at some time been confronted with the tragedies and paradoxes that occur when there is no free movement of judgements, a situation which has resulted in justice being denied to individuals and the obvious absence and omission of obligatory and crucial European instruments, which, in terms of a common area, would eliminate the inconsistencies caused by the legal fragmentation that is the natural consequence of national legal systems.
This regulation is a sign of the creative development of the Community legal system and represents the introduction of a new series of common rules. Rules which are able to protect European citizens' civil relationships, turning a European area which is fragmented in terms of the protection of rights and the enforcement of obligations into a more organised and structured area in which all citizens will be able to avail themselves, not only of their own national laws, but also now of a common European law which will apply to families in all areas of the Union, unless that area has asked that an exception be made in this matter.
Mr President, the path that we are taking in the area of judicial and civil cooperation is the right one. I therefore urge my friend, Commissioner António Vitorino, to continue along this path. There is no formal European citizenship, but there will be when in the most relevant branch of law, civil law, Europe has the legitimacy and the strength to guarantee our citizens' rights and to enforce justice.
Mr President, Commissioner, it feels important to debate this issue with you - an issue which, too, is about the best interests of the child. We had the pleasure of discussing this yesterday with you, as well. The fact that we have this regulation on the agenda is also a very good way indeed of celebrating children' s rights. I know that rapporteur Gebhardt was thinking of just that point when drafting the amendments which I hope the Commission will adopt. In these, she pleads that, whatever judgements are made and whatever concrete steps are taken in this area, they should be so expressly with children' s best interests in mind. Thank you, Evelyne Gebhardt, for these amendments.
I also take the view, expressed by all the previous speakers, that this is needed in the mobile Europe of today. It is needed in the mobile Europe of today where, despite this mobility, we still experience discrimination. For example, articles 16 and 18 are needed so that cases of child abduction do not have to lead to judicial reviews. We know of course that child abduction and the prospect of a subsequent judicial review can lead to tremendously heart-rending conflicts.
I also share the view of Mrs Wallis, a colleague from my group, that we must go further, partly through supporting her amendments but also, I hope, through the Commissioner' s seeing new possibilities in the light of the Tampere Summit as to how we might go further in this area. Take, for example, maintenance disputes (an issue I understood not to be covered by this proposal), that is to say the financial aspect of the dissolution of a marriage, together with the issue of parental responsibility. These questions are not dealt with here but can in practice also involve problems which are tremendously difficult to solve.
I also want to ask for colleagues' support when our Group supports Amendment No 3, together with the corresponding amendment from Mr Lehne' s opinion as delivered to the committee responsible. In this way, we shall be able to reform the Nordic Convention in the same area. I hope that it will be possible for the Nordic Convention to go further and support the same objectives, but in that case we shall also need the explanations which were to be found in the opinion delivered on this proposal by the Committee on Legal Affairs and the Internal Market. Finally, I want to say that the present partnership should aim to create a situation in which we begin to rely more upon each other in Europe.
Mr President, after hearing the statement given yesterday by Commissioner Vitorino on the occasion of the tenth anniversary of the International Convention on the Rights of the Child, I am happy that we are today discussing concrete issues from which children can really benefit. On account of the increased freedom of movement, more and more marriages between people of different nationality are taking place within the European Union. When these marriages take place or indeed are dissolved, particular problems frequently arise due to the different laws of the two States. The people who suffer the most in these cases are the children, who have to cope with additional problems, as if the other problems were not enough.
The new proposal by the Council for a regulation on the jurisdiction, recognition and enforcement of judgements in matrimonial cases and parental responsibility proceedings now guarantees uniform marital status for the citizens of Europe. Marriage and divorce documents as well as judgements should, as a result, be recognised in all countries of the European Union. However, we must ensure that applying these principles does not continue to lead to differences and discriminations, something which unfortunately is currently the case.
In particular, the welfare of the children from these marriages must be ensured. Custody proceedings should be coherent and conclusive, and the result recognised everywhere. The basic interests of the children must come before everything else. The individual child must have the possibility of being heard before a court and in this way of clarifying that his or her welfare is taken into account. I hope that our colleague Mr Watson' s compromise solution does not create any additional problems, and that we are able to settle this important issue in the best interests of the child.
Only in this way can we avoid international legal proceedings lasting several years and prevent child abduction, which unfortunately often happens as a result of legal confusion. We must tackle the problem of the various conflicts of laws that arise in matrimonial cases. Only in this way can we achieve legal security in the international domain for the citizens and children of Europe. For this reason, I would like to thank the rapporteur Mrs Gebhardt on behalf of myself and my group, for her splendid report, and I hope that we can now take a major step forward in the best interests of children.
The problem we are working on here is, in reality, not only a European problem but also a global, cross-frontier problem. Really, we ought to be working for a global convention in this area, but the present proposal takes us some way down the road, for it is undoubtedly very important - as just about every speaker has agreed - that we recognise each other' s decisions on matrimonial issues and on matters concerning custody, especially at a time such as we are experiencing now where the structure of the family is undergoing tremendous change. In this connection, I can only express my pleasure at the fact that there are still a number of countries - including EU Member States - which recognise marriages between two people of the same sex and appreciate that such couples may also wish to have children and that this is a wish they can justifiably demand should be fulfilled. One can only hope that, in future where these matters are concerned, the motions of the heart will ever more be granted expression - as they have been in issues of divorce - and that the voices of religion and moralism will be hushed. My group can therefore back the report. As a Dane, I have a special problem, of course, when we talk about making decisions concerning legal questions under pillar 1, but I am certain that it is a problem which can be solved, for this is undoubtedly an area which Denmark also wishes to see put in order.
Mr President, I hope that what the Danish Member just said will never happen, and that families will retain their traditional structure. No, no, I do not think there is anything to laugh about: in my opinion, families must not adopt a structure that is not part of the normal order of society. We are talking about an extremely sensitive issue, relationships within families, especially as regards citizens' mobility within the boundaries of the European Union. Essentially, what we are dealing with is the protection of minors, which is already very difficult when they live in families that we could define as normal, or rather traditional.
I think that a particularly sensitive aspect is that of listening to children. Many of us, the different Member States of the European Union, have already addressed the issue of using children' s guardians at a time when families are going through a particularly difficult time in their lives, such as when couples separate, with all the repercussions - especially in psychological terms - that affect the children involved.
In the very short time I am allowed I would like to emphasise just a few points. Something that is of particular interest is parental authority, especially in relation to nomadic peoples who are now present in large numbers throughout Europe. Very often, as local administrators as well, we are faced with situations which are particularly regrettable and which are not covered by legislation.
This regulation certainly represents a significant step forwards - and we are grateful to the rapporteur for this - but we need to return to the issue with particular reference to nomadic children, to Roma children, and therefore to everything related to the internal problems of these families, including, precisely, with regard to mobility in Europe.
Mr President, regarding Mrs Gebhardt' s report, I have no doubts as to the good intentions of our rapporteurs and I share their concern to reinforce the legal security of people involved in matrimonial cases which are as delicate as they are painful for the parties concerned. But, since our objective is to contribute to an improvement, I wish to draw your attention to the draft amendment to Recital 10, which I consider problematic.
Is it proper to entrust the task of defining the notion of parental responsibility to the Court of Justice, whereas the proposal for a Regulation envisaged that reference would be made to the national law of the Member State concerned?
Would it be an easy matter for the Court of Justice, to provide a definition of the notion of parental responsibility in isolation without the existence of a common family law for marital cases, which is neither desirable, nor envisaged at the present time?
My fear is that with this amendment, the application of this text, whose aim is to strengthen legal security, may create vagueness, which is harmful. Furthermore, attributing this new area of competence to the Court of Justice would surely increase the Court' s caseload, which is already excessive.
The rapporteurs themselves note the very marked differences between Member States as regards private law, thus explaining the serious reservations expressed within the Committee on Legal Affairs and the Internal Market.
I would suggest that the rapporteurs should be satisfied with resorting to a Community legal instrument without seeking to harmonise the fundamental legal concepts. If these amendments were to be adopted, it would be difficult for me to support this proposal.
Mr President, I would not like to tamper, no pun intended, with the enthusiasm of this House on the subject of the European legal area.
The solutions which we must arrive at must fulfil a twofold role. Firstly, every plaintiff must be able to find a judge for his case, otherwise this would be denial of justice. He should be able to find applicable law, and it must be possible to enforce the judgement. This is the requirement of legal security. Secondly, in the meantime, it is essential to ensure that the diversity of Member State legislation is respected. This is no more than the translation into the legal sphere of respect for cultural or national diversity.
We must get away from the unification of legislation which is too often pursued here on the pretext of harmonisation. The obvious solution is to unify international private law rules exclusively, without unifying the fundamental rules. Unification of international private law rules, i.e. regulations on conflicts of jurisdiction and rules on conflicts of laws. It must be possible to clearly identify which law the court is going to apply, since a court with local jurisdiction does not necessarily apply its national law and in some circumstances this procedure is a fair one.
As for the development of enforcement procedures - the enforcement orders or "exequatur" for foreign judgements - this is no doubt useful in civil cases, such as divorce or custody cases, just as they are useful in some aspects of mutual assistance in legal matters, but care must be taken not to go too far along this route. We must not arrive at a situation where, under the pretext of mutual assistance in legal matters, a wall of silence reigns over Europe in the name of political correctness. I shall not mention Switzerland' s degrading handover of an old man, 90 years old, to France, since this is a matter involving a country which is not a member of the European Union, but I shall simply mention the increasingly repressive legislation which mean to dictate political and historical attitudes, a phenomenon I would not like to see spreading from one European state to the next.
Mr President, without doubt the directive proposed by the European Commission is an important step towards the creation of a single area of freedom, security and justice. It organises judicial cooperation at Community level and introduces uniform rules in international private law, an area in which they were sorely lacking.
Standard treatment of all European citizens in connection with family disputes and the care and control of children in the event of divorce will spare thousands of families considerable anguish and bureaucratic obstruction, thereby bolstering the sense of security and confidence in the European Union of our citizens.
The proposed changes, such as giving the child an opportunity to be heard before taking a decision and full compliance with the Hague Convention, seek mainly to safeguard the rights and interests of children. I hope that Mrs Gebhardt will use her considerable skills to draft a change which satisfies all sides.
However, this generally positive assessment of the directive notwithstanding, I believe that numerous matters still remain unresolved, such as full application of the new arrangements to third country nationals resident in the European Union and to persons living together outside close, traditional family arrangements. The directive is a good directive; however, it needs to be more daring if it is to pave the way, in the foreseeable future, for a single European family law which takes account of the huge social, economic and cultural changes which are the order of our day.
The construction of Europe has for too long ignored private law, and the Citizens' Europe, which we represent, must, as we said last night on the occasion of the tenth anniversary of the International Convention, henceforth take into consideration the real concerns of families and the welfare of children. We all have a recollection of a number of cases, such as the Lancelin-Thiemann case which last year contaminated discussions between Germany and France on the subject of the dramatic situation of the children of this couple.
The Gebhardt report rightly stresses that the increasing level of free movement within the European Union is causing and will in future cause an increasing number of marriages between nationals of different countries, hence the interest of examining this question. Current European law has not managed to draw the conclusions of this development, thus placing couples, and more particularly children, in a very complex position.
The regulation submitted for our opinion today is therefore particularly welcome in so far as it includes unquestionable advantages in relation to the so-called Brussels II Convention, signed in 1998, but not as yet ratified. If it is unanimously adopted in Council, this regulation may come into force very soon and shall be applied immediately and harmoniously throughout the European Union, thus enabling long drawn out wrangling over jurisdiction, which is harmful to everyone, to be prevented. I would add that this proposal for a regulation specifically targets legal judgements relating to parental responsibility for joint children, corresponding to the requests made on several occasions by this House. But, like other Members, I am concerned by two amendments, Amendment No 2 and Amendment No 5, which is going to attribute a number of responsibilities relating to parental authority to the Court of Justice. I am afraid that this is not a matter for its jurisdiction and, moreover, that this may increase the caseload of this Court. In my opinion, we should stick to the Commission text. If this is the case, I shall support Mrs Gebhardt' s report, which I hope will be widely adopted by Parliament in these terms.
If there were just one thing to bear in mind, this would be the interest of the children, and I have my doubts as to whether it would be in the interest of the children if Parliament were to adopt these two amendments. Children are the ones with a lot to gain from the rapid implementation of regulations acknowledging their simple right not to have to endure the choice of their parents to live in different European countries. Of course, major problems will remain, particularly the matter of the disparity of applicable divorce laws and the consequences of this, but this regulation is just an initial step and I congratulate the rapporteur on this initiative.
Mr President, ladies and gentlemen, on behalf of the Commission, I would like firstly to express my pleasure that the opinions relating to the proposal for a directive on the service of judicial and extrajudicial documents in civil and commercial matters have been adopted, as well as the proposal for a regulation on the competence, recognition and implementation of judgements on matrimonial matters. I would particularly like to congratulate Mr Lechner and Mr Gebhardt for their excellent work as the rapporteurs of these two initiatives. These two instruments constitute one of the foundation stones of the Community building that we are constructing, the main aim of which is to give all the Union' s citizens and legal operators easier, more rapid and more efficient access to justice with a safeguard from the rules of legal security.
As far as the proposal for a regulation is concerned, by reducing the time it takes to transmit judicial and extrajudicial documents from one Member State to another, we are adopting an instrument which will enable the judicial processes to progress in the best conditions of speed and legal security whilst preserving the rights of all parties involved.
I would particularly like to highlight the importance of adopting the proposal for a regulation which constitutes a cornerstone of the creation at Community level of a European legal area. To this effect, the Tampere European Council made the mutual recognition of judgements one of the pivotal points in the development of an area of freedom, security and justice. The Heads of State and Government themselves recognised the fact that priority must be given to family relationships and particularly to resolving issues of divorce and parental responsibility.
If the movement of people within the European Union is going to be more than an empty phrase, it must be accompanied by the necessary measures in the field of family law. This proposal is the first, and only the first of these measures, because it provides standardised rules on the jurisdiction of courts in the Member States in matters of divorce and separation as well as in the matter of processes relating to the enforcement of parental responsibility, and even provides a clear and coherent framework for rapid, practically automatic recognition in every Member State of judgements made in another Member State within the scope of the regulation. These are legal instruments that will open the way for the future adoption of other solutions that go further in the direction the Tampere European Council wanted.
As far as the directive is concerned, the Council can accept practically all of the amendments, except the amendments relating to Nos 3, 5 and 10, which we feel do not fit in with the proposal' s premise.
If I am not mistaken, Amendment No 3 brings nothing new to the measure in question, in that the Member States which will designate a single authority and then a central authority are precisely the ones whose legislation does not allow for the direct transmission of judgements. As for Amendment No 5, we feel that it places an excessive burden on the central authorities in the context of a directive-based system in which these central authorities have only a subsidiary function. And finally, concerning Amendment No 10, we feel that it contradicts Article 11(2) of the proposal for a directive.
As far as the proposal for a regulation is concerned, we can accept most of the proposed amendments, namely Amendments Nos 1 to 8, 13 to 18 and 20.
We feel that Amendments Nos 9 and 10 can be partially accepted, with a slight alteration which does not change them fundamentally. We have objections to three amendments: Nos 11, 12 and 19. Concerning Amendment No 11 - and I hope that a new oral proposal will be made so that I can comment on the new version - where it states that the best interests of the child must be taken into account, we feel that this would clear the way for a judgement to be made - with regard to the costs to be borne by the State due to receive the judgement - which is not appropriate for this kind of instrument. We agree, therefore, with the principle of child hearings, but not with a new judgement on this basis. We feel Amendment No 12 gives an advantage to the mechanical implementation of a possible, out of date judgement over a more recent one which may have been issued on the same matter. Priority must be given to the most recent judgement, because that will be the one that best takes into account the child' s situation at the time the verdict is made. And finally, in relation to Amendment No 19, I understand the meaning of the proposal, but I would like to draw your attention to the fact that the rule concerning the translation of decisions does not fall within the scope of a regulation on the competence, recognition and implementation of judgements; the proper place for the rule on translations is the directive on the transmission of documents, the other instrument that we are debating today, which lays down precisely this possibility of translation.
Finally, Mr President, I am convinced that by adopting these instruments we are giving a great boost to the free movement of persons today. And we are providing a balanced boost, because, on the one hand, we are favouring the internal market and economic integration with the directive on judicial and extrajudicial documents in civil and commercial matters, but, on the other hand, we are also attempting to give primacy to people' s rights, to the rights of human beings and to the rights of children, because, in addition to having to suffer the trauma that a divorce always causes, they should not have to suffer the trauma of the bureaucratic nightmare that the recognition of judgements involves. And this is at last proof that the Union provides added value for our citizens' actual lives. And thus we honour a major principle of the project of European construction, which is designed to think of people, by people and for people.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place tomorrow at 12 p.m.
Checks on nuclear installations in the CEECs
The next item is the Commission statement on the implementation by the Commission of the programme for checking nuclear installations in the Central and Eastern European countries.
Mr Verheugen has the floor on behalf of the Commission.
Mr President, Honourable Members, in Agenda 2000 and in numerous opinions of the European Council, the European Parliament and other European committees, reference has continued to be made to the fact that, as a precondition to EU membership, the candidate countries of Central and Eastern Europe must guarantee a high level of safety of their nuclear power installations.
May I repeat at this point what I have previously said on numerous occasions: with regard to nuclear safety, the Commission will accept no compromises. The European Union has left no room for doubt that nuclear reactors that owing to basic lacks of technical planning are classed as incapable of being updated must be shut down as part of the preparation for accession. These include eight reactors from the nuclear power stations at Ignalina in Lithuania, Kosloduj in Bulgaria and Bohunice in the Slovak Republic.
In the past few years, the Union has provided comprehensive aid within the framework of the PHARE programme. From 1991 to the present day, the Commission has provided almost EUR 2 million to finance concrete measures for the short-term improvement of safety levels. However, it has also vigorously strived to pursue its aim of ensuring the shutdown of reactors that cannot be updated.
I would like to put my following remarks in this political context, and begin by reporting that two of the three countries concerned have committed themselves to shutting down their reactors, and in the process have laid down concrete time-scales for closures. Talks are currently in progress with the third country, and I am very confident that a solution will be found before the European Council meets in Helsinki.
At the start of September, the Lithuanian Government adopted a new national energy strategy obliging it to shut down unit 1 by 2005 and to set the date for the shutdown of unit 2 within the framework of the next national energy strategy, which will be passed in 2004. The Commission is assuming that unit 2 will be shut down by the year 2009 at the latest. This new energy strategy was accepted by the Lithuanian Parliament on 5 October with a clear majority of 63 votes in favour with 31 votes against.
The Slovak Government officially informed the Commission on 28 September of its decision to shut down reactors 1 and 2 of the Bohunice V 1 nuclear power station ahead of schedule by 2006 and 2008. This decision was taken even after the Slovak Republic had in previous years invested more than EUR 200 million in the improvement of reactor safety. I am aware that some people consider that their expectations with regard to the shutdown of Bohunice have not been met, and I take these concerns seriously.
Earlier shutdown of the reactor blocks would indeed be desirable. However, I must also say that nuclear reactors cannot be shut down overnight. It must also be clear that the particular country concerned requires considerable technical and financial support. I must also point out that Community acquis in the field of nuclear safety and in particular radiation protection is extremely limited. At this point in time, each Member State and therefore also each candidate for Membership is free to choose its own form of energy production. The only principle that everyone in the Union must observe is that the highest internationally accepted standard of safety must be guaranteed.
The Commission is therefore of the opinion that Lithuania and the Slovak Republic have, in their decisions to shut down their reactors, made the necessary commitments in the field of nuclear safety to justify entering into membership talks with them. However, this does not rule out the possibility that there may be room for further flexibility. The Commission considers the promises made by Lithuania and Slovakia to be necessary steps towards effective shutdown. However, the aim itself remains to be achieved.
Let us now concentrate on the actual implementation of the adopted decisions on shutdowns. Lithuania will have to pass a shutdown act formally ordering the operator to initiate the shutdown procedure. An action plan for the implementation of the national energy strategy is currently being drawn up. The Slovak Republic will also have to begin planning for shutdowns. Our cooperation with these countries is now moving to the implementation phase.
To assist with the shutdown of the two nuclear power stations in Lithuania and the Slovak Republic that have been mentioned, the Commission has committed itself to providing non-repayable financial aid from the 1999 PHARE programme. Most of these subsidies will be paid through an international credit fund managed by the EBRD.
As of the year 2000, we intend providing financial support in the form of up to EUR 20 million per year for every shutdown measure. However, these subsidies are not intended for the shutdown measures themselves, but are rather intended to also support the resulting measures that arise in the traditional energy sector. In Lithuania, for example, there is a need for market deregulation and technical modernisation in the non-nuclear electricity sector to compensate for the shutdown of the Ignalina nuclear power station.
On 13 October, the Commission stated in the conclusions to its general document on the progress reports that it would also enter into membership talks with Bulgaria in the year 2000. However, we would recommend that this be made dependent on the Bulgarian Government deciding by the end of 1999 on acceptable dates for the shutdown of units 1 to 4 of the Kosloduj nuclear power station and on meaningful progress being made in the economic reform process. I would like to emphasise that the decision on the shutdown of Kosloduj is a crucial condition. It will be hardly possible to reach a consensus in Helsinki on entering into talks with Bulgaria if this problem is not resolved.
On this matter, I am currently in close contact with the Bulgarian Government. There are signs that there is the political will to find an acceptable solution once the Bulgarian Parliament has approved the possibility of deviating from the dates for closure cited in the country' s energy strategy. However, the talks have yet to reach a breakthrough.
As it has done with Lithuania and the Slovakian Republic, the Commission is prepared to provide Bulgaria with support in the form of similar facilities as soon as Sofia decides on the closure of the dangerous reactor blocks. The Commission is also prepared to grant a EURATOM loan for the modernisation and refitting of units 5 and 6 of the Kosloduj nuclear power station. However, granting of this loan is dependent on an agreement being reached on a deadline for the closure of the four older units.
Having now reported in detail on the latest development with regard to the nuclear power stations in the candidate countries that cannot be updated, I would like to say a word about the reactors in the New Independent States that can and those that cannot be updated. In the last week, the members of the PHARE Management Committee issued an opinion approving the Commission programme under which EUR 11 million from PHARE funds will be made available for financing safety measures in nuclear power stations in the candidate countries and for financing measures to be taken by the licensing authorities in the candidate countries. The Commission intends to continue providing this aid throughout the entire period covered by the Financial Perspective for the years 2000 to 2006. Parallel to this, recipients of aid from the TACIS programme will continue to receive financial support to achieve the targets of Agenda 2000, including strengthening of the safety culture, improved management of incinerated nuclear material, efforts to close down Chernobyl, the establishment of a working group to work jointly with Armenia on the issue of the Medzamor nuclear power station, and other measures.
The Commission knows - and I am sure that the Members of Parliament agree with this opinion - that the closure of nuclear power stations imposes a heavy burden on national economies faced with radical change, particularly in those countries that, having won independence from the Soviet Union, have only recently set themselves up as independent states.
The Commission sees it as its obligation to achieve this target as soon as possible. However, we cannot do this alone. The international community must act together. It shares a common interest in establishing European safety standards. Both the Member States and the international community must be on hand to provide help and advice to the candidate countries. Furthermore, raising the safety standard of nuclear installations by either refitting reactors that can be updated or closing down reactors classed as ones that cannot be updated will entail significant costs.
For this reason, the Commission would like to arrange with the candidate countries concerned for donors' conferences to be held aimed at setting up special credit funds for Lithuania, Slovakia and Bulgaria. It is intended that the first of these conferences will be held for Lithuania at the beginning of the year 2000. We urgently advise the Member States as well as the third countries, particularly those with regional interests in Northern, Central or south-east Europe, to contribute towards these three funds. We shall plan these funds carefully, taking into account that additional money is also required for the G7-supported fund to finance dismantling of the Chernobyl reactor next year.
Although we have made some achievements, much will still be demanded of us in the future. We must insist that nuclear safety on the eastern external borders of the Union is accorded top priority. There is now a realistic prospect of an effective shutdown of the problematic nuclear reactors in candidate countries. This is both a political and economic task. The European Parliament can rest assured that the Commission will pursue this task with the utmost vigour. I hope that the Commission will be able to count on the support of the Members of Parliament in tackling this difficult task in the best interest of our citizens.
)
Mr President, I would like to thank the Commissioner for his statement this afternoon on the programme of work being undertaken by the Commission for improving safety in civil nuclear installations in Central and Eastern Europe.
I ask myself, having listened quite carefully to the Commissioner, whether there is any new information in the statement that he has made. He has given us a fair amount of detail and a fair number of promises about what is happening or will happen. I note the time-scale of some of his comments that reactors will be shut down early in 2006 and 2008 - I will come to the question of whether a reactor should be shut down or not and how quickly in a moment.
I must agree with the Commissioner and the Commission position on the primacy of safety issues. I think we can all agree that where nuclear power stations and nuclear installations are concerned, it is absolutely essential that safety, safety of operation, safety of construction and design, be given top priority. For obvious reasons, public opinion has to be assured that this is the case. I also agree that it is essential for countries which are largely dependent upon nuclear power plants for their electricity and energy that closure programmes are phased to allow time to provide replacement capacity. In some countries, when reactors have had to be shut down, there has been a loss of electricity which has caused severe hardship. You have to weigh up that consideration with the debatable issue about safety. We also have to bear in mind that we are still negotiating with countries which are sovereign, independent states and we have to respect their internal procedures. We are in a slightly sensitive position in terms of telling them or asking them or assisting them to do things that we want to do, but that they may not be enthusiastic about doing themselves.
The question is that if a reactor is safe to run until 2006, why is it not safe to run for its full economic life? If it is unsafe it should be closed down immediately. That is the conundrum that faces us. I feel, with respect to the Commissioner, that you have not quite addressed that conundrum this afternoon.
Mr President, Commissioner, may I firstly say that I am sorry to hear that the Commissioner has a cold, which is hopefully real and not political, and that I hope he is soon feeling well enough to undertake the important trip that he would still like to go on this week. I would also like to thank the Commissioner for his report, particularly for his basic statement that there can be no compromise as far as nuclear safety is concerned. The Commissioner already made this quite clear at his hearing in the European Parliament, and it is a principle that must be observed. Perhaps this has not been so clear in some of the comments made in the debates of the last few weeks, but I would like to emphasise it and very much welcome the statement.
Today, this House has voted on Mr Chichester' s report, and in so doing has clearly indicated that it will reject any pressure or any form of indirect recommendation to change its policy on nuclear safety. On this understanding, we have voted by a large majority in favour of Mr Chichester' s report. Naturally, we must acknowledge that the opposite also applies. There is no pressure on any country to stop using atomic energy. However, it is absolutely essential - and on this point the words of the Commissioner were completely clear - that nuclear safety be pushed to the forefront, and I hope that this, as you yourself said, Commissioner, is used as the guideline and basis for the talks with our neighbours in Eastern Europe. The highest internationally recognised safety standard must indeed be the criterion.
In this respect, the decision as to whether nuclear safety is used as a criterion for the production of energy in a country lies with the national authorities. However, the decision on the safety standard goes beyond this, as it does not just concern the citizens of the particular country. In any event, there is now the belief that the countries want to and will apply strict safety standards for it is in their own interest. However, we all know that the reality is that this naturally depends on economic problems and the standard of living, and that we could in inverted commas afford to worry more about our national safety than some of our neighbouring countries could. It is for this reason that it is important and right that the European Union shows appropriate concern.
Naturally, what Mr Chichester has said applies in the general sense. Either the power stations are safe or they are unsafe. However, approaching the issues from a realistic point of view, we must grant countries time to adapt to the appropriate safety standards and not proceed according to a system of either closing them down immediately or allowing the reactors to run until the end of their operating life.
I would like to clarify just one point, which is clear to the Commissioner but which I believe must be clear to this Parliament. It is not the case that our concern about nuclear safety is really a hidden instrument to prevent expansion. But because it is perhaps sometimes perceived as such, I would like to state in plain and simple terms that in fact the opposite is the case. The sooner our neighbours recognise that nuclear safety is our common concern, the sooner it will be possible to enter into constructive and open talks with our neighbouring countries and to conclude talks on expansion.
If this common safety basis is also recognised on the part of our neighbours, then this possibility will become meaningful. The present issue is not therefore a question of, as it were, vetoing the talks if not everything is achieved before they begin. Nor is it a case of stubbornly sticking to closure plans decided upon unilaterally by different governments. Rather, it involves recognising that the decisions adopted by the governments can and indeed must be discussed.
In this regard, account must naturally be taken of the fact that the closure of nuclear power stations in various countries also leads to economic problems, affects energy provision, energy prices and export opportunities, and can obviously also lead to environmental problems if fossil-fuel power stations that are old and in poor condition are used. In this sense, I would also like to offer my clear support to what the Commissioner has said with regard to financial aid. If nuclear safety is to be our joint concern, we must also be jointly prepared to provide our neighbouring countries with financial aid if they recognise the appropriate standards.
In this respect, I am also very grateful for the donors' conferences. It must be clear at these donors' conferences whether not only the European Union as a whole but the Member States as well are prepared to provide money towards ensuring nuclear safety. We in the European Parliament support this, and want to help our neighbours so that they can re-equip their atomic power stations within the context of common safety.
Mr President, thank you, Commissioner, for the information. Allow me to say that, after this, I was placed rather in the same situation as when one reads the news, for example in one' s own country, that a hospital which has just been renovated at a cost of millions is to be closed down. You mentioned that EUR 200 million had been invested in the Phare partnership to improve safety. I believe that, where this is concerned, we need an honest appraisal to be carried out. What have we done previously? What has proved to be unnecessary now in the light of the perhaps rather stricter line Europe has adopted in the membership negotiations? I think we may have behaved a little stupidly here.
I also think that uncertainty in the matter of what we have had a legal basis for doing has shown that we in the Community could do with rather more in the way of conditions where energy supplies are concerned, something we shall be discussing over the next few days when it comes to the Intergovernmental Conference. Where the Slovakian nuclear power plant, Bohunice, is concerned, it is obvious that we need more information about what the real situation is there in the matter of safety. Unfortunately, we have the type of situation in which none of us knows anything about this; we do not have access to the same information as the Commission. Where Ignalina is concerned, I want to say that I do not think that the information we have obtained is really satisfactory in the light of, for example, the so-called WENRA report where it is stated that we do not have any certain knowledge about safety in so-called reactor shutdown systems.
Mr President, Commissioner, firstly I too would like to wish you a speedy recovery from your cold. I would also like to thank you for your earlier comments that nuclear power stations must be treated politically and economically, that we cannot expect them to be taken out of operation overnight and that we need an exit plan and time to implement it. I think that Bohunice had sufficient time. I must remind you of the Hermes Agreement under which Bohunice was to be removed from the network by the year 2000 at the latest. In the light of this, I was extremely surprised by your laudatory acceptance of the new shutdown dates for Bohunice in 2006 and 2008.
I shall now come to my question, Commissioner. A study by the Vienna Institute for Risk Research has been available since the summer. Although it has become somewhat dusty sitting in the drawer of the Minister for Consumer Protection, Mrs Prammer, thanks to good cooperation with the environmental non-governmental organisations we became aware of this study and since last Thursday have had the opportunity to examine its contents in detail. We need not discuss the safety defects in Bohunice, although perhaps I may raise just three of the most important points: as before, there is no replacement for the missing reinforced concrete and no pressure suppression system or other safety systems; the upgrading is inadequate seismologically; and the reactor pressure container is so brittle that the possibility of bursting cannot be excluded.
Now for something funny: in 1995 the UJD, the Slovak Nuclear Supervisory Authority, stopped issuing the standard multiannual operating licence and has been issuing provisional one-year extensions in order to compel the operators to carry out the necessary upgrading. In vain it would seem! The currently valid safety certificate for Bohunice expires in the year 2000. In Austria, we say that from the year 2000, Bohunice will be spotless!
This study was submitted to the Slovak government at the beginning of September, but not to you, Commissioner. This sort of neglect is not unique to Austrian politics; it also exists within the EU. At the same time, however, Mrs Prammer' s office assures me that she did inform you of the unresolved safety issues relating to Bohunice V1. So I ask you, Commissioner: were you aware of this study? If you were, the behaviour of the Commission is scandalous! If you were not, I would urge you to reconsider the facts. If you still do not have the documents, I have brought them with me from Vienna. You yourself have said, if I may quote you, that the final words have not yet been spoken. Perhaps the Commission could also exchange words with the Slovak Nuclear Supervisory Authority. We demand earlier and binding shutdown dates for Bohunice as well as clear assistance with the exit plan.
Mr President, Commissioner, I would like to thank you for the clear way in which you have presented the Commission' s position, although this definitely does not mean that I am in full agreement with it. I would like to protest at your assertion that nowhere and at no time is it possible to take nuclear power stations out of operation overnight. You know, coming as you do from Germany, that if it is necessary, and I am thinking here of the Greifswald nuclear power station, it can be done overnight, provided, of course, that there is the necessary political will and that the necessary environment is created.
I am also not deluding myself that in the Central and Eastern European countries, there are some extremely difficult issues which are in part economic and even social. However, I also believe that I am forced to protest, and perhaps this has something to do with the undecidedness of energy policy within the European Union, if in the cases in question you ultimately see safety in terms of shutdown, with which I agree, yet when it comes to comparable power stations in the CIS States you want to ensure safety by upgrading and by the European Union promoting safety measures. I believe that our objectives within the European Union and in the candidate countries can only be achieved by shutting down power stations. Setting another rule outside the Community, as in the cases under consideration here, I consider to be highly problematic and I believe that all in all we would be well advised to make shutting down the rule not just in Eastern Europe but for energy policy within the European Union as a whole and to not endanger the possibilities of this by carrying out further deregulation.
Mr President, the area of nuclear safety is of fundamental importance in pre-accession strategy. One of the conditions placed on Bulgaria for opening accession negotiations is precisely to draw up a reasonable timetable for the closure of unit 1-4 of the Kozloduy nuclear power plant before the end of 1999. This plant is actually obsolete, according to the distinction outlined by the Executive in Agenda 2000, where nuclear plants are divided into three categories: Soviet type or obsolete plants which must be dismantled because they are dangerous, other plants that need to be repaired to allow them to reach safety levels acceptable to the Union, and a tiny number of western type plants which can remain active provided their safety level remains high in the long term.
As draftsman of the opinion of the Committee on Foreign Affairs, Humans Rights, Common Security and Defence Policy on the report on nuclear sector related activities for the applicant countries of Central and Eastern Europe and the New Independent States, unanimously adopted on 27 October last year, I stressed the crucial importance of safety, defining it as a requirement for accession for new Member States of the Union.
In fact, nuclear safety affects the lives of millions of citizens of the European Union and Eastern European countries. Abandoning civil nuclear power is not on the cards, and we need to bear in mind the economic and social implications of the decisions that the Union wants to be adopted in Central and Eastern Europe. Nevertheless, whether they border on these countries or not, the Member States are expressing their concern and disagreement with an accession process that does not take nuclear safety into account.
Mr President, Commissioner, I find that I can sleep well next to a German, French or British nuclear power station. As far as is humanly possible, an MCA ought to be excluded during routine operation. I cannot sleep so well, if at all, next to the nuclear power stations in the candidate countries. May I make a personal confession at this point, as Mr Swoboda did earlier: I am a passionate advocate of the swift expansion of the European Union. All the States which have already submitted their applications for accession are a part of Europe. They belong to us and we belong to them.
However, I believe that it not just our right, but also plainly and simply our duty, to point out that nuclear power stations in the applicant countries have very different standards of operation. Nowadays, we do not get into a Zeppelin if we want to fly to Brussels or Strasbourg; we are delighted to have ultra-modern planes at our disposal. Furthermore, we also need to know exactly how these nuclear power stations stand with regard to computer changeover difficulties for the year 2000.
Allow me to quote the Austrian Foreign Minister, Dr Wolfgang Schüssel, who said on 9 November: "if the candidate countries- Slovakia, Lithuania and Bulgaria - want to take up accession negotiations with the EU, then they must submit to the European Council of Helsinki by the middle of December specific closure plans for the three non-convertible nuclear power stations" . And again on 11 November: "in the case of nuclear power stations which are already in operation, EU standards must be the guiding rule." I in no way share the opinion of one Austrian socialist minister who considered that there should be no discussions until the nuclear power stations are shut down. This is completely the wrong approach and I fully and firmly reject it.
I am convinced that we will not have difficulties with nuclear power stations in the west in terms of the changeover to the year 2000. I do not have the same conviction for nuclear power stations in the east. Something could go wrong and we need to offer assistance. Chernobyl taught us that the term "neighbourhood" simply has to be redefined in the case of nuclear plants. At that time we were all next-door neighbours. Greater flexibility on the part of the applicant countries should be expected in the name of good neighbourliness. I too would like to thank the Commissioner for his words and, as a Christian Democrat, I would like to offer him more than just good advice to take with him and to ask whether he perhaps needs an aspirin C. I should be happy to fetch him one.
Mr President, Commissioner, it is a truly momentous occasion in Parliament when bitter pills are handed out here and there in order to wish one another well. I was very pleased, Commissioner, that you were recovered today and that it would be desirable if the reactors, in particular Yaslovske Bohunice, had been decommissioned earlier. I think that the debate which we have been having for some time now could perhaps be moved forward a bit with a few specific questions. In your evaluation, Commissioner, what do you think of the fact that relatively large sums of money from EU programmes, e.g. PHARE, have been poured into upgrading in the east and yet there are so few positive results to show for it?
What can be done, and this is my particular concern, so that the proposed and now accepted exit dates regarding all types of nuclear power stations, not just Yaslovske Bohunice, can actually be met? What are the Commission' s plans, since we all know that there can be long gaps between an announcement and the actual decommissioning?
On another point: I also received the investigation by the Risk Institute of the Academic Senate at the University of Vienna, which puts the issue of Yaslovske Bohunice in a different light again. The previous speaker, Madam Echerer, has already pointed out that there is no containment and also, according to the independent assessment of the atomic safety authority in Slovakia, no adequate operational safety of the plant. What does the Commission intend to do about this?
Is it not also the case, if we once again refer to Yaslovske Bohunice, that it simply isn' t true that the Slovak Republic is so very dependent on these reactors? I would like to quote from a report from a joint working group of the European Union and Slovakia on nuclear energy which states very clearly: "Even without Bohunice V 1, the country is in a position to cover its average consumption needs with national production throughout the period to 2015." This means that the arguments which are continually produced by Slovakia that decommissioning would endanger independent energy provision are not correct.
By way of summary, I would like to conclude that I am still convinced that there must be a little bit more, specifically concerning the premature nature of decommissioning and realisability, where the EU will be able to make the necessary financial aid a little easier.
Mr President, I would like to thank Commissioner Verheugen for the very thorough report he has given us of the problems he is encountering in this field which is so essential to the future of Europe. Listening to him and to my fellow Members throughout this debate took me back to the recent election campaign and to the answers that we were required to provide at that time to the voters regarding the need to establish and to complete the construction of Europe.
Clearly this is one of the fields - i.e. the threat constituted by the existence of so many nuclear power plants but also all the armaments accumulated on the territory of the former Soviet Union - where none of the Member States may, individually, claim to intervene on behalf of security of the entire continent. Only Europe and - Commissioner, I thank you for having understood this - only a united Europe may go to the assistance not only of the countries which are applying for membership of the European Community, but also all those which have nuclear installations which do not comply with our safety standards, in solving this problem taking their own economic imperatives into account.
I would therefore thank Commissioner Verheugen for reminding us that it is only if each of the Member States makes a contribution to providing the necessary appropriations that we shall be able to achieve this objective which is common to all of us and which has been mentioned by all of us.
Ladies and gentlemen, firstly may I thank you for your get-well wishes. It is a genuine cold, not a political one. I shall gladly take some aspirin C later, hoping that I do not also get stomach ache.
I feel vindicated by the debate which you have conducted and thank you for the full and unambiguous political support which was evident in your contributions. It is very important for the Commission to be able to point out in its discussions that the European Parliament sets the most stringent high standards in the issue of nuclear safety. This is an important factor for the States with which we are dealing because they are well aware that at the end of the accession negotiations the European Parliament must give its consent, that nothing, therefore, is possible without the European Parliament and that the wishes of the European Parliament in this matter are consequently of prime importance.
I would like to make clear that we are focusing on reactors which, according to the G7 opinion dating, I think, from 1992 cannot be upgraded, not because of their safety defects in operation but because of their design. We are therefore talking about reactors which are constructionally unsafe and whose constructions cannot be upgraded, at least not at justifiable costs. In all these cases there is only one reasonable solution to the problem, namely shutdown, and, without any doubt, shutdown as quickly as possible. Anyone who sees these reactors as a safety risk, as we do, must be concerned to see them shut down sooner rather than later. The difficulty is simply that the negotiations on the acquis communautaire, i.e. the accession negotiations, give us only a political means of exerting pressure and nothing more.
As I have already said, the European Union has only extremely limited competence in this area. We are therefore exerting political pressure in this matter, which means that the result will be a political solution. This political solution must not just take into consideration our own wishes. I am well aware that this subject is extremely volatile in some Member States and, as the debate also has shown, particularly at this time in Austria. In reaching this solution, we must, of course, realise that this subject has to a certain extent acquired an almost theological importance in the candidate countries. In Bulgaria, for example, I can tell you that the issue of the closure of Kosloduj has been the number one topic for some months, the topic which sparks all domestic political antagonisms. I must say that the steps which the Bulgarian Government has so far taken, given the balance of power in the country and the fact that the willingness to shut down Kosloduj will be used against the government in the forthcoming elections, as will also happen in Slovakia and Lithuania, must be seen in this light as brave decisions.
We will not fail to find a compromise, that is to fix a date which we can still accept at worst. In each instance this date must be clearly independent of the projected time which each reactor has to run. This is what we did with regard to Ignalina and Bohunice. I would like to mention something else concerning Bohunice because for some time now there have been attempts to draw me into the Austrian dispute. These will not prove successful, however, because I fully agree with the Austrian position that we should try to achieve something even better. Wolfgang Schüssel and I both said this clearly in the Council yesterday.
The Austrian Foreign Minister raised this issue yesterday in the Council and I said that I supported it and, indeed, all the efforts being made to use the, in my opinion, considerable scope which exists; I firmly support this. The problem is simply that when I entered office, as you know, I found a completed agreement with Slovakia; completed and sealed. It was published only days after I entered office. However, I severely criticised what the Commission had negotiated with Slovakia. There was no alternative but to react in the way that I did. However, from the outset, including here in Parliament, I have said on many occasions that in the case of Bohunice I believe that further discussion would be appropriate and that the Slovak position gives reason to believe that more can be achieved.
Some colleagues have voiced the question of whether it is really wise to invest in the safety of nuclear power stations which are to be shut down. This is actually an incredibly difficult question and, as I see it, pretty much a question of conscience. In recent years the Commission has also spent money on ensuring the operational safety of the nuclear power stations under consideration until such time as they are shut down, basically concentrating measures on the improvement of the safety culture in these countries, the creation of independent supervisory authorities and the training of the personnel who carry out this supervisory work. We have not financed investments which would extend the life of these nuclear power stations. That does not come into it.
Unfortunately, however, we must also distinguish between the Soviet-design nuclear power stations in the candidate countries which I have been talking about and the Soviet-design nuclear power stations outside the candidate countries. Here we have a different lever. In the first instance, the lever is politically very strong because these States wish to enter the EU and we can say plainly and simply that a precondition is that this issue be resolved in a way which is acceptable to us.
In the case of Russia, Belarus, Armenia, Ukraine or other States, we obviously do not have the same means of exerting pressure. Nevertheless, I am convinced that the European Union must also be involved in raising the safety standard in these States. It really is a dreadful dilemma. We know that a nuclear power station must be shut down and yet we have a political situation in which this cannot be achieved. We are faced with the question of whether to do something to at least ensure safe operation and perhaps gradually improve it, knowing full well that this might lead to the nuclear power station which you want to shut down remaining in operation longer than would otherwise be the case.
I have to say that these are questions which do not let you sleep peacefully. The speaker who said that was completely right. However, where nuclear safety is concerned we must, I believe, leave no measure untried which might lead to further increasing the level of safety which we already have. I see no alternative other than, where we are dealing with power stations which we want to shut down but which, for the political reasons mentioned, we ourselves are unable to shut down, doing something to at least remedy the most serious safety defects, however difficult and complicated that might be. This is my answer to the very basic question which was asked.
We will certainly be returning to this subject on frequent occasions. I sincerely hope, and I say this with good cause, that on the next occasion that this matter is discussed I will be able to report on a situation which is considerably better than it is today.
President, I would just like to say to the Commissioner, if I may, that I liked his summing up much more than his statement at the beginning. I congratulate him on it, particularly in the circumstances of his health, and I say well done, and come back and say more to us in that fashion Commissioner.
(The sitting was suspended at 4.49 p.m. and resumed at 5 p.m.)
Ban on British beef - Production and sale of tobacco
The next item is the Commission statement on the decisions taken at today' s meeting of the Commission.
The Commission took a decision today on my initiative to initiate formal legal proceedings against France for not lifting the embargo on British beef. This decision is without prejudice to the negotiations which are continuing on an amicable settlement to the current dispute.
Let me be very clear. We are very close to a solution, and I remain convinced that an amicable solution is in the best interests of all parties, the UK, France and the Community. Negotiations and contacts are continuing over the few outstanding issues which continue to block an agreement. I am hopeful that with a little goodwill on all sides the ban can be lifted in the very near future. I am aware that there are critics, including in this House, of the discussions that have taken place in this case. However these discussions are the best means to reach an early solution.
In the absence of formal procedures to lift the ban within the EU, the situation is even more difficult. The British efforts to lift the ban in third countries, including the US, and in its Commonwealth partners, bear this out. Nonetheless it is necessary for the Commission to formally signal that France has not fulfilled its obligations to lift the ban. I am asking France therefore to submit its position in reply within two weeks.
I have also informed the Commission of the situation concerning Germany, the only other Member State which continues to impose a ban on the import of UK beef. In this instance, however, the German authorities have not declared that they will not lift the ban. Instead their position is that a number of constitutional steps have to be cleared, in particular the approval of the Bundesrat. In Germany' s case also, however, there is now a need for positive action to lift the ban. I will be reviewing the situation in the next few days with my services in this respect: in particular Germany will be asked for an indication of its timetable for lifting the ban. I will be insisting on equivalent treatment for both countries, and a communication will be sent to Germany in this regard requesting its proposals on a timetable for lifting the ban.
Mr President, Commissioner Byrne, I welcome the fact that recognition will be given to Community law. Legal awareness of Community law must be increased in the Member States. However, I would like to ask you whether we are looking at a long time period if you initiate treaty infringement proceedings. In the meantime, will the Commission ensure in negotiations and in any compromise decisions that what you announced during the hearings at your installation, by which I mean testing, will be applied and that beef labelling, which will become obligatory on 1 January 2000 unless other regulations are passed, will take effect in connection with the lifting of the import ban and its enforcement in the States which have adopted import bans?
This is the first step under the old Article169 procedure which is now under Article 226. Provision is made in that Article for sending a letter of this type prior to the actual institution of the proceedings. But it is part of the infringement proceedings and is regarded as the first step. It sets out in chronological form the present position, how we have reached this stage; it then sets out the legal position and then requests France to respond and set out whatever arguments it wishes to advance in its reply. All this is to be done within a period of two weeks.
Within the discussions over the last few weeks, a number of issues were discussed, as you are probably aware, and one of the issues that was identified was the question of tests, as you rightly identify in your question. You draw attention to the fact that during my hearings on 3 September before the Committee on the Environment, Public Health and Consumer Policy, I mentioned that it was my intention to establish diagnostic testing for BSE on an EU-wide basis. That is still my intention. That fact was also drawn to the attention of the parties who were involved in these discussions over the last couple of weeks.
As I mentioned on that occasion, one of the purposes of establishing such a testing system is to ensure that there is an equal testing system throughout the European Union so as to identify the levels of infectivity throughout the EU, and in particular to identify what further measures may be necessary. The removal of SRMs would be one particular issue I have in mind in relation to that.
On the question of identification and labelling, one of the important issues that we discussed over the last few weeks was the requirement contained in the legislation for traceability. That is an important issue. It was discussed in Florence. It also forms part of the DBES and is in the forefront of our minds in relation to this and has been incorporated into our discussions.
This is a very sad day for Parliament and for the rule of law. I wonder whether the Commissioner can explain why he has not acted more firmly and insisted earlier that a unanimous scientific opinion is not negotiable. This Parliament deals with laws; the people who elected us - certainly in the United Kingdom - are waiting to see the law enforced and have been waiting since October. This is a very bad precedent for the European Commissioner, given that he is about to write a White Paper on a food safety agency. Are all unanimous scientific committee opinions delivered to him in future to be negotiable? We hope not. Secondly, where exactly is France raising problems and can the Commissioner confirm that any problems raised by France must result only in clarification to the French and not in any changes to the British date-based export scheme?
As I have said on a number of occasions, including in the committee that Mrs Jackson chairs, the DBES scheme is not a negotiable issue. It has not been a negotiable issue nor has it in any way been undermined in the discussions that we have had over the last few weeks.
I believe that this is a good day for the rule of law, I believe that it is a good day for the Commission and I would suggest that it is also a good day for all the institutions of the European Union including Parliament. A decision was taken in the Commission today to initiate infringement proceedings rather than not to initiate legal proceedings. In those circumstances, I find it difficult to understand how this could be described as a sad day for Parliament or a sad day for the rule of law.
These proceedings, as I say, have been decided upon today and they will be initiated unless the discussions that have been taking place produce results within the next few days. We came close to resolving these issues over the last few days - I had expected them to be resolved if not yesterday, then certainly this morning. I was disappointed in that, but I believe that we may yet finally resolve this issue over the next couple of days.
I would also like to remind Members of the House that, as I have said on a number of occasions, problems of this nature are much better resolved in an amicable way. The resort to litigation is necessary in circumstances where the parties to a dispute or a difficulty cannot reach agreement. In the case of this dispute, it seems to me that if these two Member States can resolve this difficulty through discussion, in association with the Commission, that would be by far the best way forward. It would also achieve a much faster result. I would imagine that the people that Mrs Jackson represents in the UK would like to see this matter resolved quickly, rather than in two years time, by a verdict from the Court. That is why I have pursued this particular line and will continue to do so despite the decision today to initiate infringement proceedings.
Mr President, Commissioner, I share your belief that this is a problem which must be handled extremely carefully. You rightly stated that we must take scientific opinions seriously and I assume that British farmers wish to sell safe beef as soon as possible and not wait two years until they can do so. For this reason, no one in this House, nor indeed anyone at all, can really want to see treaty infringement proceedings which will take two to three years and create nothing but uncertainty in the European Union during this time.
Mr Byrne, can you tell me how you will be able to ensure that objections at a scientific level are investigated in the shortest possible time so that Member States are not able to repeatedly raise objections and to apply laws without needing to prove their case? Can you also tell me that you will make clear to Germany that you are expecting constitutional barriers, such as a resolution of the Bundesrat at the earliest possible opportunity? Mr Byrne, finally I would like to ask one more question which I have already asked in Brussels. Would you please be a little clearer about the issue of testing? When will you present the House with a proposal to prescribe BSE testing as compulsory in the European Union?
, Commission. In relation to scientific information and its evaluation and so on, this is an issue I have been considering, not only because of the events of the last few weeks when the food safety agency of the Member State in question took a different view from the Scientific Steering Committee. That obviously was an issue of some considerable concern to me. But also because the Commission and myself, and my service in particular, have been looking at the establishment of an appropriate structure for a food safety authority.
One of the issues that will be of paramount importance in considering such a structure will be its jurisdiction and how, in particular, it will relate to any food safety agencies established at Member State level.
Quite clearly, a controversy between these two agencies such as we have had over the last few weeks cannot be tolerated if we hope to have a unified harmonised market. Confidence in such a food safety authority at Commission level will have to be such that Member States and the authorities and scientists in Member States, have full input into such an agency but also have confidence in it so that its opinions are fully and readily accepted.
In relation to the situation in Germany that you asked me about, as I said earlier, my discussions with the minister responsible in Germany lead me to the conclusion that the German Federal Government wishes to move towards lifting the ban and that the discussions arising out of the dispute involving France will ease any lingering concerns that may exist in Germany. I have been in constant communication with the authorities in Germany - they have had an input into the discussions that have taken place over the last couple of weeks at observer status level, and I am confident that they understand what has been discussed over the last couple of weeks. Therefore, I have every hope that the Federal Government of Germany will take the appropriate steps now to lift the ban.
In relation to the last part of your question, Mrs Roth-Behrendt, dealing with tests, it is my intention to have something in place in relation to this by the end of the year.
Commissioner, I am grateful for your assurance that this is the first step of the procedure for infringement proceedings. I have had here today beef farmers from my constituency. Those farmers have had to wait more than 14 weeks since 1 August and still their beef is not back on the market in France. They have now been told that they have to wait a further 14 days until we get the French position.
May I put it to you straight. Do you not already know what the French position is? Has the time not come for the Commission to throw the book at the delinquent Member State? Does not anything else make the Commission look limp and lily-livered and undermine public confidence in the European Union?
Will you make it clear please at your press conference that the full force of the law will be used against the delinquent Member State unless this ban is lifted.
I find it difficult to make it any clearer than I have already made it. We have commenced proceedings, we have taken the decision to take the first step in initiating proceedings. I do not know which book you think I should throw but it seems to me that the initiating of proceedings is the only step open to me to achieve compliance with Community law apart from negotiations. I have been doing that for the last six weeks with considerable success and I expect to continue to negotiate in tandem with the institutional proceedings over the next few days.
My belief is, as I have said to Parliament on the last occasion I was here, that cool heads and firm determination are much better than adopting another approach. This is the approach that I commend, it is the approach I have embarked upon, it is the approach I believe is going to achieve results and it is the approach I intend to continue with.
Commissioner, obviously, I am still French and I am still in favour of the precautionary principle. I have already had the opportunity to ask you a number of questions, which have still not been answered, particularly regarding the varying assessments offered by scientists. Consequently, today, as a Member of the European Parliament, I find it hard to see the difference between your experts and the French experts.
Professor Dormont' s work on prions has, I believe, met with international recognition. He is not a person who is working on behalf of a specific lobby or in opposition to a specific lobby. He is simply doing what the consumers, the voters and people of France asked him to, i.e. applying the precautionary principle for the sake of food safety. He is only doing his job. The French Government which set up this food agency is doing nothing more than acting on the requests of the citizens of France.
We have not, then, had any response regarding the varying assessments of the scientists, and I would like to hear your answer to this.
I would like to draw attention again to the fact that we had a unanimous opinion from the Scientific Steering Committee set up at European Union level some weeks ago. That committee is made up of 16 experts drawn from most of the Member States and is chaired by a fellow countryman of yours. The opinion that it expressed was unanimous and reinforced two earlier opinions this same committee had reached. So I am confident that the opinion expressed by them is a good opinion. I am also confident that the agreement which is now close to being reached between all the parties will also be acceptable to the French agency. In the event that we achieve that, which I earnestly hope we will, it may very well be the end of the difficulty that we have been faced with for the last six weeks.
I am very interested in the statement the Commissioner made. He is quite right to point out that we want to avoid legal proceedings or court proceedings if possible. But if he is correct in saying that the two parties are only two days away from a possible agreement, it is absolutely inexplicable that he should be giving one of the parties two weeks in order to resolve this matter. We were told several weeks ago that today was the deadline - and yes, the Commission has initiated proceedings. But for heaven' s sake Commissioner, by indicating today and presumably also at your press conference, that there is another two weeks, you will make everyone read that as meaning that you have simply extended the deadline. How on earth do you justify the fact that in instigating proceedings today you are also effectively sending a signal to the French that they still have another two weeks to take a decision on this matter?
You have to understand the actual provisions of Article 226. It provides specifically for the sending of a letter of this type and it also specifically calls for a response within a period of two months. I felt that a period of two months was too long; I felt that a period of one month was too long; I felt that a period of two weeks was appropriate. In those circumstances, that is the period of time that I have included in the letter which is the first step in the initiation of proceedings.
I should say that this does not mean giving anybody a further two weeks. The decision today has been to initiate proceedings. That was a decision I said that I would put before the Commission some weeks ago. That is what I have done. It is the first step. It sets out the chronology of the events and the legal position and requests the Member State in question to respond within a period of two weeks. No further time has been given. This provision is contained in the Treaty of Rome as amended and is something which I cannot change now - other than to shorten the period, which I have done. However, I should say that the fact that the letter stipulates a period of two weeks within which to reply does not preclude further discussions taking place and an agreement being reached within the next couple of days, if that proves possible. It does not in any way undermine that process because we are, as it were, moving on two separate tracks.
So I have to assure you that the inclusion of fourteen days in the letter does not, in my mind, suggest an intention to stave off negotiations or further discussions for a period of two weeks. Those discussions continue in the hope that we can achieve a result.
I congratulate Mr Byrne on his position. He may well remember that I asked him last week in Brussels to say whether he would instigate proceedings today and obviously he has done so and I am delighted at that. But he must understand the feelings of this House. Today, we have half the Conservative delegation in this Chamber to hear his responses - and I have to say very few of my Socialist colleagues from the UK party. As of today, there are eighty-six infringement proceedings against France, so this is not something new to France. One of those infringement proceedings concerns bovine products - could the Commissioner actually answer the question as to what that case involves. Secondly, has the UK Government applied for compensation, because it should be doing so on behalf of the British farmers who have lost out?
The procedure whereby anybody can apply for compensation arising out of infringement of European law comes under a different article. The competence of an individual or State to bring those proceedings is not really a matter for the Commission. So I would not necessarily be aware of any such proceedings. But so far as I am aware, no such proceedings have been instituted. But I may very well be wrong about that.
According to my calculation, unless there are new members of the Conservative Party, the proportion of Members from our side and their side are almost the same.
Mr President, I consider that this is a black day for consumer protection! Mr Byrne, you promised when you entered office that you stood for preventive consumer protection and for transparency. I would like to ask you, as my colleague has already asked, how you tie that in with the precautionary principle and credibility. In the hormone dispute we are taking the side of the precautionary principle, but not here. This seems to be a form of force-feeding if consumers do not have the option to be informed.
How can you promise transparency for the consumer and also postpone the date for labelling? How do consumers have the right to freely decide for or against this meat? What do you think about Article 36 being violated? Article 36 gives Member States the option, when there are health risks, to impose an embargo. Where is there more doubt than here? We know little about the incubation time. You know that the advisers have expressed grave doubts, including doubts over the problem of transferability. So that is my question. I believe that that you are undermining Article 36 and that you are trampling underfoot the precautionary principle and transparency for consumers by taking this decision prematurely instead of actually ensuring that foodstuffs are exactly what they should be, suitable to eat and free from health risks!
I have said since the time that I took up this position that it was my intention to make decisions on a science basis, examining the best scientific evidence available to me and making my decision on that basis. I have available to me a unanimous opinion of the Scientific Steering Committee. It is a further opinion expressed by that committee, following an earlier one. I make the decision on the basis of that. In my view it is a fully transparent process. The decision is based, as I say, on the opinion of the SSC. I cannot see that there is any lack of transparency in relation to that.
You raised the question of the precautionary principle. The application of the precautionary principle is sometimes not fully understood. It only applies in circumstances where either there is no scientific evidence or the scientific evidence that is available is so uncertain so as to be unreliable, and in circumstances where the damage that can be caused is of an irretrievable nature and the remedy that is proposed is proportionate, cost-effective and time-limited.
To compare the situation of BSE and hormones seems to me to be inappropriate. The precautionary principle is not being applied in relation to hormones. The decision in relation to hormones in beef and its importation is based on scientific evidence - that was supplied to the Commission before I came into office by the appropriate scientific committee - to the effect that one of the hormones in particular - 17 beta-estradiol - is a complete carcinogen.
Given that evidence, it seems to me to be appropriate to impose the ban. It also seems to me to be inappropriate to lift the ban with that opinion in place.
In relation to the BSE issue, once again it seems to me that the application of the precautionary principle is inappropriate because we have a firm opinion from the Scientific Steering Committee. Its members are drawn from most Member States of the European Union, scientists at the very pinnacle of their careers and abilities who advise on this issue. Therefore, I follow their advice. Since there is scientific advice on the issue the application of the precautionary principle is not appropriate.
In relation to the labelling issue, the whole question is currently being examined and is before Parliament. It will be open to Parliament to amend the legal principles if it so wishes.
You raised the question of Article 36. In my opinion Article 36 would be an inappropriate defence and would not provide a defence in the circumstances of this particular case. It does not provide, as I understand it, for a situation where there is a harmonised market as there is in this instance.
In relation to transmission, there is no evidence of any other form of transmission of BSE other than the two that have been identified, which are feed and maternal transmission. Until such evidence is available it is appropriate to proceed on the basis that these are the only two methods of transmission.
Commissioner, there are at least 47 very important countries, such as the United States and many countries of the Commonwealth, which are maintaining the embargo on British meat. The question I would like to put, following the decision you made today, is this: will you get to the very bottom of this? And will you ask, for example, the World Trade Organisation to state that it is against this embargo? I think that this is a very important question. Secondly, yesterday, the President of the Court of Auditors presented his annual report to us in which he points out serious deficiencies in the keeping of the registers of bovine cattle in Great Britain. Did you take this into account today when you made your decision?
Yes, it is, of course correct to say that there are a number of other countries that have maintained an embargo on the importation of UK beef. I have to say that since taking up this job eight weeks ago I have concentrated on the European Union. In relation to deficiencies in stock and so on, my understanding of the operation of the DBES scheme is that it protect public health and ensures food safety in relation to the exportation of UK beef. I would also draw your attention to the statement contained in the communiqué from the Scientific Steering Committee that beef exported under the DBES scheme is as safe as any other beef in the European Union.
The point of order is as follows: this is such an important issue which affects British farmers across the UK that we should surely have more time to question the Commissioner. This is the first time that he has been able to come and tell us definitely that legal action is going to be taken, and we have a lot of questions. Can I request that we have some other time to ask the Commissioner questions?
Mrs Lynne, we will see what we can do about that proposal.
I noticed just now that a Member of the Parliament was seeking to intervene rather more directly than I thought was appropriate. I believe that she sought the floor and, like many Members, did not have a chance to put a question to the Commission. I therefore share the view of Mrs Lynne that this Question Time has not been long enough given the importance of the subject.
Nevertheless, can I ask you to confirm that it is quite inappropriate for Members of this House - Liberals or otherwise - to seek to persuade you to hear them. I think the staff ought to make sure that this is prevented in the future.
Thank you very much, Mr McMillan-Scott. I hope that colleagues realise that there are still more than 20 people who would wish to ask questions on this issue. I try to draw a balance between political groups and between nationalities to make sure that there is fair-play right the way round the Chamber. I think the Commissioner has done very well in answering the questions this afternoon.
I give the floor to the Commissioner for a statement on tobacco.
- Today the Commission also adopted a proposal for a very important directive on tobacco. It is the end of a long consultation process involving the Council and Parliament. Essentially it provides for the following: a lowering of current tar content in cigarettes; the introduction for the first time of a limit on nicotine content in cigarettes; the introduction of limits on carbon monoxide; improved and bigger labels on cigarette packs on the dangers of smoking and on the tar, nicotine and carbon monoxide content of cigarettes; controls on the misleading use of descriptions such as 'mild' and 'low tar' etc.; and new safeguards on additives to tobacco.
The case for such a directive is clear. The Community has very important public health obligations, especially since the ratification of the Amsterdam Treaty. These include the obligation to ensure a high level of health protection in all Community policies and activities. Smoking kills half a million citizens in the European Union each year and is the single, biggest, preventable cause of death. We must therefore be seen to take strong measures to tackle the problem.
The directive, when adopted, will provide European smokers with the highest level of protection in the developed world. They will be better informed of what is in their cigarettes and of the dangers of smoking. They will also be afforded protection by the measures to limit tar, nicotine and carbon monoxide levels. However, the directive is also proportionate. We have been careful not to stigmatise smokers. We need to avoid being over-prescriptive and interfering in citizens' day-to-day lives. The aim instead is to put in place a framework, where there is full information on tobacco and its dangers. This will complement the Community ban on tobacco advertising which will combat industry-led efforts to attract new smokers, especially young people.
The combination of these measures should ensure that smoking will be a much less contentious issue in the future. I am hopeful that Parliament will support the Commission' s proposal under the codecision procedure in the forthcoming negotiations.
Question Time (Commission)
The next item is Question Time (B5-0033/1999). We will examine the questions addressed to the Commission.
Part I
Question No 42 by (H-0634/99):
Subject: Helms­Burton Act Is the Commission aware of the comments made by the US Secretary of State, Mrs Albright, ruling out any possibility that the US Congress might amend Title IV of the Helms-Burton Act, thereby failing to comply with one of the core aspects of the agreement between the European Commission and the Clinton administration, part of the new arrangements provided for by the Transatlantic Summit between the US and the European Union in May 1998?
Is it aware of moves by the US State Department to open an investigation or to seek information or recommendations with a view to reaching agreements involving the Sol-Meliá Group prior to applying the Act to the said group and other European undertakings, including Club Med and LTU, thus blatantly violating the agreements reached between the European Commission and the Clinton administration within the Transatlantic Summit framework granting European undertakings exemption from the scope of the Helms-Burton Act?
What measures does it intend to take to ensure that this Act is not applied to European undertakings?
Does it intend to stand by the undertaking given by Commissioner Sir Leon Brittan to Parliament=s Foreign Affairs Committee, whereby, in the event of a failure to honour the terms of the agreement in full, the European Union would once again ask the World Trade Organisation authorities to convene a panel?
The Commission recalls that the decisions and statements made at the European Union-US Summit of 18 May 1998 regarding the Helms-Burton and Iran-Libya sanctions acts, were intended to pave the way for a definitive solution to this major bilateral disagreement. The Commission remains very concerned that no tangible progress has so far been made on the US side on their commitment to seek Congressional amendment to Title 4 of Helms-Burton, not least since the US Administration has regularly recalled that the President is obliged in the absence of such an amendment to enforce Title 4.
The Commission has for its part always made it clear that if action is taken against EU companies or individuals under the Helms-Burton Act it would request a new WTO panel against the US in respect of this act. The Commission had urged the US Administration to accelerate the implementation of the May 1998 Summit deal. The Commission is aware of the inquiries by the US State Department into the activities of certain of the companies mentioned by the honourable Member and is following the situation very closely. The Commission will continue to keep the European Parliament informed of any new developments regarding the implementation of the 18 May 1998 understandings.
Let me just add this: I raised these issues at a meeting with Secretary of State Albright last week. I also went to see Senator Helms on the same visit to Washington. I stressed two points: first our commitment to opposing extra-territorial legislation, second our commitment to protecting property rights and the law of contract. I pointed out that if a waiver enabled us to trigger the May 1998 undertakings, that would ensure a comprehensive attack on the expropriation of property, not just in Cuba, where the May 1998 understanding was strongly attacked. I hope that the senator in particular and his colleagues in the Senate and the House of Representatives will reflect very carefully on what I said.
Many thanks to the Commissioner for his reply.
I would like to say to you, Commissioner, that the fact that the Commission tells us that it is still worried about this situation is frankly not enough. It also seems to me to be insufficient that the Commission, in its contacts with Mrs Albright, should say that she has to comply with the commitments which were agreed within the framework of the Transatlantic Summit. This is clearly not enough.
I do not know if you believe that, after twenty months of non-compliance, the Clinton administration will persuade Congress to ratify and amend Title 4 of the law.
Therefore the question - and I understand and am grateful for your good will, Commissioner - is as follows: is the Commission prepared, in view of the harassment and pressures which European companies are suffering, to do more than express its consternation and concern, and to take some type of measure - and your predecessor, Mr Brittan, committed himself to this before this Parliament: I am well aware of this because I asked the question at the time - in the event that this non-compliance should continue to be absolutely evident and blatant? In a pre-election year, the Senate of the United States is not going to amend the law: is the Commission really prepared to denounce this non-compliance to the authorities of the World Trade Organisation?
I do have an answer, which is that if possible it is still in everybody' s interest to have an agreement to allow the undertakings entered into in 1998 to operate. It is in everybody' s interest to see a waiver to Title 4, it is in everybody' s interest including potential investors not to have a trade dispute that not just discourages investment but poisons our overall relations. So far we have not been obliged to have recourse to a blocking statute, we have not had to go to the WTO panel, though it is perfectly clear that in certain circumstances we would have no other choice.
I happen to think that at the moment it makes a lot more sense for me to try to persuade American senators, for me to try to persuade the American Administration to behave sensibly, than to throw up my hands and say we are going to go to the WTO. If the honourable Member has a better suggestion than going and trying to persuade Senator Helms - which I am not sure has been done recently - I would be delighted to hear in all humility what it is. I think for the time being it is more sensible for us, provided there is no action which triggers a recourse to the WTO, to try to persuade the US Administration and the US Senate.
Mr President, it is a fact that this disgraceful law, known as the Helms-Burton Act, has had catastrophic consequences both for socialist Cuba and its people, and for humanity as a whole. Not only does it seek to subjugate a proud race which insists on its right to self-determination; it also signals the wish on the part of the American imperialists, manifested on numerous occasions, to impose their will and their laws on the international economy, on international trade and on international business. This is why the Helms-Burton Act has met and continues to meet with general disapproval and demands for its immediate repeal, and rightly so.
What worries me is that the request for European undertakings to be exempted from the scope of this criminal legislation, however beneficial this may in fact be to European undertakings, fails to solve the problem. In essence, it is tantamount to acknowledgement of the Act, thereby detracting from the very pressure which we are exerting for its repeal. Do you not think, Commissioner, that the European Union should exert all its influence, using every means imaginable, to bring about the immediate repeal of this unacceptable Act, rather than confining itself to statements.
I want to assure the honourable Member straight away that the undertakings given in May 1998 did not in any way mean that we accepted the legitimacy of Helms-Burton legislation. Our views on extraterritoriality are perfectly clear. We have made them clear again and again. We have also made clear - and you do not have to be a dyed-in-the-wool imperialist to take this view - that we are against expropriation of property. I imagine the honourable Member is against the expropriation of property as well. Sanctity of property rights has a great deal to do with the stability of plural societies. If, at the end of the day we can have a waiver of Title 4 under Helms-Burton and the triggering of the undertakings we gave in good conscience in May 1998 then that will be in everybody' s interests, it will prevent any trade dispute with the United States and it will give, I hope, investors around the world - not just in Cuba - greater certainty about what they are putting their money into.
Exceptionally, I am going to accept a procedural motion by Mr Salafranca. I fear that this may be a piece of parliamentary manoeuvring, but we are going to run that risk.
No, Mr President. The Commissioner asked me, in relation to the question which I asked him at the time, if there was any other option rather than convincing Senator Helms.
I would like to tell the Commissioner that here there have been agreements which have clearly established two obligations on the part of both sides: the United States committed themselves to amending Title 4 of the law and not to apply the law to European undertakings. They have not amended Title 4 and - as you recognised in your reply, Commissioner - pressures are being applied on European companies. Therefore, I believe that the only language that means anything is hard facts. And the United States negotiated on the basis of the complaint which was presented to the GATT authorities.
Therefore Commissioner, I would ask you to expand somewhat, on behalf of the Commission, with regard to your concerns.
Thank you very much, Mr President, for your benevolence.
Yes, I have been benevolent and I do not want to set a precedent because second questions are not allowed.
Mr President, as the Commissioner raised the point as to whether I too am against the expropriation of property, I should like to tell him that, when it comes to colonial property, I am in favour of the expropriation of property. The American installations in Cuba were colonial property and they were right to expropriate them.
I would ask Members not to use this Question Time to establish a political, and sometimes ideological, dialogue with the Commissioners. This is not the time. Anyway, the Commissioner may reply to these atypical questions or interesting interventions, but it must be outside the Rules of Procedure, at your convenience.
- I would certainly enjoy a polemical exchange with the honourable Member on some other occasion and to share with him, as a former colonial oppressor myself, our respective views of the imperial legacy, but perhaps I can respond to the honourable Member once again.
It is absolutely clear that if, as we would like and as we have sought, Article 4 waiver is given, then we trigger the agreement of May 1998. If we do not get that waiver then the agreement does not come into operation. It still makes sense - and there has not been any of the behaviour yet which has required us to put in place a blocking statute or go to the WTO - if it is still possible for us to reach an agreement it would be in everybody' s best interest. If it is not possible to reach an agreement, then it is perfectly clear that we will have to go to the WTO panel. But for the time being I would still hope that we manage to reach an agreement.
Question No 43 by (H-0650/99):
Subject: East Timor At its sitting of 5 October 1999 the European Parliament was informed by Commissioner Patten that the Commission attaches very high priority to the humanitarian aid and reconstruction support plan for East Timor. On the same occasion, Mr Patten spoke on the EU=s support for the actions of UNAMET and on the plans for sending a new evaluation mission to East Timor.
Is the Commission in possession of fresh data relating to East Timor=s needs in the matter of support? Can it now state more specifically how it intends to act on its undertaking to support the reconstruction of East Timor?
Let me deal first with humanitarian aid. ECHO' s on-going aid amounts to EUR 5 million in two tranches of EUR 2 million and EUR 3 million. In addition ECHO is preparing a further decision to provide a significant amount for additional humanitarian assistance. These projects will cover food distribution, logistic support, water and sanitation, medical assistance, protection and security for the returnees and the transport of returnees from Dili to their place of origin. An essential element of humanitarian aid consists of food supply. A few days ago, the Commission reached agreement with the World Food Programme to supply 10,920 tons of maize and 1,240 tons of vegetable oil. This aid will cost EUR 8.5 million.
As regards our support for the UN administration the Commission intends to give EUR 10 million support to the new UN trust fund for East Timor. Consultations with Member States are already under way. The Commission should take a formal decision by the beginning of December. Another visible demonstration of the Commission' s priorities in helping East Timor is the forthcoming visit at the end of this month of my colleague in the Commission, Mr Nielson, to East and West Timor.
As to the long-term prospects for rehabilitation the report of the Commission' s representative who participated in the World Bank-led assessment mission to East Timor will be evaluated as soon as he returns to Brussels tomorrow. The Commission will keep the European Parliament informed about this.
I see, incidentally, from this afternoon' s news agency reports that the World Bank has calculated after its mission that between USD 260 million and USD 300 million would be needed for medium-term reconstruction in ruined East Timor and that it will be seeking most of the funds from donors in Tokyo next month. We will be attending that donors' conference.
Mr President, Commissioner, on 5 October, when we addressed the subject of the reconstruction of East Timor and in your answer to the MEP Mário Soares, you said, in this Chamber, and I quote: "We have to put our money where our mouth is" . And I must say that I did not doubt that that was your intention, because this Chamber is familiar with your CV, particularly your time in Hong Kong, which shows an unswerving commitment to the defence of human rights and of a democratic system that is not confined to Europe alone.
Nevertheless Commissioner, I would still like to ask you a question. In its budget, Parliament voted, at first reading, for an invitation to the Commission to set up a task force to manage the aid for the reconstruction of East Timor. I would like to ask you if the Commission is actually going to set in motion this task force to organise all the aid efforts for East Timor.
I think the honourable Member would think it sensible for us to have taken part in the World Bank assessment mission and to wait for our officials who have been taking part in that assessment mission to report before we actually come to the budgetary authorities and ask for specific amounts of money. But I have no doubt at all that we will be expected to be sizeable contributors to the reconstruction of East Timor, though I imagine the honourable Member would agree with me that others should be contributors as well and I imagine that the honourable Member would also think it sensible for us to try to draw on the lessons of reconstruction activities elsewhere, not least in Kosovo to ensure that the money we deploy in East Timor is spent as effectively and rapidly as possible.
I have to say that it gives me very great confidence that Sergio Vieira de Mello is to be the UN administrator in East Timor - he is somebody that I worked with very closely in my previous occupation in Hong Kong dealing with the refugee and illegal immigrant problem there. He is a man of outstanding qualities and we will all look forward to supporting him in the very important work he has to do.
I just add this to the honourable Member - there is also an obligation on us to give some assistance to the new government in Indonesia as it tries to make the transition from authoritarianism to democracy. There are appalling social and environmental problems there - I would like to be able to help as much as possible. Then I look at the size of our Asia programme which runs at around EUR 350 million per year and I scratch my head about how we are going to be able to provide the level of assistance required to what may well be one of the very largest and most important democracies in the world. So I think we have to do our bit - in fact more than our bit - in East Timor and that we must also help in Indonesia about which we look forward to putting forward a communication to the Council in the early months of next year.
Question No 44 by (H-0608/99):
Subject: Protection of EU companies' interests in Kosovo The Greek Telecommunications Organisation (OTE) and the Italian company STET International, owners of 49% of Srbija Telekom, are being threatened and harassed in Kosovo by the KLA and >others= in a bid to oust the two companies B the sole legal owners of network rights in Kosovo B from the region, in breach of international agreements. At the same time, Mytilinaios AE, which has invested more than $ 52 million in the >RMHK TREPCA= mines, is being obstructed and subjected to pressure with the ultimate aim of depriving the company of its contractual and real property rights in the mines.
Given that EU companies are involved and that there are indications of covert support from EU representatives for these aims, what practical measures have been taken to safeguard the interests of the above companies and what guarantees will there be that they can pursue their activities without hindrance so that they are not supplanted by other companies and organised criminal interests?
To date, the Commission has not actually received reports of any threats or harassment of EU companies with interests in Kosovo by the KLA; however, if that were to happen, it would be brought to the attention of UNMIK and KFOR immediately. UNMIK which is responsible for the interim civilian administration of Kosovo is devoting considerable energy and resources trying to revive the Kosovan economy. This includes the reestablishment of a legal and institutional framework as well as coordinating the very considerable amounts of donor assistance that are supporting the economy. There is currently little or no economic activity taking place in the Trebce industrial complex including the mines which are being guarded by KFOR.
Commissioner, as to whether or not there are reports, I have before me a written reply by Mr Dickson to a written question on these matters which bears the stamps and seals of all the organisations. However, that is by the by. The point is, it is only to be expected that, in a region in turmoil, there will be no particularly official record of the action, legal or otherwise, of certain systems with no legal status or authority. What is certain is that, if you were to inquire right now into the state of telecommunications in Kosovo, the answer would automatically come to light. You know full well that telecommunications in Kosovo, as a part of Serbia, were jointly owned by the Greek Telecommunications Organisation and the Italian company STET International and you also know full well what the situation is now. This investment is not therefore being protected. You know full well that the TREPCA mines were owned and operated by Mytilinaios and you know what the situation is now. And you should also consider in this respect that when the taxpayers of the European Union are asked to fund the reconstruction of Kosovo, while companies already established there are basically being threatened and have no protection, then this is a contradiction in terms and I would ask you to see it as such.
Can I make it absolutely plain to the honourable Member that if he has specific information about threats to a company, if he can let me have them, I will take them up as soon as possible with both UNMIK and KFOR, because I would regard those threats as being extremely serious. I will be delighted to take charge of those papers. The honourable Member is entirely correct to point to the importance of the telecommunications industry in the very construction of economic activity in Kosovo. It is important to the whole economic future of that part of the Balkans, and I will certainly take notice of what he said in my contacts with Bernard Kouchner and with the UNMIK authorities.
I would remind Members that this Question Time is for asking supplementary questions, not to explain doctrine to the Commission. This may suit the Commission, I do not know. But it is only for questions.
Commissioner, you said at one point in your reply that UNMIK was endeavouring to create a legal and institutional framework for Kosovo. I should like to remind you that Kosovo has a legal and institutional framework and that it is still part of the Federation of Yugoslavia and that this has been acknowledged in a resolution by the United Nations Organisation. Of course, it has not escaped our notice that KFOR is acting as an occupying force, but Kosovo is still, albeit formally, a separate part of Yugoslavia. In the meantime, there have been numerous accusations of a series of infringements by KFOR which calls this status into question. I would be grateful for your comments.
Well the honourable Member has been extremely imaginative because he asked a question about something I did not say. I do not recall using the words 'legal framework' at all in my answer but maybe there was some problem in translation. However, let me deal with his question and say without any hesitation that Resolution 1244 of the UN Security Council has complete authority, there is no attempt to dilute it, as far as I am concerned, it is the basis of our activity in Kosovo, and I do not wish to depart from 1244 and its application by one centimetre.
As for KFOR, I must say that on my visit to Kosovo, I was impressed by the relationship between KFOR and the civil authorities. KFOR is doing its best in extremely difficult circumstances and it deserves, for example, all our support in trying to ensure that there is no repetition of the sort of atrocity against both sides that has unfortunately disfigured life in Kosovo in the past. KFOR I repeat has been working well with the civil authorities and I am sure that will continue.
Question No 45 by (H-0619/99):
Subject: Implementation of the nitrate directive Is the Commission (in particular the Commissioners for the Environment and Agriculture) aware that the European directive on nitrates (91/676/EEC) provides no conclusive guarantees with regard to the quality of ground water, as the directive concentrates exclusively on nitrates from animal dung and thus overlooks a number of other sources of nitrate?
Does the Commission agree that at present it seems almost impossible to implement the directive in full and on time, as it will cause problems in nine Member States?
Does the Commission appreciate that there is no exact way of monitoring implementation of the directive, as various methods of measurement are used within the EU?
As the implementation of the nitrates directive is causing problems in so many Member States, is the Commission prepared to give renewed consideration to improvements and a phased implementation so that the required standards on nitrates can ultimately be achieved?
This question is about whether the nitrates directive overlooks a number of other sources of nitrates. It is about whether it is impossible to implement, it is about monitoring and there is also question about if the Commission is prepared to give renewed consideration to improvements.
This is my answer. The nitrates directive considers not only nitrogen from animal manure, but also from chemical fertilisers both as regards quantities supplied, see Article 5 and Annex III, and methods and periods of spreading and that is in Annexes II and III. The Commission is aware of the difficulties faced by several Member States in the implementation of this directive, but considers it to be an important element of its policy to tackle water pollution.
In this context the Commission will continue to press for full implementation of the directive as requested by the Parliament resolution of 20 October 1998. The Commission is preparing monitoring and reporting guidelines with Member States which will allow comparisons and the aggregation of results and maps from the year 2000 when Member States report on the impact of their first action programmes.
A complete study of eutrophication and groundwater problems and vulnerable zones designation by Member States has already been achieved by the Commission. All the necessary tools for the sound management of nitrogen at field and watershed level can be found in the existing directive as soon as it is properly implemented in all intensive agriculture and livestock areas of Europe.
I thank you, Commissioner, for your response. But her response does not answer my questions. I asked her whether, if it appears that a large number of Member States do not or cannot yet meet the objective of the directive on account of large discrepancies in nitrate sources, both animal and artificial, should a different approach then not be opted for? I have not received a reply to this question.
Neither have I received a response to my question regarding infringement proceedings. If it appears that out of the fifteen Member States, there are at least nine in respect of which infringement proceedings have been initiated and if the Commissioner presses for the implementation of the directive, what do we do then? Do we then enforce the legal instrument, is this what you want? Or would you withdraw this? Or would you just continue pressing for it? I would greatly appreciate it if I could have a clear answer to all these questions, as they have been submitted in writing, in addition to these supplements.
Of course we will insist that the directive be implemented. Now you could, of course, wonder whether the Commission would consider a short-term revision of the directive. The Commission believes that the majority of measures that have to be taken by Member States, for example, transposition monitoring, designation and codes of good practice, action programmes and reporting are straightforward. Most of the measures of Annex II and III are very efficient in reducing losses of, for example, phosphorus from agriculture, and the future water framework directive will complete this with a tool of management plans at watershed level.
So, there is no need for new interim directives or the revision of the existing ones; instead we need increased pressure for their effective implementation at vulnerable zones and farm level. I think the directive could not be clearer, the problem still exists and is increasing, so we just have to continue along the same path. We have increased our legal pressure - 11 countries are currently concerned by infringement procedures at high level - the Court of Justice has recently condemned Italy and Spain, and thanks to this pressure things are now moving in a positive way.
All countries must now transpose the directive. A new designation of vulnerable zones has recently occurred for Spain, Greece, Italy and the UK and the action programme contents have been strengthened in a number of countries. A general improvement in the situation can thus be expected within the next few years.
I share my doubts with Mrs Oomen-Ruijten regarding the Commissioner' s replies but I do not intend to enlarge on this.
At first reading, this Parliament earmarked a sum of EUR 250 million for the budget to facilitate the implementation of the nitrate directive. Even if Parliament only partly approves this at second reading, how does the Commissioner intend to spend this money? I assume at least that she will take Parliament seriously.
Commissioner, you must explain how you are going to spend the money. This is always a difficult question to answer, especially before this Parliament. The other questions which Members want to ask, such as Mrs Oomen-Ruijten' s question, will have to be asked in the lobby in a bilateral fashion. As you know the lobby is very important to political life. In the Chamber, we are only going to answer this question.
I am glad to answer that question. I know what is behind it of course and the Commission is aware of the important economic and social efforts required in Member States with highly intensive production to adapt the structures and practices in agriculture to the requirements of the directive. Those difficulties were already anticipated in 1991 when the directive was signed under the Dutch Presidency. That is why Member States were given five years to prepare for adaptation and four more to achieve it and ensure the necessary reconversions were undertaken in a progressive fashion.
In spite of this, we have some problems, but a new delay would not change the social consequences of the necessary measures. So it is very important that the countries implement this directive. There is a variety of funding at national and EU level - such as agri-environment and Structural Funds - and this may be used to help with reconversion and in the management of its social impact for a transitory period.
Thank you very much, Commissioner. Mrs Oomen-Ruijten should know that we are running out of time. Mrs Oomen-Ruijten, you have ten seconds.
I only want to establish that our questions are not being answered. In fact, what I would like to ask is: if eleven Member States are unable to implement a nitrate directive and the Commission instigates infringement proceedings, what conclusions would you draw from this? I am just wondering about that.
This dialogue will now carry on outside the chamber, in writing or in a bilateral fashion, unless the Commissioner wants to reply within fifteen seconds. If not we will be depriving the other Members and Commissioners of the chance to speak. You have 15 seconds, Commissioner.
If we decide on a directive to protect the environment against eutrophication, if we see that this is a very serious problem and that it is a growing problem, we have to take action. We have decided on a directive and the directive should be implemented. There are, of course, problems which were foreseen nine years ago when the directive was decided. It has been a very slow process in some countries and much faster in others. But the Dutch Government has to take measures to implement this directive, and that is what it is all about. It is really important to realise that you cannot pick and choose what you like but you have to implement the directive. Now we see that things are moving thanks to the legal instruments available to us and we just have to continue, because otherwise we will see much bigger problems of eutrophication.
In the interest of all the Members who have come here today to ask questions, there will be no points of order unless there is disorder and everybody will adhere to the Rules of Procedure. I must fulfil my obligations.
Question No 46 by (H-0590/99):
Subject: Approval of Objective 2 proposals The Commission has asked the Member States for proposals for Objective 2 regions and programmes. Some Member States have submitted their plans for support regions in the manner required by the Regulations, but others have not.
It is vital to the regions that the programmes should enter into force immediately at the beginning of the year 2000. EU aid has a significant impact on the development of the regional economy, and there should not, therefore, be any gap between the old and the new programmes.
How will the Commission proceed in its overall decision making with the aim of ensuring that countries which punctually forward their proposals for regions eligible for support and, subsequently, their Objective 2 programmes, do not suffer on account of other countries= delays?
Part II
The question which Mr Pohjamo has asked affords me the opportunity of reminding you, ladies and gentlemen, of the method we use to draw up the list of Objective 2 eligible regions, as well as the programming arrangements, complying with the Regulations for the Structural Funds.
As far as the list of eligible regions is concerned, Mr Pohjamo, ladies and gentlemen, I would like to remind you that the Commission sent a letter to the Member States on 1 July 1999, asking them to present their proposals by 31 August 1999. The least I can say is that we had not received many proposals by the time the deadline expired. So, Mr Pohjamo, I understand the concern which you are expressing, one which has been expressed most forcefully elsewhere by Mr Hatzidakis, the chairman, on behalf of the Committee on Regional Policy, Transport and Tourism.
Is there a risk that the delays of some Member States in putting forward their proposals will penalise those who made efforts to respect the time limits better than the others? It is precisely so that we do not penalise the Member States who managed to submit their proposals at an earlier stage and in due form, complying with the terms of the Regulations, that the Commission has decided to approve the list in terms of groups of countries. So the Commission' s decision on eligible regions for Belgium, Denmark, the Netherlands and Finland was taken on 26 October.
Let me remind you, however, that this decision is a procedural one, since the Member States must be consulted via the committees, in accordance with the Regulations, before the final decision of the Commission may be taken. And it is only after the final decision that the programming process may begin, in negotiation between the Commission and the Member States. On this subject, ladies and gentlemen, I wish to say that the Commission shall exercise the utmost pragmatism in working in this programming. So, for example, as I recently indicated to the Greek authorities in Athens, in programming the future appropriations, we shall be taking into account in quite a substantial manner the tragic consequences of the recent earthquake. I may say the same, with reference to current events in France, regarding the equally tragic consequences of the floods which have just occurred in four French departments. We can adjust or adapt the total appropriations allocated to each of the countries of the Union in order to take current events, particularly when they have such disastrous consequences, into account.
The Regulations stipulate a period of four months for the economic development plans to be submitted by the national authorities, and a further period of five months for these proposals to be adopted. It is therefore expected that the first Objective 2 programmes shall be approved towards the middle of the year 2000. An identical process shall be followed for the eight remaining Member States to which Objective 2 still applies. However, due to the extended time limits for the approval of the lists - delays, as I have said, which the Commission is not responsible for - the programmes should be adopted in the second half of the year 2000, for most of these eight Member States.
Ladies and gentlemen, not one programme will be in force by the 1 January 2000. I would, nonetheless, like to reassure the Members that may be concerned about this by specifying that there will be no interruption in the investment activity at local level since the resources for the current term, which has not yet run its course, must be committed in full by 31 December 1999. The implementation of projects for the previous period, which is due to expire on 31 December, will be continued for the next two years.
Mr President, Commissioner, thank you for your reply. It is extremely important that the programmes in the area under discussion commence immediately at the beginning of 2000. EU aid will have an important impact on the development of regional industry and, for that reason, there should be no interruption between the old programmes and the new. I would still like to check that I understood correctly that these new programmes can start to be implemented, with the risk taken at national level, right from the start of 2000, as long, obviously, as the proper applications have been made beforehand.
I believe, Mr Pohjamo, that we understand each other well. As far as your own country is concerned, matters are in particularly good order, since the first proposals were covered by the procedural decision of the Commission, on 26 October. We are at the stage of consulting the committees, made up particularly of the other Member States, and I shall therefore be able, by the end of the year, to propose a final, official decision for the approval of the Objective 2 zoning plan for your country, and also, probably, for the other three countries which were covered by the Commission' s initial decision on 26 October. These were Belgium, Denmark and the Netherlands. So it will indeed be possible to make the investment commitments within the first half of next year, as soon as we have arrived, together with the authorities of your country, at the negotiations on the programmes.
I am, of course, obliged to comply with the Regulations of the Structural Funds, but I am in a position to reassure you as far as your own country is concerned, Mr Pohjamo.
My interest is to assess the efficacy of the EU in giving development aid to any of the third world countries. So will the Commission answer my questions if I take one of the third world countries as a model and try to assess how effectual our aid is and what the delegation does?
Mr Khanbhai, I am sorry to say that only questions which are supplementary to the question may be asked. Yours is a universal and all-encompassing question and therefore it cannot be asked today.
Commissioner, allow me to say, as Chairman of the Committee on Regional Policy, Transport and Tourism that what you have told us about Objective 2 is most reassuring and a step in the right direction. With reference to what you said about natural disasters in Greece and France, perhaps you would be so kind as to clarify what you meant. So far, all we know is that the legal services have been hesitant on the matter of aid, shall we say, for the areas stricken by the earthquake in Greece, as far as housing is concerned. The legal services have agreed to provide aid for public infrastructures but they were hesitant on housing. We know that, previously in Italy, aid was also granted for some housing damaged by earthquakes. Does your statement mean that the Commission has changed its position and that there will be aid under the Community Support Framework for people whose houses were damaged?
It would be a great pity if I could not get my message across, because I have some useful things to tell you.
Mr Hatzidakis, there has been no change in the Commission' s position. In tragic circumstances, such as those which some years past affected Portugal or Italy and, more recently, Greece - which I recently visited twice, once, a month ago, with my fellow Commissioner, Anna Diamantopoulou, and again just a few days ago - we are basing our attitude on the same Regulations of the Structural Funds and we are being accountable. You cannot ask the Commission to do anything other than comply with the Regulations ourselves and ensure that they are complied with by others.
But, at the same, different responses are possible within the terms of these Regulations, and this is what I confirmed to the Prime Minister of your country, Mr Simitis, and to the other government ministers whom I met. Damage to public property in Greece following the latest earthquake on 6 September, and I am speaking from memory, are evaluated at approximately EUR 2.5 billion. In order not to compromise the considerable efforts undertaken in that country, particularly in terms of achieving budgetary stability, in preparation for its entry into the euro system, Greece called upon external appropriations of approximately EUR 1.9 billion.
We calculated that EUR 1 billion of public expenditure was eligible within the terms of the Regulations of the Structural Funds. Right now, without any change to the Regulations, and this is the best way, EUR 1 billion in public expenditure was eligible for European aid, within the framework of the total appropriations allocated to Greece. We are going to redistribute and redeploy these appropriations in order to carry out the works necessary in the aftermath of the earthquake, and these works shall be subsidised on average up to 80%. For the rest, your country is probably, in the near future, going to receive a loan in the amount of EUR 900 million at an extremely advantageous rate from the European Investment Bank.
My impression, then, and I mention this because it involves the question of solidarity among all the countries of the Union, is that, following the earthquake in Greece, there has been a good response in relation to material damage. It is not possible, naturally, to repair the human damage and the loss of life. No more than it is possible to do so in the context of the floods which have just struck France and which have caused dozens of deaths. I simply wish to say that in such cases I shall adopt a pragmatic approach in order to be able to adapt the programming of Objective 1 or Objective 2, according to the requests made by national authorities, in order to aid reconstruction in these countries. This is indeed a matter for regional development.
As regards Objective 2, Italy has had a great many problems if we are to believe the press reports about its initial list of eligible items and areas. There was, apparently, a conflict between the Commission' s interpretation and that of the Italian authorities. I know that you have had a meeting with the Minister for Economic Affairs and Finance. Can you tell us what the state of affairs is? Has Italy compromised the launch of Objective 2 or did this meeting result in a possible compromise between the respective positions of the Commission and the Italian Government?
Mr Dell' Alba, I mentioned that four countries out of the twelve countries concerned by Objective 2, were covered by the Commission' s first procedural decision. Of the remaining eight countries, the situation of the Federal Republic of Germany has been more or less finalised in the discussions which we are having. As far as the other seven, including Italy, are concerned, we still have to check, on the basis of the proposals received by my department, country by country, that the proposed zoning plan in fact meets all the criteria of the Regulations of the Structural Funds. This is what you must ask of the Commission, and this is what I strive to do in a pragmatic manner and in a spirit of cooperation with each of the Member States.
We are having a rather specific and difficult discussion with Italy, given the zoning plan which we have received and which actually, in one specific respect, does not comply with one of the rules adopted by the Heads of State and Government at Berlin. I would like to specify, if I have time, that a great deal of flexibility for every Member State is acceptable, but, in the zoning plan which will be adopted definitively under Objective 2, we must find at least half of the population which was initially identified as resident in zones eligible according to Community criteria. The zoning plan which I have received does not completely meet that criterion.
I therefore had a very serious discussion with Minister Amato several days ago, and we agreed to continue the discussion, in a constructive spirit, in order to reconcile our points of view. I may say that this meeting was a very positive one and that we shall continue to work, in the weeks to come, to come up with a zoning plan for Objective 2 from the various regions of Italy, which is compliant with the Regulations.
Commissioners and Honourable Members, we are already overrunning by more than 20 minutes and we have minimal time available. I would like to ask all of you for your cooperation. I think that we should do without one of the supplementary questions in each case, that is to say, that only one should be asked. We must agree on this but, otherwise, we are depriving a Commissioner or several Members of the chance to speak. We will try to deal with this lack of time.
Questions to Mr Vitorino
Question No 47 by (H-0628/99):
Subject: Violence against women Measures designed to tackle violence against women are often of a curative nature and target women and girls, e.g. support for hostels where women can seek refuge with their children, and rehabilitation of victims of violence. Such measures are necessary but we must go beyond the symptoms and the effects of violence in order to overcome the problem. Combating violence calls for a dual strategy. Violence must be combated by addressing the structural causes of violence B by focusing on men=s attitudes and behaviour B and by legislation which prohibits all violence against women, including domestic violence. Several Member States do not have such legislation at the present time.
What practical measures will the Commission take to bring about legislation banning all violence against women and to combat the structural causes of violence against women?
Mr President, the Commission fully agrees with Mrs Theorin' s concern about the problem of violence against women and the need to give support to the rehabilitation of victims and their families.
The issue of making such violence a crime and punishing it really falls within the jurisdiction of the Member States. All forms of violence, whether against men, women or children, are banned in all Member States by their respective criminal codes.
The Council of the Union, in its joint action of 24 February 1997 relating to action against the trade in human beings and the sexual exploitation of children requests Member States to revise the legislation and the practices in force in these areas in order to guarantee that the kinds of behaviour I have just referred to are subject to effective criminal punishment. At the end of this year, the progress achieved by Member States in this joint action will be debated in the Council. Since 1997, the Commission has been responsible for implementing the Daphne programme, which is specifically designed to combat violence against women, adolescents and children and which will be succeeded by the Daphne - 2000-2203 programme (approved this very day), which has the same objective.
Underlying these initiatives is the pressing need to defend human rights, especially those of women and children. By means of the action I have just mentioned, the Commission has supported a raft of initiatives relating to the structural causes of violence, particularly the practises and behaviour of men, as well as actions assisting and rehabilitating the victims. And the Commission will continue in its endeavour to develop initiatives to this effect.
The Commission is also responsible for the STOP programme, the aim of which is to provide the necessary training and information for professionals, particularly judges, for police forces and for social services departments in the fight against the trade in human beings and the sexual exploitation of women.
Our main concern, apart from continuing in this direction, is to implement the Tampere European Council' s decision to come up with definitions, prosecutions and punishments for crimes of trading in human beings and crimes of abuse against children.
The background to my question is very clear indeed: 15-25% of all women are battered during pregnancy; 50% of all women who are murdered are murdered by their husbands or partners; violence is the biggest cause of harm inflicted upon women, responsible for more deaths and injury than robberies and car accidents combined; and only 2-3% of all rapists are sent to prison.
It is unfortunately the case that assaults upon women within the family are not illegal in all countries. It is important that there should be legislation of this kind. At the same time, it is also incredibly important to understand that it is men' s behaviour and attitudes which must be changed. It is on this matter that I should like to see the Commission take action. What, specifically, is one prepared to do to ensure that this structural cause of violence, that it to say, men' s behaviour, is changed? What is one prepared to do to ensure that those countries which do not have legislation outlawing domestic violence against women in fact obtain such legislation?
Mrs Theorin, my opinion is clear and unequivocal: domestic violence against women must be equally sanctioned by means of criminal punishment. And this punishment is really the responsibility of each Member State' s legal system. The time to assess the situation that you have just described will be when, before the end of the year, the Council evaluates the results of the 1997 joint action on combating violence against women.
As you have said, Mrs Theorin, and I agree with you, there are many different causes of violence: there are social causes, cultural causes, economic causes, and, at times, even political attitudes are to blame. And, of course, it is against the causes that we must act. It is true that, not just at the national level but also at the Community level, the main strategy that can be developed is that of reporting incidents, alerting people and providing information, all of which must be done by non-governmental organisations; we feel that the aim to which we have dedicated ourselves is to raise the awareness of public authorities, the police, to whom complaints are made or not made, and the judges, who have to judge each specific case, so that they all understand the criminal significance of violence against women, even when it is perpetrated within the family. And I think that some of the future Daphne programme' s concrete strategies will respond precisely to this concern.
I wonder, if the Commissioner would agree that education is vital in terms of tackling violence against women? I would ask him if he is aware of the project pioneered by the City of Edinburgh district council which is entitled 'zero tolerance on violence against women' . This has been taken up by many local authorities. The campaign emphasises that violence, whether it be for social, cultural or economic reasons, is unacceptable and should be treated as such by local authorities, social workers and the police. Would he look at this programme and consider disseminating it throughout the Member States as an example of best practice in tackling this very difficult, but nevertheless, important area?
I fully agree with the honourable Member of the House that we have to tackle the causes. All such programmes are very useful to the Commission in evaluating the effective results of the actions that we are supporting with tax-payers' money. We should not rely on the idea that all we need to do is change the law. That is not true. Changing the law is a very important instrument to fight violence against women and children, but we need to go further. That is why we are laying great emphasis on the programmes on judicial and police cooperation to make the authorities - the policemen who deal with such cases every day - more aware of how to handle these kinds of incidents.
I know that the various cultures in the Member States differ in their handling of this issue. In some Member States there is a certain tendency to regard as less relevant violence within the family. We have to put great emphasis on the fact that violence against women is always punishable.
Question No 48 by (H-0631/99):
Subject: 1983 Convention on Compensation to Victims of Violent Crime The Commission recently called for all Member States to ratify the 1983 Convention on Compensation to Victims of Violent Crime. Which Member States have already done so and what action does the Commission intend to take to ensure that all Member States ratify this Convention?
Mr President, the Commission recently presented a communication to the Council, to the European Parliament and to the Economic and Social Committee, on the theme "Victims of crime in the European Union - a reflection on standards and measures to be adopted" .
In this text, the Commission puts forward ideas for a debate on standards for treating victims of crime in the European Union. One of the fundamental ideas in the Commission' s communication is precisely the ratification by all Member States of the Convention of the 1983 Council of Europe, and I am able to inform you, Mr Cushnahan, that this convention has been ratified by Germany, Denmark, Finland, France, Luxembourg, the Netherlands, the United Kingdom and Sweden.
Some Member States have already signed this convention but have not yet concluded the ratification process in accordance with their own laws. This is the case of Belgium, Greece, and Portugal. Finally, four Member States have not yet signed the convention. They are Austria, Spain, Ireland and Italy.
Before the presentation of any proposal for specific action in this area, on the basis of the communication I have mentioned, the Commission invited the Member States, at Council level, and the European Parliament to state their observations on the points addressed in the communication on protection for victims of crime. I can tell you that this communication, made at the Council of Ministers of Justice and Internal Affairs of 4 October, was received very positively.
The Commission awaits the opinions of Parliament and the Member States in order to develop further proposals for action to implement the objectives of the communication to which I have just referred.
I am sure you agree with me that a victim of serious crime endures great pain and suffering, and this is doubly traumatic in a foreign country. I very much welcome the Commission communication. I welcome the range of proposals, not only as regards compensation but also the emphasis on the need for the availability of medical, psychological and counselling services for victims of crime.
This Convention is dated 1983. We have had the Amsterdam Treaty which talks about creating an area of freedom, security and justice. We have had the Tampere Summit. While I recognise that you want to use this communication and debate in Parliament as an instrument to increase pressure on the Member States, I would urge that you create that pressure now and not just wait until this document goes through all the necessary channels in the EU. People have already waited long enough. You should increase the pressure on the seven Member States which have either failed to ratify or failed to sign the Convention.
I fully agree with the honourable Member. If you examine Conclusion No 32 of the Tampere European Council, it is quite clear that we have a mandate to put forward concrete measures within the legal framework of the Amsterdam Treaty. I hope that by the end of the year we can get reactions from Member States and this Parliament so that we can start immediately at the beginning of the year 2000 putting forward specific European legislation on this issue as well as continuing to put pressure for the ratification of the 1993 Convention.
Mr President, Commissioner, are there any statistics on violent crime and, above all, on compensation payments within the European Union and, particularly, developments in recent years?
That is precisely the purpose of the evaluation that we intend to conduct with the Council by the end of this year. At the end of the year, we will not only be able to evaluate the progress of national legislation to protect victims of violent crime but also the concrete measures that each Member State is willing to implement. They include compensation, psychological and medical treatment, assistance to victims in debt collection, the transmission of decisions from one Member State to another in order to improve the protection of victims, or asking courts to accept the written testimonies of victims who cannot attend court cases against their aggressors because they now live in another Member State. All those aspects will, I hope, be considered by the end of the year and will form the basis of the initiative that the Commission intends to take in the year 2000.
Question No 49 by (H-0633/99):
Subject: Andalusia and the EU's new border policies There is an ever-increasing demand in Andalusia for EU action to deal with the major problems that are appearing there, on what is one of the Union=s southern borders. Andalusia is a comparatively disadvantaged region which is faced on a daily basis with disturbances arising from extremely high levels of illegal immigration, while it lacks the proper means to tackle, alleviate or resolve these problems. These are not local problems of Andalusia as such: they derive from the Union=s borders, and the responsibility for dealing with them should therefore lie squarely with the Union. However, to date the costs arising have been borne almost exclusively by this Objective 1 region (which should be a beneficiary, not a provider of funds), and it has proved virtually impossible to plan the financing of effective border policies. The Tampere European Council did indeed raise these problems, but has this been reflected in any concrete measures? Will action finally be taken on the demands concerning economic and social development in northern Morocco and interregional cooperation programmes?
What concrete measures does the Commission intend to adopt in the forthcoming months with a view to introducing practical improvements on the Union=s Andalusian frontier? What EU budget resources are to be allocated, and via which specific programmes?
Questions to Mrs De Palacio
Mr President, the Tampere European Council set guidelines for a common policy on asylum and migration.
Its conclusions define the elements of a global approach, which it is important to put into practice straight away. To this effect, the Commission will have a special responsibility, both with regard to providing appropriate initiatives and generally following up the implementation of guidelines through its "scoreboard" system.
One of the main political conclusions of the Extraordinary meeting of the Heads of State and Government targets the need, in aiming for a genuine migration policy, to move beyond the traditional limits of justice and internal affairs and to have recourse to a series of instruments within the scope of other Union policies, an idea that has been promoted by the Commission since 1994 and which has always merited the support of the European Parliament.
The same thing applies to relations with third countries of origin and of transit. The European Council confirmed the renewal of the high level group' s mandate on asylum and immigration, whilst insisting that the plans already adopted be implemented.
You all know that one of these plans concerns Morocco and includes numerous recommendations, particularly in the area of economic development, which are in line with the concerns expressed in Mrs Izquierdo Rojo' s question.
Over the next few weeks, the Commission, in close collaboration with Member States, will be making an inventory of the measures currently in force or still to be adopted that are likely to contribute to the implementation of the measures to which I just referred. I do not think, then, that it can be considered that this initiative constitutes the Commission' s only contribution in this area.
Indeed, the Commission has for several years paid special attention to the development of the provinces in Northern Morocco, at a time when technical and financial cooperation with the Kingdom of Morocco has been implemented. In this way, around half the funds of the MEDA programme were allocated to these northern provinces between 1996 and 1999, and this represents projects to a total value of EUR 330 million.
Apart from this, under the third and fourth financial protocols as well as under other budget headings, several projects have been or are taking place in this region at a cost equivalent to more than EUR 80 million. In addition to this, the Community initiative INTERREG-II has already financed cooperation actions between Spain and Morocco during the current programming period, including a specific cross-border programme between Andalusia and Morocco. It is a matter of encouraging the development of cooperation between countries, under the auspices of the new Community initiative INTERREG-III for the period 2000-2006, which will continue to finance cross-border cooperation within the European Union and with third countries.
In the case of the cross-border region of Spain and Morocco, it is incumbent upon both the Spanish and Moroccan authorities, in partnership with the Commission, to identify common priorities for action for the period 2000-2006.
I am very grateful to Commissioner Vitorino for his very encouraging reply and I hope to see that list of specific items which he has said we will have before long. However, I would like to ask the Commissioner whether the Commission has realised that there will have to be complementarity between the INTERREG and MEDA programmes so that the associated country - in this case Morocco - may have the financial means necessary for cooperation. I would ask the Commissioner to deal with this issue, so that it may be possible to promote complementarity between the INTERREG programme and the MEDA programme, because otherwise, Morocco will not have the financial means intended for cooperation. This is done with the CCEE countries and it will be necessary to do the same with this new form of cross-border cooperation.
Mrs Izquierdo Rojo, I am in complete agreement with you and I believe that the conclusions of the Tampere European Council highlight the fact that there is a horizontal approach between pillars which includes immigration and asylum policies and the other policies of the European Union, amongst which we have development aid policy. I am sure that the Commission will guarantee the cohesion of the Union' s external and internal policy - of cross-border programmes and development aid programmes - and also that it is in the interest of the States benefiting from cross-border cooperation - Morocco and Spain - that proposals be put forward which will address the same concern. I believe that this new approach to the coordination of internal and external policies, and of the programmes which are related to one or other of those policies, may be a very positive step forward in terms of Union action in these fields.
The border between Andalusia and Gibraltar has been the scene of absurd and inordinately long delays over the last several months. What steps is the Commission taking or going to take to ensure that travellers can freely and easily move across this internal EU border without undue formality?
I am most obliged to you for treating me so kindly and I can assure the honourable Member that as far as Gibraltar is concerned - I do not feel Morocco is particularly involved - the Commission is following very closely not only the situation on the border but also the dialogue between the UK and Spanish Governments on the Gibraltar situation. I sincerely feel that within a short period of time we will be able to take decisions on some of the complaints that have been put to the Commission about those delays. Meanwhile, I am very hopeful about the direct dialogue now under way between the United Kingdom and Spain.
Question No 50 by (H-0606/99):
Subject: Transport policy/aviation Delays are becoming an increasingly common feature of air traffic in Europe. According to the latest IATA statistics, the number of air passengers in Europe has risen by 6% in 1999. This has been accompanied by a 74% increase in the number of delays. The EU is not prepared for the twofold increase in the number of aircraft movements that is set to take place over the next ten years. Events this summer gave an indication of the chaos that could soon be commonplace.
There are currently 66 national and local air traffic control centres in Europe. What is needed is a common European airspace and a joint air traffic control system. Given that there is little time left, the Commission must act immediately.
What does the Commission plan to do in order to prevent the air traffic chaos in Europe from getting even worse next year?
I have to say that both President Prodi in this Chamber, last July, and myself on other occasions, have stated that the air traffic situation in Europe is untenable.
We really need to make progress in this area if we want to provide real solutions to the problems we are faced with. And I believe that all of you, as regular air passengers, know exactly what we are talking about.
The Commission is completing a communication to the Council and the European Parliament on the delays which have occurred in air traffic management. To this end, I intend to present an action plan specifically to promote real changes which can respond to the demands which we have to address. Without anticipating the Council' s final decision, it is clear that our objective is no less than that of creating a single European airspace: fifteen countries under one sky. How can we achieve this?
Firstly, there are measures under way which must be pursued and promoted, such as the European Community joining Eurocontrol, a process which will not only call for greater political responsibility on the part of the European Union but also that the last convention will be implemented and therefore measures may be adopted by majority voting, by majorities and not the systematic use of unanimous assent. We do not believe that this measure is a panacea, but we think that it is essential in responding to this issue.
Secondly, in the area of Eurocontrol, and not only in that of Eurocontrol but also in other areas, we must guarantee efficiency and transparency in the operations of air service providers and furthermore clearly separate regulatory responsibilities from the provision of services. Air traffic management cannot be an exception in relation to the other public service sectors which have had to face up to the single market.
There is a third aspect to be dealt with: better distribution of the civil and military use of the airspace of the fifteen countries. In that respect, there is a need for greater flexibility and greater cooperation in order improve management and the use of that airspace. The ambition is to try to prevent the chaos which, according to all the forecasts, we are inevitably going to suffer during the next summer season. To this end, I intend to deal with this issue at the next Ministerial meeting of the European Civil Aviation Authority Conference, which will take place on 28 January, and, as I mentioned before, the Commission' s communication on this subject will be presented to Parliament at the end of this year and to the Council of Transport Ministers, specifically at the meeting of 6 December.
Allow me, first of all, to thank the Commissioner for her answer which I think sounds very positive. It is now really however a question of translating words into action. Where this is concerned, we naturally have high hopes of the Commission.
It is a fact that air traffic over Europe has seen a period of very considerable delays. This is to a very large extent due to the fact that the number of flights is increasing very dramatically just now. This year alone, the increase has been close on 6%. If delays are to be avoided, what is now really required is the ability to take political action. It is only to be hoped that the Commission has this.
The Commissioner is saying here that we need to ensure that we get a common system of air traffic control in Europe. I think that is extremely important. In the long term, we cannot have 66 different national or local bodies dealing with the matter. Instead, one body is needed. I therefore think it is good that the Commissioner is now talking along those lines. Allow me just to ask a short follow-up question. When does the Commissioner consider we are likely to have implemented such a system?
The intention is to obtain support firstly for the proposal which I am going to make - both to the Commission and in time, if the Commission accepts it, to the Council of Ministers and Parliament - so that we will not only proceed with the incorporation of the Commission into Eurocontrol, but will also forward in the area of the fifteen countries to try to achieve a single airspace and, therefore, common management of that single space by those fifteen countries.
If I obtain the support of the Commission, the intention would be to promote a high level group in which the main civil authorities would participate, and the military would perhaps have to take part, in order to help the Commission to develop suitable guidelines. But that is not all. We would also need to promote a dialogue with the principal operators - not only air companies and users, but also air traffic controllers and all the airports etc. That is to say, all those operators who participate within the complex world of air traffic.
As you have said, some of the delays can be attributed to air traffic control, to the management of air traffic, which accounts for more or less 50% of the delays, and the other 50% is shared between air companies and internal problems in the management of the airports themselves.
But I believe that we should act on all fronts. We should act in the short term with urgent measures. This includes achieving distribution and greater flexibility in the management of airspace in its civil and military uses - and in certain countries this can be achieved with a certain speed, we have to promote it and we are working on it - and, also in the short term, intervening in the management by airports and air companies of their flight forecasts and the organisation of their flights, in order to improve the use and efficiency of airport slots. But we also have to act in the medium term, I insist, with a more ambitious measure; this single airspace and this common management of the single airspace by the fifteen Members. And then we will make it more extensive, within the framework of Eurocontrol as well. It will cover wider European areas given that a larger number of these countries are asking to join the Union and will become part of it in the years to come.
Mr President, I would like to thank the Commissioner for her very bold replies.
Mr President, I would like to refer back to the questions. Regarding the demarcation which the Commissioner would like to introduce between civil and military aviation, could she manage this before the coming holiday season? My second question concerns the proposals of the high level group, could this be possible in the short term? Could a date be indicated for this, if possible?
Competence for the civil and military issue lies with the Member States and, therefore, what the Commission can do is urge the Member States to implement this greater cooperation, promote it and assist in any every possible way: we are working with the different Member States one by one.
As for the high level group, if the Commission and the Council approve it - as I have already said, the Commission will foreseeably do so on the 24th of this month, and the Council on 6 December - the intention would be that it would start its work at the beginning of February or even at the end of January. It would be useful if a measure of this type could receive some kind of support from the European Council in Helsinki.
Question No 51 by (H-0613/99):
Subject: Progress with reorganisation of Olympic Airways In October 1994, the Greek Government, in collaboration with the Commission, launched a programme to reorganise Olympic Airways. However, the programme does not yet appear to have yielded the anticipated results. What are the causes of the problems involved in implementing this programme? What stage has been reached in talks with the Greek authorities and what are the plans for the immediate future?
I would ask the Commissioner to be as specific as possible - I know she is doing so - because we are out of time. Our controls, not in terms of air transport but in terms of speaking, have not worked properly.
Questions to Mr Verheugen
The Commission, through its decision of 7 October 1994, authorised the granting of considerable aid for the reorganisation of Olympic Airways. As always, this authorisation implied certain obligations on the part of the company, obligations intended to guarantee the genuine recovery of the company and limit the impact on competition and the single market.
Unfortunately, these obligations have not been fulfilled and, consequently, the Commission had to reopen the case in 1996. The Greek authorities once again made additional commitments so that new aid could be authorised during 1998 and thereby unblock the last batch of aid to Olympic Airways which is still pending.
Nevertheless, the report on the reorganisation presented in April of this year indicated that the financial results of the company were below the forecasts. This led the Greek authorities to order the drawing up of a new reorganisation plan by a new team led by specialist managers.
As soon as the Commission receives that new reorganisation plan - we hope that this will be during this month of November - we will examine the content of the new commitments and we hope that they will give sufficient guarantees to allow the granting of the funds which are still pending.
Commissioner, it is clear from your reply that difficulties still surround Olympic Airways, as they have since 1994. In the meantime, Greece has granted the company several billion drachmas in state aid. And yet the problem persists. I think that the Greek taxpayer is entitled to know what difficulties the Commission has encountered with respect to Olympic Airways and what problems it has encountered, given that these problems have, at times, made it extremely hesitant with respect to the demands of the Greek authorities and, if I have understood your reply correctly, continue even now to make the Commission hesitant on the matter of the third instalment of aid for Olympic Airways.
Ladies and gentlemen, a series of decisions were taken in 1994 - specifically to grant aid to various European companies - with the aim of carrying out the reorganisation of those companies which would allow, on the one hand, their possible privatisation but, in any case, to put a definitive end to the State subsidies and aid which, to a certain extent, distorted the single market and free competition between the different operators in the deregulated air market. This aid was given on the condition that the companies were managed commercially - and therefore that the administrations and authorities of those countries would not be involved - that a suitable process of reorganisation would be carried out and that, finally, we would have viable companies which could develop without the need for new public aid.
The reality is that - according to the information provided by the Greek authorities themselves - there has been an excessive involvement of the Greek administration in the management of the company, and the commitments of 1998 should have put an end, once and for all, to this situation.
The granting of aid other than that authorised, which has happened over recent years, has been aimed, above all, at the funding of the social element of the reorganisation plan, and specifically supplementary compensation for employees made redundant. Therefore, there was a reduction in the aid authorised in 1998, in such a way that the total allocation did not increase. It is considered that this aid for social purposes should be deducted from the total amount which was granted to Olympic Airways.
And lastly, I have to say that the financial results of the company in 1998 are disappointing. They have led to the current Greek authorities taking a very important decision, specifically the appointment of a new board of directors, turning to experts from other companies - that is, Speedway, a subsidiary of British Airways - which must update the company' s recovery plan and which, I am sure, will be able to offer us over the next month, sufficient information and the necessary guarantees so that, once and for all, we can authorise the last batch of aid to Olympic Airways and ensure that it takes off correctly and takes to the air without any great problems.
Thank you, Mrs De Palacio.
Given the total lack of time, we are obliged to move on to the questions to Commissioner Verheugen. Therefore, Questions No 52 to 55 will be replied to in writing in the shortest time possible. I ask for the Members' forgiveness.
Question No 56 by (H-0625/99):
Subject: Commission's efforts to further the applicant countries' preparations in the enlargement process The association of the Central and Eastern European countries with the EU and, thereby, their association with the internal market will entail competitive pressure precipitating structural changes in those countries. To achieve political and economic stability, enhance social welfare for the citizens of the applicant countries and prevent the risk of social dumping in the present Member States, the applicant countries will need to modernise their social security systems if enlargement is to be successful. The Union=s initiatives in this respect will in turn have a bearing on the applicant countries= ability to modernise and on our common interest in achieving an effective enlargement as quickly as possible.
Can the Commission provide a progress report on the applicant countries= preparations for modernising their social security systems and can it also report on present and planned measures to further the applicant countries= efforts in this respect?
Mr President, the Commission is clear about the importance of the reform of social security systems in the applicant countries in the context of their accession to the EU. With the exception of the rights of itinerant workers and the coordination of regulations concerning them, the acquis communautaire relating to social security is not very extensive. As the Commission' s Communication of 14 July 1999 on the modernisation of social security systems shows, efforts are being made to further develop the acquis communautaire. The applicant countries must be incorporated into this process.
In its annual reports, which were presented to the Council and Parliament on 13 October, the Commission draws up a balance in this regard for the situation in the applicant countries. The Commission establishes that although modernisation in the social sector and in health is generally only progressing slowly, efforts are being made to achieve strong social security nets.
Changes have recently been made in the social security systems and health insurance systems in Romania, Slovakia, Slovenia, the Czech Republic, Lithuania, Hungary, Malta, Bulgaria and Poland. These are considerable, but they are still not enough. This leads the Commission to continue to implement the reform programmes for the social security systems in the applicant countries. These programmes are known as Consensus 1 and Consensus 2. They are to be continued in addition to the technical aid which most of these countries have already received in the form of national PHARE appropriations.
From the year 2000 the reform and modernisation of the social security systems in the applicant countries might also be supported with the Consensus 3 programme. As of this year, i.e. 1999, this sector will be given EUR 18.6 million in support. These funds are for institutional improvements in the social sector in the accession countries, the policy of partnerships playing an important role.
Within the framework of accession partnerships the strengthening of administrative structures for coordinating social security in the States of Romania, the Czech Republic, Hungary, Poland, Cyprus, Slovakia, Malta, Bulgaria, Latvia, Lithuania and Slovenia has been given medium-term priority. The European Commission has also repeatedly pointed out to the applicant countries the useful role which social partners could play in the accession process and has also reminded them that greater consideration for social problems means that it is necessary to develop social dialogue in the applicant countries.
I share the Commissioner' s view that these questions are important, that a lot remains to be done and that we ourselves must also modernise our social security systems and link the questions concerning enlargement of the Union to this process.
I have a follow-up question which can partly be linked to what the Commissioner said just now in his answer and which concerns the role of the social partners in the labour market in, among other things, preventing social dumping. The question is this: is it true that the Commission is demanding of the applicant countries that they should establish some form of social dialogue, for example through the three-party cooperation which we have in the present Member States? Are demands of this kind now being made of the applicant countries as part of the accession process?
The term "promote" is probably not appropriate in this context. We are negotiating here with sovereign states. The ways and means with which we interact with our partners are not such that I would like to use the term "promote" , particularly concerning something for which there is no acquis. We can of course expect, as it is the basis for association, that the accession candidates take on everything which is legally regulated in the European Union. However, what goes on in terms of social interaction is not legally regulated. In this case, political dialogue, which is also a part of the accession strategy, repeatedly makes reference to the need for intensive social dialogue. We have done this in the past and we will continue to do it in the future, in which regard I would also like to point out to you that in this matter the situation is very different, that is in no way do the majority of the accession candidates fall short of the standard of the Member States.
Question No 57 by (H-0627/99):
Subject: Enlargement of the EU and the Schengen Agreement The applicant countries must adopt EU rules on visa requirements and border controls on accession to the EU, which will entail considerable changes for several of those countries, in particular the possibility of requiring visas and stricter border controls in regard to neighbouring countries. Has any analysis been made of the changes this will require of those applicant countries which have embarked on negotiations? Is there a list of the neighbouring countries for whose citizens the current applicant countries will have to introduce a visa requirement? Have any exemptions/transitional arrangements been discussed to facilitate the changes?
In connection with the opening of the accession negotiations on 31 March 1998, the Commission, in tandem with the applicant countries concerned, carried out an analytical evaluation of the EU' s acquis communautaire. The controls on external borders and the visa policy of the EU were treated within the framework of Chapter 24 of the accession negotiations concerning cooperation in the sectors of justice and internal affairs. The evaluation showed that further progress is to harmonise the acquis communautaire. An additional need for reform was also established in the course of the expert missions organised by the Commission, in which representatives of the administrative and justice authorities took part.
The applicant countries are obliged to take on and apply the acquis communautaire of the EU at the time of accession. This also therefore applies to the visa list applicable at the time of accession, which the Council establishes after consultation with the European Parliament. Concerning the issue of transitional regulations which might be applied for by the applicant countries within the framework of this Chapter of the accession negotiations, the basic negotiating stance of the European Union is that such measures are only possible in exceptional cases and only for a limited period and scope. The transitional regulations must not entail any amendments to the provisions and policies of the Union, must not hinder their trouble-free implementation and must not have any significant impacts on competition.
Thank you for your detailed answer. This is, in fact, quite a difficult and sensitive question which may also create a number of problems for those applicant countries which are compelled to introduce a more restrictive policy towards neighbouring countries which they would really like to be more open towards.
My follow-up question concerns whether, in the present situation, any of the applicant countries has requested exemption from the list of countries in connection with which visas are required, whether the matter has in any particular case been very specifically discussed. I should also like to hear whether you consider it likely that it will be possible to remove internal border controls with the new Member States from the first day of their membership.
But of course. That is the whole point, but under certain preconditions. Firstly, with regard to the visa obligation we do not want to allow any exceptions. The Council regulation is clear on this. If we make exceptions here, then we are giving up the basic principle of a uniform area of freedom, security and justice. I must point out at this juncture, as you have rightly said, that the subject is highly sensitive. The sensitivity is not just in the fact that it is difficult for the candidates to implement this. The greatest sensitivity is in the fact that I know a number of Member States which will not accept enlargement unless there is total clarity in this matter. We need not just the agreement of the candidate countries, but also of the Member States, and for most Member States this is a crucial point on which no compromise is possible.
With regard to controls on external borders, the applicant countries expect that on accession they will take on and apply the acquis communautaire of the EU, as I have said. The controls on internal borders will only be abolished if the EU confirms that the applicant country can fully guarantee effective implementation of the acquis communautaire of the EU in this matter. However, your question was whether internal controls will disappear? The answer is a definite yes. That is what it is all about!
Question No 58 by (H-0638/99):
Subject: Alignment of laws in the Czech Republic Is the Commission aware of a study concerning the slow pace at which the transposition and alignment of laws is proceeding in the Czech Republic, drawn up and addressed to it by four Czech opposition parties? If so, what conclusions does it draw from that study?
Mr Posselt, the Commission is aware of the study submitted by four Czech opposition parties on the alignment of laws in the Czech Republic. However, I must point out that this study was first presented to the press and to the Czech public before a copy was given to the EU delegation in Prague. I myself did not receive a copy, not even when I met the previous week in Prague with representatives of the parties which produced the study. Unfortunately, therefore, I cannot personally speak about the contents of this study.
Mr President, I find that very interesting. I was told that this study had been sent to you personally. But irrespective of that I would like to say that I support these four opposition parties and also many social democrats who fully advocate European integration. I also regret the resignation of Mr Lansky, who worked hard in this matter, but I do see the danger of a debate arising in the Czech Republic and I would like to mention this to you. It has been said by another party which previously governed, a large opposition party, that there could be membership à la carte; there is talk of a status being accorded which is akin to that of Turkey, of a political discount, and I would like to ask you whether you consider such thinking plausible or whether you presuppose full implementation of the acquis communautaire.
I must object to the element of doubt in your question as to whether I actually received the paper. If I tell you that it was not sent to me and that no mention was made of it at the discussions in Prague, then you must believe me.
Good, then I am satisfied. It sounded otherwise.
Regarding the question: I had a detailed discussion with the Chairpersons of the parties which you mentioned last week in Prague. I also had discussions with other leading members of these parties. I would not describe this in the harsh way that you did as the policy of the largest non-governing party in the Czech Republic, since that is who we are talking about. Nevertheless, it is known that the previous Prime Minister Klaus, who is the leader of this party, has different views on the nature of the European Union from the current government and most of the parties represented in the Czech parliament. From the point of view of the EU, I can only say that the same applies to the Czech Republic as to all other candidates. The strategy is that the applicant countries must and wish to become full members with full rights and with full responsibilities. The completely mistaken notion of membership à la carte, partial membership or anything else was at no time and in no place suggested by representatives of the Czech Republic in the negotiations with the Commission. We are negotiating with the Czech Republic as with all others.
In connection with your question I would like to also point out that I have a certain hope that the extremely marked polarisation in the Czech Republic will prove surmountable. In any case, the result of my visit last week was that, interestingly, all the parties represented in the parliament, including the extreme right and the extreme left, publicly declared, on the occasion of my visit, that they support the government' s policy of European integration. It was very interesting to hear that they support this policy and, this is the crucial point, are prepared to rapidly develop processes which can ensure that the very complex procedure of aligning Czech laws can be carried out somewhat quicker in the future.
Questions Nos 59 to 115 will be replied to in writing.
Mr Posselt has the floor for a procedural motion. I would ask you to be concise and that another additional dialogue results from it.
Mr President, I would just like to say on a personal note that it was the furthest thing from my mind to suggest that the Commissioner had not received the paper and had lied, although it was stated publicly in the Czech Republic that this study had been sent to you and that you had not yet responded. This was the reason for my question and I thank you for clearing up the matter. I did not mean to suggest anything. There must be reasons why you did not receive it, but I never suggested that you had lied!
We thank Mr Posselt for this clarification, which I hope the Commissioner has listened to very attentively.
That concludes Questions to the Commission.
(The sitting was closed at 7.35 p.m.)